Exhibit (a)(2) Dear Shareholders: I am writing to you today about the proposed merger of Shamir Optical Industry Ltd. (“Shamir”) with an indirect wholly-owned subsidiary of Essilor International SA, a French société anonyme (“Essilor”).Under the terms of the proposed merger, Shamir’s shareholders will be entitled to receive $14.50 in cash, without interest and less any applicable withholding taxes, for each ordinary share of Shamir that shareholders own as of the effective time of the merger, other than ordinary shares held directly or indirectly by (i) Kibbutz Shamir A.C.S., an Israeli agricultural cooperative society and the controlling shareholder of Shamir (“Kibbutz Shamir”), (ii) Shamir Optica Holdings A.C.S. Ltd., an Israeli agricultural cooperative society wholly owned by Kibbutz Shamir through which Kibbutz Shamir holds most of its ordinary shares of Shamir (“Shamir Holdings”), (iii) Essilor, or (iv) Shamrock Acquisition Sub Ltd., an Israeli company and an indirect wholly-owned subsidiary of Essilor. On [], 2011, the last reported sale price of our ordinary shares on The NASDAQ Global Market, was $[] per share and on the Tel Aviv Stock Exchange was NIS [] per share. The merger is intended to be effected as an arrangement between Shamir and its shareholders under Sections 350 and 351 of the Israeli Companies Law 5759-1999 (the “Israeli Companies Law”) and will be subject to Israeli court approval. If the merger becomes effective, Essilor will purchase ordinary shares of Shamir from Kibbutz Shamir and Essilor will subscribe for newly issued shares of Shamir Holdings in exchange for cash and the contribution of the ordinary shares purchased pursuant to the merger and from Kibbutz Shamir, such that, immediately following the merger, Shamir will be a direct wholly-owned subsidiary of Shamir Holdings, and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings.Following the consummation of the merger and related transactions, Shamir’s ordinary shares will be delisted from The NASDAQ Global Market and the Tel Aviv Stock Exchange. Shamir is convening two special shareholder meetings in order to obtain the shareholder approval necessary to consummate the merger.All of the shareholders of Shamir except Kibbutz Shamir and Shamir Holdings are invited to attend the first meeting (the “First Meeting”) and all of the shareholders of Shamir are invited to attend the second meeting (the “Second Meeting” and together with the First Meeting, the “Meetings”), as more fully described in the attached document.At the Meetings, Shamir shareholders will be asked to vote and approve the merger agreement, the merger and the other transactions contemplated by the merger agreement.The merger cannot be consummated unless a majority of the Shamir shareholders present (in person or by proxy) and voting (not including abstentions) who hold together at least 75% of the ordinary shares represented at each of the Meetings approve the merger agreement and the merger, and provided that in the Second Meeting either: (i) such majority includes, for the purpose of approving any issues which may be considered to be an interested party transaction in accordance with Israeli law (including the merger and the merger agreement), the affirmative votes of at least one third of the shares represented at the Second Meeting held by Shamir shareholders who do not have a personal interest in the transaction (the “Disinterested Shares”), without taking into account any abstaining participants; or (ii) the total number of Disinterested Shares voted against the merger does not exceed 1% of the aggregate voting rights in Shamir. Under Israeli law, holders of Shamir ordinary shares are not entitled to statutory dissenters’ rights in connection with the merger; however, if you object to the merger, you may file an objection with the court within ten days of the publication of the filing of the motion to approve the merger, but not less than five days prior to the court hearing scheduled to approve the merger. Only holders of record of Shamir ordinary shares at the close of business on [], 2011, are entitled to attend and vote at the Meetings or any adjournment or postponement thereof. The board of directors of Shamir, following the approval by the audit committee of the board of directors of Shamir, unanimously determined that the merger agreement and the merger are fair, and in the best interests of, Shamir and its shareholders, and unanimously approved the merger agreement, the merger and the other transactions contemplated by the merger agreement. As required by the Israeli Companies Law, members of the board of directors of Shamir affiliated with Kibbutz Shamir did not participate in the discussion or vote on the matter. Shamir’s board of directors unanimously recommends that you vote FOR the proposal to approve the merger agreement, the merger and the other transactions contemplated by the merger agreement. Your vote is very important, regardless of the number of shares you own.Whether or not you plan to attend the Meetings, please sign and return your proxy card as soon as possible to ensure that your shares are represented at the Meetings. The attached document is being sent to you in connection with the Meetings and provides you with detailed information about Shamir, Essilor, the merger, the merger agreement and the other agreements and transactions contemplated by the merger agreement.We encourage you to read the entire document carefully, including the “Risk Factors” section beginning on page 69. NEITHER THE SECURITIES AND EXCHANGE COMMISSION, THE ISRAELI SECURITIES AUTHORITY, NOR ANY STATE SECURITIES COMMISSION HAS DETERMINED IF THIS INFORMATION STATEMENT IS ACCURATE OR ADEQUATE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Yours sincerely, Amos Netzer President and Chief Executive Officer of Shamir Optical Industry Ltd. NOTICE OF SPECIAL MEETINGS OF THE SHAREHOLDERS OF SHAMIR OPTICAL INDUSTRY LTD. to be held on [] , 2011 Notice is hereby given of a special meeting of: (i) the shareholders of Shamir Optical Industry Ltd. (the “Company” or “Shamir”), except for Kibbutz Shamir A.C.S., an Israeli agricultural cooperative society and the controlling shareholder of Shamir (“Kibbutz Shamir”), and Shamir Optica Holdings A.C.S. Ltd., an Israeli agricultural cooperative society wholly-owned by Kibbutz Shamir through which Kibbutz Shamir holds most of its shares in Shamir (“Shamir Holdings”), to be held on [] 2011, at [_]:00 p.m. (Israel time), and any adjournment thereof (the “First Meeting”); and (ii) all of the shareholders of Shamir, to be held on [] 2011, at [_]:30 p.m. (Israel time), and any adjournment thereof (the “Second Meeting” and together with the First Meeting, the “Meetings”). The Meetings will be held at the offices of Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co., One Azrieli Center, 40th floor, Tel Aviv, Israel. At each of the Meetings, the shareholders will be asked to consider and vote upon the proposal to approve (i) the Agreement and Plan of Merger, dated as of October 15, 2010 (the “Merger Agreement”), by and among Shamir, Essilor International SA, a French société anonyme (“Essilor”), and Shamrock Acquisition Sub Ltd., an Israeli company and an indirect wholly-owned subsidiary of Essilor (“Merger Sub”), (ii) the merger of Merger Sub with and into Shamir under the provisions of Sections 350 and 351 of the Israeli Companies Law 5759-1999 (the “Israeli Companies Law”), and (iii) the other transactions contemplated by the Merger Agreement. Only shareholders of record at the close of business on [], 2011, (the “Record Date”) will be entitled to receive notice of, and to vote at the respective Meetings.Shareholders of record, other than Kibbutz Shamir and Shamir Holdings, are cordially invited to attend the First Meeting in person.All shareholders of record are cordially invited to attend the Second Meeting in person. Discussion at each of the Meetings will commence if a quorum is present.A quorum for each of the Meetings is constituted by two or more shareholders who are present in person or by proxy, or who have delivered to the Company a proxy card indicating their manner of voting, and who hold or represent shares conferring in the aggregate at least thirty three and one-third percent (33-1/3%) of the voting power in the Company.If a quorum is not present within an hour of the time designated for each of the Meetings, the Meetings will be adjourned until [] 2011, at the same time and place.At any adjourned meeting, any number of shareholders who are present in person or proxy, or who have delivered a proxy card, will constitute a quorum. Shareholders wishing to express their position on an agenda item for each of the Meetings may do so by submitting a written statement (a “Position Statement”) to the Company’s offices, c/o Mr. David Bar-Yosef, General Counsel, Kibbutz Shamir, Upper Galilee 12135, Israel.Any Position Statement received will be furnished to the Securities and Exchange Commission (the “Commission” or the “SEC”) on Form 6-K, and will be made available to the public on the Commission’s website at http://www.sec.gov and will also be available on the websites of the Israel Securities Authority (http://www.magna.isa.gov.il) and the Tel Aviv Stock Exchange (the “TASE”) (http://maya.tase.co.il). Position Statements should be submitted to the Company no later than [], 2011. The wording of the resolutions to be voted at each of the Meetings and documents related to the resolutions, as well as the text of the proxy card and any Position Statement submitted, if any, may be inspected at the Company’s offices, which are located at Kibbutz Shamir, Upper Galilee 12135, Israel during normal business hours and by prior coordination with Mr. David Bar-Yosef, General Counsel (Tel: +972 (4) 694-7810). Holders of shares of the Company who hold their shares through a member of the TASE and intend to vote their shares either in person or by proxy must deliver to the Company, c/o Mr. David Bar-Yosef, General Counsel, Kibbutz Shamir, Upper Galilee 12135, Israel, an ownership certificate confirming their ownership of the shares of the Company, on the Record Date, which certificate must be approved by a recognized financial institution, as required by the Israeli Companies Regulations (Proof of Ownership of Shares for Voting at General Meeting) 2000, as amended.Such shareholder is entitled to receive the ownership certificate at the branch of the TASE member or by mail to his address (in consideration of mailing fees only), if the shareholder so requested. Shareholders who wish to make such a request must do so in advance and with respect to a particular securities account. Shareholders who wish to vote at the Meetings by means of a proxy are obliged to complete, sign, date and return the proxy card in accordance with the instructions indicated thereon no later than [] p.m. (Israel time) on [], 2011.Voting will be effected by completing the second part of the proxy card.The form of proxy card is available on the websites: http://www.magna.isa.gov.il and http://maya.tase.co.il. The form of proxy card was also furnished to the Commission on Form 6-K, and is available to the public on the Commission’s website at http://www.sec.gov. Shareholders who hold their shares through a member of the TASE will be entitled to receive from the TASE member who holds the shares on the shareholder’s behalf, by e-mail, and for no charge, a link to the text of the proxy card and to the Position Statements posted on the Israel Securities Authority website, unless the shareholder has notified the TASE member that he or she is not so interested. We urge you to complete, sign, date and return the accompanying proxy card in the enclosed pre-addressed, postage-paid envelope.Returning the proxy card does not deprive you of your right to attend the Meetings and to vote your shares in person. Your vote is very important. The board of directors unanimously recommends that you vote FOR approval of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. Please do not return your Shamir share certificates with your enclosed proxy. By Order of the Board of Directors, David Bar-Yosef, Attorney General Counsel Date: [] , 2011 Sources of Additional Information This document incorporates important additional information about Shamir from documents that are not included in or delivered with this document. Documents relating to Shamir incorporated by reference are available from Shamir without charge, excluding all exhibits to such documents unless Shamir has specifically incorporated the exhibit by reference into this document.You may obtain documents relating to Shamir incorporated by reference in this document by requesting them in writing or by telephone from Shamir at the following address and telephone number: Shamir Optical Industry Ltd. Attention:Mr. David Bar-Yosef, General Counsel Kibbutz Shamir Upper Galilee 12135, Israel +972 (4) 694-7810 If you would like to request documents from Shamir, please do so by [], 2011, in order to receive them before the Meetings. You also may obtain documents incorporated by reference into this document by requesting them in writing, by e-mail or by telephone from Alliance Advisors, the information agent and proxy solicitor for the merger, at the following address, e-mail and telephone numbers: ALLIANCE ADVISORS 200 Broad Acres Drive, 3rd Floor Bloomfield, NJ 07003 Call Toll-Free within the U.S.: 1-866-329-8417 Others please call: +1-973-873-7700 Email: reorg@allianceadvisorsllc.com For a more detailed description of the information incorporated by reference into this document and how you may obtain it, see “WHERE YOU CAN FIND MORE INFORMATION.” Explanatory Note The term “NIS” refers to New Israeli Shekel, the terms “dollar,” “USD” or “$” refers to U.S. dollars, and the terms “Euro,” “EUR” or “€” refers to the common currency of the member states of the European Union. Except as otherwise specified herein, the term “shares” refers to the Company’s ordinary shares, NIS 0.01 par value per ordinary share. TABLE OF CONTENTS Page SUMMARY TERM SHEET 1 QUESTIONS AND ANSWERS ABOUT THE MERGER AND SPECIAL MEETINGS 10 SPECIAL FACTORS - THE MERGER 18 General 18 Structure of the Merger 18 Merger Consideration 18 Schedule of Important Dates 18 Background of the Merger 19 Shamir’s Reasons for the Merger 28 Recommendation of the Board of Directors of Shamir 28 Opinion of Oppenheimer 32 Synergies Analysis of Trigger-Foresight 42 Reasons of Essilor, Merger Sub and Essilor Israeli Holdings for the Merger and Position of Essilor, Merger Sub and Essilor Israeli Holdings as to Fairness of the Merger 44 Reasons of Kibbutz Shamir and Shamir Holdings for the Merger and Position of Kibbutz Shamir and Shamir Holdings as to Fairness of the Merger 54 Effects of the Merger 57 Effects on Shamir if the Merger is Not Consummated 59 Interests of Shamir’s Directors and Executive Officers 60 Interests of Kibbutz Shamir and Shamir Holdings 61 Material U.S. Federal and Israeli Income Tax Consequences 62 Accounting Treatment of the Merger 65 Source and Amount of Funds; Fees and Expenses 66 Israeli Court Approval and Right to Object 66 Regulatory Matters 67 NASDAQ and TASE Listing 67 No Dissenters’ or Appraisal Rights 67 CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS 68 RISK FACTORS 69 INFORMATION ABOUT THE SPECIAL MEETINGS 73 General; Date; Time and Place 73 Purpose of the Meetings 73 Record Date; Voting Power 73 Method of Voting; Shares Entitled to Vote; Quorum; Position Statement 73 Required Vote for the Merger Proposal 74 Share Ownership of Kibbutz Shamir, Shamir Holdings and Directors and Executive Officers of Shamir 75 How to Vote 75 Attending the Meetings 77 Contact for Questions and Assistance in Voting 77 Other Matters 77 INFORMATION ABOUT THE COMPANIES INVOLVED WITH THE MERGER 78 Shamir Optical Industry Ltd. 78 Essilor International SA 84 i Shamrock Acquisition Sub Ltd. and Essilor Israeli Holdings Ltd. 84 Kibbutz Shamir A.C.S. 84 Shamir Optica Holdings A.C.S. Ltd. 85 SECURITY OWNERSHIP AND TRANSACTIONS OF CERTAIN BENEFICIAL OWNERS, DIRECTORS AND EXECUTIVE OFFICERS 86 TERMS OF THE MERGER AGREEMENT 88 The Merger and the Other Transactions 88 Effective Time; Closing 89 Merger Consideration 89 Payment Procedures 89 Treatment of Equity Awards and Long Term Incentive Plans 89 Articles of Association of the Surviving Corporation 90 Directors and Officers 90 Representations and Warranties 91 Company Material Adverse Effect 91 Conduct of Shamir’s Business 92 Investigation; Notification 93 No Solicitation of Offers 93 Change in Recommendation 95 Court Approval and Shareholders Meeting 95 Employee Matters 95 Commercially Reasonable Efforts 96 Merger Sub 97 Directors’ and Officers’ Insurance; Indemnification Agreements 97 Non-Survival of Representations, Warranties, Covenants and Agreements 97 Conditions to the Merger 98 Termination of the Merger Agreement 99 Termination Fee 100 Certain Acknowledgments; Procedures for Termination 102 OTHER MATERIAL AGREEMENTS RELATED TO THE MERGER 103 Share Purchase and Subscription Agreement 103 Support Agreements 103 Shareholders Agreement 103 Ancillary Agreements 104 WHERE YOU CAN FIND MORE INFORMATION 105 APPENDIX A – AGREEMENT AND PLAN OF MERGER A-1 APPENDIX B – OPINION OF OPPENHEIMER & CO. INC. B-1 APPENDIX C – IDENTITY AND BACKGROUND OF NATURAL PERSONS C-1 ii SUMMARY TERM SHEET This summary term sheet, together with the “Questions and Answers about the Merger and the Special Meetings”, summarizes the material information from this document.However, it does not contain all of the information that you should consider in connection with the merger and the voting of your shares in person or by proxy at the Meetings.You should carefully read this entire document and the other documents to which this document refers you for a more complete understanding of the merger and the shareholder meetings.In addition, this document incorporates by reference important business and financial information about the merger and Shamir Optical Industry Ltd.You may obtain the information incorporated by reference into this document without charge by following the instructions in “Where You Can Find Additional Information”.The Agreement and Plan of Merger (the “Merger Agreement”) is attached to this document as Appendix A and is incorporated herein by reference.We encourage you to read the Merger Agreement in its entirety, as it is the most important legal document that governs the merger. Companies Involved with the Merger Shamir Optical Industry Ltd. (the “Company” or “Shamir”) is an Israeli company listed on The NASDAQ Global Market and the Tel Aviv Stock Exchange (the “TASE”) and headquartered in Kibbutz Shamir in Northern Israel.Shamir, which manages its overseas operations through numerous subsidiaries located throughout the world, is one of the world’s leading manufacturers of high-quality progressive and single vision lenses and molds. Essilor International SA (“Essilor”) is a French société anonyme headquartered near Paris.Essilor designs, manufactures and customizes corrective lenses to meet each person’s unique vision requirements.Essilor has approximately 35,000 employees and operates worldwide through 15 production sites, over 300 lens finishing laboratories and multiple local distribution networks.Essilor’s shares are traded on The Euronext Paris Market, in the “A” Compartment. Shamrock Acquisition Sub Ltd. (“Merger Sub”) and Essilor Israeli Holdings Ltd. (“Essilor Israeli Holdings”) are each Israeli companies and are each wholly-owned subsidiaries of Essilor.Merger Sub was formed solely for the purpose of entering into the Merger Agreement and consummating the transactions contemplated by the Merger Agreement and will cease to exist upon consummation of the merger.On November 22, 2010, Essilor transferred all of the outstanding shares of Merger Sub to Essilor Israeli Holdings, which is a holding company through which Essilor holds its shares in Merger Sub. Kibbutz Shamir A.C.S. (“Kibbutz Shamir”) is an Israeli agricultural cooperative society and is the controlling shareholder of Shamir.Kibbutz Shamir was founded in 1944, and is a small communal society of approximately 300 members, including approximately 52 of Shamir’s employees, in Israel. Shamir Optica Holdings A.C.S. Ltd. (“Shamir Holdings”) is an Israeli agricultural cooperative society and a holding company through which Kibbutz Shamir primarily holds its shares in Shamir. See “INFORMATION ABOUT THE COMPANIES INVOLVED WITH THE MERGER.” Shamir’s Reasons for the Merger; Recommendation of the Shamir Board of Directors; Position of Shamir as to Fairness of the Merger After careful consideration, the board of directors of Shamir, following the approval of the audit committee of the board of directors of Shamir, determined that the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement are, fair to and, in the best interests of, Shamir and its shareholders who are unaffiliated with Shamir or with Kibbutz Shamir and who will be cashed-out in the merger, and approved the entry into, and performance of, the Merger Agreement.The board of directors of Shamir recommends that you vote FOR the proposal to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. As required under the Israeli Companies Law, 5759-1999 (the “Israeli Companies Law”), prior to consideration by the board of directors of Shamir, the audit committee of the board of directors of Shamir, comprised of the three independent directors of the board of directors of Shamir, discussed and unanimously approved the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement.In addition, members of the board of directors of Shamir who are affiliated with Kibbutz Shamir, the controlling shareholder of Shamir, did not participate in the discussion or consideration of the merger by the board of directors of Shamir and did not vote on the recommendation or approval of the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement because of their affiliation with Kibbutz Shamir and requirements of the Israeli Companies Law.As a result, the same persons who acted as the audit committee of the board of directors of Shamir also functioned as the board of directors of Shamir in connection with the recommendation or approval of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. In reaching its decision to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement and to recommend that the shareholders of Shamir vote to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, the board of directors of Shamir consulted Shamir’s management, Shamir’s legal and strategic advisors and Oppenheimer & Co. Inc. (“Oppenheimer”) and considered a number of strategic, financial and other factors as more fully described under “SPECIAL FACTORS – THE MERGER – Recommendation of the Board of Directors of Shamir.” Based on certain considerations, the board of directors of Shamir determined that there was no relevant and attractive alternative to the contemplated transaction (i.e., the merger) with Essilor. For more information, see “SPECIAL FACTORS – THE MERGER – Shamir’s Reasons for the Merger – Alternatives to a Merger with Essilor; – Recommendation of the Board of Directors of Shamir.” Opinion of Oppenheimer In connection with the merger, Oppenheimerprovided a written opinion, dated October 14, 2010, to the audit committee of the board of directors of Shamir and presented a financial analysis in connection with such opinion to the audit committee of the board of directors of Shamir on October 14, 2010, to the effect that, as of the date of the opinion and based upon and subject to the factors, assumptions, qualifications and limitations set forth in the opinion, the consideration of $14.50 in cash, without interest thereon and less any applicable withholding taxes, to be received for each outstanding share of Shamir is fair, from a financial point of view, to the holders of Shamir’s shares (excluding the shares held directly or indirectly by Kibbutz Shamir, Essilor, Merger Sub, Shamir Holdings, or certain other shareholders who entered into support agreements with Essilor and merger sub or “dormant shares” as such term is defined under the Israeli Companies Law, collectively, the “Excluded Shares”).The full text of Oppenheimer’s written opinion is attached to this document as Appendix B.We encourage you to read the opinion carefully in its entirety for a description of the assumptions made, procedures followed, matters considered and limitations on the scope of the work undertaken by Oppenheimer in arriving at its opinion. Oppenheimer’s opinion was provided to the audit committee of the board of directors of Shamir in connection with its evaluation of the consideration to be received for the outstanding shares of Shamir (excluding the Excluded Shares) and relates only to the fairness, from a financial point of view, of the consideration to the holders of shares of Shamir (excluding the Excluded Shares). The board of directors of Shamir expressly adopted Oppenheimer’s analysis and discussion of the factors therein as its own in determining that the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement are fair to, and in the best interests of, Shamir and its shareholders who are unaffiliated with Shamir or Kibbutz Shamir and will be cashed-out in the merger. Oppenheimer’s opinion does not address any other terms, aspects or implications of the merger and does not constitute a recommendation to any shareholder as to how such shareholder should vote or act on any matters relating to the proposed merger or otherwise.See “SPECIAL FACTORS – THE MERGER - Opinion of Oppenheimer.” 2 Other Considerations In making the determination that the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement are, fair to and, in the best interests of, Shamir and its shareholders who are unaffiliated with Shamir or with Kibbutz Shamir and who will be cashed-out in the merger, the audit committee of the board of directors of Shamir, comprised of the three independent directors of the board of directors of Shamir, and the board of directors of Shamir (each acting with the same three members) also noted that: · the Merger Agreement is conditioned on the approval of the Israeli court, which may grant a shareholder a hearing to object to the merger and may refrain from issuing an order authorizing the merger, even if the merger has been approved by the requisite majority of Shamir shareholders, including on the grounds that the merger is unfair to the shareholders of Shamir who are not affiliated with Shamir or Kibbutz Shamir (see “SPECIAL FACTORS – THE MERGER - Israeli Court Approval and Right to Object”); and · under Israeli law, the merger cannot be completed unless a majority of the shareholders of Shamir present (in person or by proxy) and voting (not including abstentions) who hold together at least 75% of the shares represented at each of the Meetings approve the Merger Agreement, the merger and the other transactions contemplated under the Merger Agreement, and provided that in the Second Meeting either: (i) such majority includes, for the purpose of approving any issues which may be considered to be an interested party transaction in accordance with Israeli law, the affirmative votes of at least one third of the shares represented at the Second Meeting held by the shareholders of Shamir who do not have a personal interest in the transaction, or Disinterested Shares, without taking into account any abstaining participants; or (ii) the total number of Disinterested Shares voted against the merger does not exceed 1% of the aggregate voting rights in Shamir. See “INFORMATION ABOUT THE SPECIAL MEETINGS - Required Vote for the Merger Proposal.” For a full description of these considerations and other considerations of the audit committee and board of directors of Shamir, see “SPECIAL FACTORS – THE MERGER – Recommendation of the Board of Directors of Shamir.” Position of Essilor, Merger Sub and Essilor Israeli Holdings as to Fairness of the Merger Under the rules governing “going private” transactions, Essilor, Merger Sub and Essilor Israeli Holdings are required to provide certain information regarding their position as to the fairness of the merger to shareholders unaffiliated with Shamir or with Kibbutz Shamir.Essilor, Merger Sub and Essilor Israeli Holdings are making the statements included herein solely for purposes of complying with such requirements.The views of Essilor, Merger Sub and Essilor Israeli Holdings should not be construed as a recommendation to any shareholder as to how that shareholder should vote on the proposal to approve the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement. Essilor, Merger Sub and Essilor Israeli Holdings believe that the merger is fair to shareholders of Shamir who are unaffiliated with Shamir or with Kibbutz Shamir.See “SPECIAL FACTORS – THE MERGER – Reasons of Essilor, Merger Sub and Essilor Israeli Holdings for the Merger and Position of Essilor, Merger Sub and Essilor Israeli Holdings as to Fairness of the Merger.” Position of Kibbutz Shamir and Shamir Holdings as to Fairness of the Merger Under the rules governing “going private” transactions, Kibbutz Shamir and Shamir Holdings are required to provide certain information regarding their position as to the fairness of the merger to shareholders unaffiliated with Shamir or with Kibbutz Shamir and who will be cashed-out in the merger.Kibbutz Shamir and Shamir Holdings are making the statements included herein solely for purposes of complying with such requirements.The views of Kibbutz Shamir and Shamir Holdings should not be construed as a recommendation to any shareholder as to how that shareholder should vote on the proposal to approve the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement. Kibbutz Shamir and Shamir Holdings believe that the merger is fair to shareholders who are unaffiliated with Shamir or with Kibbutz Shamir and who will be cashed-out in the merger. See “SPECIAL FACTORS – THE MERGER -Reasons of Kibbutz Shamir and Shamir Holdings for the Merger and Position of Kibbutz Shamir and Shamir Holdings as to Fairness of the Merger.” 3 Interests of Shamir’s Directors and Executive Officers; Security Ownership of Shamir’s Directors and Executive Officers When considering the recommendation by the board of directors of Shamir to vote FOR the proposal to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, you should be aware that directors and executive officers of Shamir have interests in the merger that may be different from your interests, including: · Current members of the board of directors of Shamir who are affiliated with Kibbutz Shamir may continue serving on the board of directors of Shamir following the consummation of the merger; · Current executive officers of Shamir are expected to continue their employment with Shamir following the consummation of the merger; · Certain employees and executive officers of Shamir are expected to receive retention bonuses in connection with the merger in the aggregate amount of approximately $550,000, the retention bonuses will be allocated and paid to certain key employees of the Company identified by Shamir after consultation with Essilor after the consummation of the merger, for the purposes of incentivizing key employees in the post-closing period; · Shamir and Essilor have agreed to provide indemnification and liability insurance benefits to present and former directors and executive officers of Shamir and its subsidiaries for a period of seven years following the consummation of the merger; and · Shamir directors and executive officers hold options to purchase shares of Shamir, which, if vested, will be automatically exercised upon consummation of the merger and, if unvested, will entitle its holder to the right to receive an amount in cash equal to the excess, if any, of $14.50 over the exercise price of such option, without interest thereon and less any applicable withholding taxes, in accordance with, and subject to, the holder’s continued employment or service through the applicable vesting dates and the vesting schedule of the respective option. (see “SECURITY OWNERSHIP AND TRANSACTIONS OF CERTAIN BENEFICIAL OWNERS, DIRECTORS AND EXECUTIVE OFFICERS” and “TERMS OF THE MERGER AGREEMENT — Treatment of Equity Awards and Long Term Incentive Plans”).Assuming the transaction had closed on January 3, 2011, the aggregate benefit to all executive officers and directors as a group (15 persons) as a result of the automatic exercise of vestedoptions at closing in connection with the transaction would have been $2,929,672. The unvested options will be cashed out separately. As of the record date of the Meetings, (i) the directors and executive officers of Shamir, as a group, held [] shares of Shamir, representing approximately []% of the issued and outstanding share capital of Shamir on such date; (ii) the directors and executive officers of Shamir, as a group, held options to purchase [] shares of Shamir, representing, on an as exercised basis, approximately []% of the issued and outstanding share capital of Shamir on such date; and (iii) the directors of Shamir affiliated with Kibbutz Shamir, as a group, hold options to purchase [] shares of Shamir, representing, on an as exercised basis, approximately []% of the issued and outstanding share capital of Shamir on such date. The audit committee and board of directors of Shamir were aware of these interests, as well as the interests discussed in “Interests of Kibbutz Shamir and Shamir Holdings,” and considered them in approving the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. See “SPECIAL FACTORS – THE MERGER – Interests of Shamir’s Directors and Executive Officers.” Interests of Kibbutz Shamir and Shamir Holdings In connection with the transactions contemplated by the Merger Agreement, Kibbutz Shamir, Shamir Holdings and Essilor entered into a Share Purchase and Subscription Agreement, dated as of October 15, 2010 (the “Share Purchase and Subscription Agreement”).As a result of transactions contemplated by the Share Purchase and Subscription Agreement, immediately following the consummation of the merger, Shamir will be a direct wholly-owned subsidiary of Shamir Holdings, and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings.Pursuant to the Share Purchase and Subscription Agreement, (i) simultaneously with and subject to the occurrence of the merger, Essilor will purchase from Kibbutz Shamir 550,000 shares of Shamir at a per share price of $14.50, constituting an aggregate cash consideration of $7,975,000, and (ii) immediately following the merger, Essilor will (x) subscribe for certain newly issued shares of Shamir Holdings, in exchange for cash, and (y) subscribe for additional newly issued shares of Shamir Holdings, in exchange for the contribution to Shamir Holdings by Essilor of all of the shares of Shamir then held directly by Essilor. 4 Additionally, Kibbutz Shamir has previously entered into the following agreements with Shamir: · A manpower services agreement, pursuant to which Kibbutz Shamir undertakes on a best efforts basis to provide Shamir with individuals to fill certain specified positions for which Shamir requests staffing. In addition, Shamir is obligated to first offer Kibbutz Shamir the opportunity to provide individuals for any other positions for which the Company seeks staffing.In 2009, the Company paid an aggregate amount of approximately $1.2 million to Kibbutz Shamir under the manpower services agreement. · Service agreements, pursuant to which Kibbutz Shamir provides the Company with catering, laundry, switchboard and communications, maintenance and landscaping, trash removal services and water usage services. In 2009, the Company paid an aggregate amount of approximately $0.5 million to Kibbutz Shamir in consideration for services provided under these agreements. · Lease and sublease agreements, pursuant to which the Company leases its operating facilities from Kibbutz Shamir. In 2009, the Company paid an aggregate amount of approximately $0.8 million to Kibbutz Shamir under the lease and sublease agreements. Shamir and Kibbutz Shamir intend to amend the foregoing agreements effective immediately following the consummation of the merger.See “OTHER MATERIAL AGREEMENTS RELATED TO THE MERGER – Ancillary Agreements.” See “SPECIAL FACTORS – THE MERGER – Interests of Kibbutz Shamir and Shamir Holdings.” The Merger and the Related Transactions We have attached to this document the Merger Agreement as Appendix A.You should read the Merger Agreement carefully and in its entirety.It is the most important legal document governing the merger.See “TERMS OF THE MERGER AGREEMENT.” In connection with the execution of the Merger Agreement, Essilor and Merger Sub entered into Support Agreements (the “Support Agreements”), each dated October 15, 2010, with (i) Kibbutz and Shamir Holding, (ii)Mr.Dan Katzman, (iii)Haklaei Eyal Ha’Sharon Ltd., and (iv)Eyal Microwave Ltd., each as a shareholder of the Company, pursuant to which such shareholders agreed (i)to vote their shares of Shamir in favor of the Merger Agreement, the merger and the transactions contemplated by the Merger Agreement and (ii)to certain restrictions on the transfer of their shares of Shamir.The Support Agreements will terminate on the earliest to occur of various events, including in particular if the Merger Agreement is terminated.See “OTHER MATERIAL AGREEMENTS RELATED TO THE MERGER — Support Agreements.” The Merger and the Other Transactions The merger is being effected as an arrangement between Shamir and its shareholders under Sections 350 and 351 of the Israeli Companies Law and will be subject to Israeli court approval.In the merger, Merger Sub, a wholly-owned subsidiary of Essilor, will be merged with and into Shamir.Following the merger, Merger Sub will cease to exist and Shamir will continue as the surviving corporation in the merger. Following the consummation of the merger and the other transactions contemplated by the Merger Agreement, Shamir’s shares will be delisted from The NASDAQ Global Market and the TASE, Shamir will be a wholly-owned subsidiary of Shamir Holdings and Shamir Holdings will be 50% beneficially owned by Kibbutz Shamir and 50% beneficially owned by Essilor.Pursuant to the terms of the Share Purchase and Subscription Agreement, (i) simultaneously with and subject to the occurrence of the merger, Essilor will purchase from Kibbutz Shamir 550,000 shares of Shamir, and (ii) immediately following the merger, Essilor will (x) subscribe for certain newly issued shares of Shamir Holdings, in exchange for cash, and (y) subscribe for additional newly issued shares of Shamir Holdings, in exchange for the contribution to Shamir Holdings by Essilor of all of the shares of Shamir then held directly by Essilor. Pursuant to the terms of the Share Purchase and Subscription Agreement, and subject to certain limitations and restrictions therein, Kibbutz Shamir is obligated to indemnify Essilor against any and all losses resulting from any breach of a representation or warranty made by Shamir in the Merger Agreement, as well as resulting from certain other indemnifiable matters identified therein. 5 Following the merger, Kibbutz Shamir, Shamir Holdings, Shamir and Essilor intend to enter into certain agreements, including: · a shareholders agreement, which will govern the relationship of the shareholders of Shamir and Shamir Holdings after the merger, including issues related to the nomination of members of the board of directors of Shamir, the process for making key decisions, restrictions on transfers of shares in Shamir and distribution of dividends; · amended leases and services agreements between Shamir and Kibbutz Shamir, which will govern the terms under which Shamir will lease and sublease real properties from Kibbutz Shamir and the provision of certain services by Kibbutz Shamir to the Company; and · various commercial agreements and a research and development cooperation agreement between Essilor and Shamir. See “OTHER MATERIAL AGREEMENTS RELATED TO THE MERGER.” Consideration If the merger is consummated, each share of Shamir issued and outstanding immediately prior to the effective time will be converted into a right to receive $14.50 in cash, without interest thereon and less any applicable withholding taxes, other than shares held, directly or indirectly, by Kibbutz Shamir, Shamir Holdings, Essilor or Merger Sub, or any direct or indirect subsidiary thereof and “dormant shares” as that term is defined under the Israeli Companies Law.See “TERMS OF THE MERGER AGREEMENT - Merger Consideration.” Treatment of Equity Awards Under the Merger Agreement and subject to occurrence of the merger, each option to purchase shares of Shamir that is outstanding and vested prior to the effective time of the merger will automatically be exercised upon consummation of the merger.In addition, options to purchase shares of Shamir that are outstanding and unvested at the time of the merger will be cancelled, and each such option will entitle its holder to the right to receive from Shamir an amount in cash equal to the excess, if any, of $14.50 over the exercise price of such option, without interest thereon and less any applicable withholding taxes, in accordance with, and subject to, the holder’s continued employment or service through the applicable vesting dates and the vesting schedule of the respective option. Payments with respect to shares and options to purchase shares subject to Section 102 of the Israeli Income Tax Ordinance (New Version), 1961, as amended (the “Tax Ordinance”) are expected to be made pursuant to a tax pre-ruling to be obtained from the Israeli Tax Authority. See “SPECIAL FACTORS – THE MERGER – Effects of the Merger” and “TERMS OF THE MERGER AGREEMENT - Treatment of Equity Awards and Long Term Incentive Plans.” Conditions to the Merger The parties will consummate the merger only if the parties satisfy or waive certain conditions.The conditions include, among others: · Israeli court approval must have been obtained in accordance with the Israeli Companies Law; · no applicable law or order of any jurisdiction may enjoin, restrain, prohibit or prevent consummation of the merger or any of the transactions contemplated thereby; · any applicable waiting or clearance period under any regulatory laws applicable to the merger or any of the transactions contemplated thereby or in connection with any mandatory or voluntary filing must have expired or been earlier terminated and certain required approvals and clearances by governmental authorities must have been obtained; 6 · subject to certain exceptions, the representations and warranties of each party must be true and correct in all material respects as of the closing date of the merger; · each party must have in all material respects performed all obligations and complied with all covenants required by the Merger Agreement to be performed or complied with by it prior to the merger; · no Company Material Adverse Effect (as defined in the Merger Agreement) may have occurred with respect to Shamir since the date of the Merger Agreement; and · none of Essilor, Kibbutz Shamir or Shamir Holdings may be in breach of the Share Purchase and Subscription Agreement, and the purchase and sale of the shares of Shamir described therein must have occurred simultaneously with or immediately following the merger. See “TERMS OF THE MERGER AGREEMENT - Conditions to the Merger.” Termination Shamir and Essilor may agree to terminate the Merger Agreement at any time prior to the effective time of the merger by mutual written agreement.In addition, either Shamir or Essilor may terminate the Merger Agreement, subject to certain restrictions, at any time prior to the effective time of the merger if any of the following events occur: · the merger does not occur by June 30, 2011, except that if all conditions to the Merger Agreement have been satisfied or waived other than the conditions relating to (a) the expiration of any applicable waiting or clearance period under any antitrust or regulatory laws applicable to the merger, or (b) the existence of any applicable law or court order or judgment prohibiting the merger, either Shamir or Essilor may, by written notice to the other party, extend the termination date to December 31, 2011; · any applicable law or court order or judgment prohibiting the merger must have become final and non-appealable; or · the required approval of the shareholders of Shamir is not obtained due to the failure to obtain the vote necessary at the Meetings to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. The Merger Agreement may be terminated by Shamir, subject to certain restrictions, at any time prior to the effective time of the merger if any of the following events occurs: · Essilor has breached or failed to perform in any material respect any of its representations, warranties, covenants or other agreements contained in the Merger Agreement, which breach or failure to perform (i) would result in a failure of certain conditions to closing and (ii) is not cured within 20 business days after Shamir has given Essilor written notice of such breach and its intention to terminate the Merger Agreement; · the conditions to closing have been satisfied and Essilor (or Merger Sub) has failed to consummate the merger within 20 business days (or such longer period specified by Shamir in a notice to Essilor scheduling the closing) after the later of (i) the first day that the conditions to closing have been satisfied, and (ii) the date on which Shamir provides such notice to Essilor irrevocably undertaking to consummate the merger in accordance with the Merger Agreement on the date specified in such notice; or · the board of directors of Shamir has concluded in good faith that an unsolicited Company Alternative Proposal (as defined in the Merger Agreement) is a Company Superior Proposal (as defined in the Merger Agreement) and has determined, subject to certain conditions, to enter into a definitive agreement with respect to such Company Superior Proposal. 7 The Merger Agreement may be terminated by Essilor, subject to certain restrictions, at any time prior to the effective time of the merger if any of the following events occurs: · Shamir has breached or failed to perform in any material respect any of its representations, warranties, covenants or other agreements contained in the Merger Agreement, which breach or failure to perform (i) would result in a failure of certain conditions to closing, and (ii) is not cured within 20 business days after Essilor has given Shamir written notice of such breach and its intention to terminate the Merger Agreement; or · the board of directors of Shamir (i) makes a change in its recommendation regarding the Merger Agreement, (ii) has determined that a Company Alternative Proposal is a Company Superior Proposal, (iii) has determined to enter into a definitive agreement with respect to such Company Superior Proposal, (iv) failed to publicly affirm its recommendation of the Merger Agreement or recommend against any Company Alternative Proposal within ten business days of Essilor’s request to do so or (v) resolved or otherwise determined to take, or announced an intention to take, any of the foregoing; or if Shamir shall have materially breached its obligations to not solicit offers relating to a Company Alternative Proposal to acquire Shamir so as to result in material harm to Essilor or deprive Essilor of a material benefit. See “TERMS OF THE MERGER AGREEMENT – Termination of the Merger Agreement.” No Solicitation of Offers for Acquisition Transactions The Merger Agreement contains detailed provisions restricting Shamir’s right to engage in, or solicit offers for, a competing acquisition transaction.See “TERMS OF THE MERGER AGREEMENT - No Solicitation of Alternatives Proposals.” Termination Fee Shamir will be required to pay a termination fee of $7.0 million and an additional amount of up to $4.0 million in expenses to Essilor if the Merger Agreement is terminated under certain circumstances, including in connection with a third party acquisition proposal or transaction.Essilor will be required to pay a termination fee of $7.0 million and an additional amount of up to $4.0 million in expenses to the Company if the Merger Agreement is terminated by the Company because Essilor or Merger Sub fails to consummate the merger within 20 business days after the conditions to closing contained in the Merger Agreement have been satisfied.In addition, under certain circumstances, either Essilor or Shamir will be required to pay an amount of up to $4.0 million in expenses to the other party if the Merger Agreement is terminated due to its breach or failure to perform in any material respect any of its representations, warranties, covenants or other agreements contained in the Merger Agreement.See “TERMS OF THE MERGER AGREEMENT - Termination Fee.” Israeli Court Approval and Right to Object The merger is intended to be effected as an arrangement between Shamir and its shareholders under Sections 350 and 351 of the Israeli Companies Law. If Shamir shareholder approval for the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement is obtained, Shamir must seek Israeli court approval of the merger and will publish notice of the receipt of shareholder approval of the merger, the filing of the motion to the Israeli court to approve the merger and the date of the Israeli court hearing to approve the merger.In addition, Shamir has agreed to deliver to each of its shareholders a notice of the Meetings and copies of the order of the Israeli court to convene the meetings. You should note that if the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement are approved by the shareholders of Shamir at the Meetings, you will have the right to submit to the Israeli court your objection to the arrangement contemplated by the merger during a period of ten days following the publication by Shamir of the filing of the motion to approve the merger, and no later than five days before the Israeli court hearing scheduled to approve the merger.However, no dissenters’ or appraisal rights are available to the shareholders of Shamir in connection with the merger. 8 See “SPECIAL FACTORS – THE MERGER – Israeli Court Approval and Right to Object” and “SPECIAL FACTORS – THE MERGER – No Dissenters’ or Appraisal Rights.” Israeli Regulatory Approval Essilor and Shamir are also required to receive certain Israeli regulatory approvals, including approvals from the Investment Center of the Israeli Ministry of Industry, Trade and Labor, the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor and the Israeli Tax Authority.See “SPECIAL FACTORS – THE MERGER – Regulatory Matters.” Antitrust Approvals In connection with the merger and the Merger Agreement, Essilor and Shamir reviewed their operations around the world (including their sales by jurisdiction).Based on this analysis, the parties determined that approval from the antitrust authorities was required in Spain and Portugal and that a voluntary filing with the antitrust authority of the United Kingdom was advisable.The consummation of the merger is conditioned on the receipt of these antitrust approvals and clearances. On December 15, 2010, Spain’s antitrust authority informed the parties that it had unconditionally cleared the merger. Additionally, on December 20, 2010, the United Kingdom’s antitrust authority informed the parties that it would not refer the merger to the UK Competition Commission. With respect to the United States, while the merger is exempt from the prenotification requirements of the Hart-Scott-Rodino Act, the parties determined that Essilor would advise the U.S. Federal Trade Commission (the “FTC”) of the merger, and Essilor did so. On October 21, 2010, Essilor was informed that the FTC has initiated an investigation of the merger. Pursuant to the terms of the Merger Agreement, the termination of the investigation conducted by the FTC is a condition to the merger. As of January 24, 2011, the FTC investigation is ongoing. Finally, as a courtesy, the parties informed the Australian antitrust authority of the merger, which notified Essilor on October 28, 2010 that it did not intend to undertake a review of the merger. There can be no assurance that the merger will not be challenged by a governmental authority or private party on antitrust grounds, or, if such a challenge is made, that it would not be successful. Failure to obtain regulatory clearances could result in termination of the Merger Agreement. See “SPECIAL FACTORS – THE MERGER – Regulatory Matters.” Material U.S. Federal and Israeli Income Tax Consequences The exchange of shares of Shamir for cash pursuant to the merger will be a taxable transaction for U.S. federal income tax purposes and a taxable event for Israeli tax purposes.Israeli law, however, generally exempts non-residents of Israel (who do not have a permanent establishment in Israel) from Israeli capital gains tax on the sale of shares traded on certain stock exchanges, such as The NASDAQ Global Market and the TASE.However, non-Israeli resident shareholders of Shamir who acquired their shares prior to Shamir’s initial public offering on March 11, 2005, and who do not qualify for an exemption from Israeli capital gains tax under the Tax Ordinance or an applicable tax treaty to which the State of Israel is a party, including the double tax treaty concluded between Israel and the United States, may be subject to Israeli capital gains tax on the disposition of their shares of Shamir in the merger.Withholding requirements may apply to the consideration receivable in the transaction.See “SPECIAL FACTORS – THE MERGER – Material U.S. Federal and Israeli Tax Consequences.” As discussed in the section called “SPECIAL FACTORS – THE MERGER – Material U.S. Federal Income Tax Consequences,” you cannot use the tax summaries herein for the purpose of avoiding penalties that may be asserted against you under the Internal Revenue Code. You should consult your tax advisor about the particular tax consequences of the merger to you. Risk Factors You should note that the Merger Agreement and the merger each involve certain risks.You should consider these risks in evaluating how to vote your shares of Shamir at the Meetings.See “RISK FACTORS,” on page 69. 9 QUESTIONS AND ANSWERS ABOUT THE MERGER AND SPECIAL MEETINGS The following are some of the questions that you, as a shareholder of Shamir, may have, and answers to those questions.These questions and answers, as well as the summary preceding the questions and answers, are not meant to be a substitute for the information contained in the remainder of this document, and both the questions and answers nor the summary preceding the questions and answers is qualified in its entirety by the more detailed descriptions and explanations contained elsewhere in this document.We urge you to carefully read this document in its entirety prior to making any voting decision regarding the merger. Q: Why am I receiving this document? A: You are a shareholder of Shamir.On October 15, 2010, Essilor, Shamir and Merger Sub entered into the Merger Agreement, under which Merger Sub, a wholly-owned subsidiary of Essilor, will be merged with and into Shamir, and Shamir will continue as the surviving corporation in the merger. The merger is intended to be effected as an arrangement between Shamir and its shareholders under Section 350 and 351 of the Israeli Companies Law and will be subject to Israeli court approval. Following the consummation of the merger and the other transactions contemplated by the Merger Agreement, Shamir’s shares will be delisted from The NASDAQ Global Market and the TASE, Shamir will be a wholly-owned subsidiary of Shamir Holdings and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings. Shamir is convening two special shareholder meetings in order to obtain the shareholder approval necessary to consummate the merger.All shareholders of Shamir except Kibbutz Shamir and Shamir Holdings may attend and vote at the First Meeting, and all shareholders of Shamir may attend and vote at the Second Meeting.At the Meetings, shareholders of Shamir will be asked to vote and approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement.The merger cannot be completed unless a majority of the shareholders of Shamir present (in person or by proxy) and voting (not including abstentions) who hold together at least 75% of the shares represented at each of the Meetings approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and provided that in the Second Meeting either: (i) such majority includes, for the purpose of approving any issues which may be considered to be an interested party transaction in accordance with Israeli law, the affirmative votes of at least one third of the shares represented at the Second Meeting held by the shareholders of Shamir who do not have a personal interest in the transaction (the “Disinterested Shares”), without taking into account any abstaining participants; or (ii) the total number of Disinterested Shares voted against the merger does not exceed 1% of the aggregate voting rights in Shamir.See “SPECIAL FACTORS – THE MERGER – Israeli Court Approval and Right to Object” and “INFORMATION ABOUT THE SPECIAL MEETINGS – Required Vote for the Merger Proposal.” Under Israeli law, holders of shares of Shamir are not entitled to statutory dissenters’ or appraisal rights in connection with the merger; however, if you object to the merger, you may file an objection with the Israeli court within ten days of the publication of the filing of the motion to approve the merger, but not less than five days prior to the Israeli court hearing scheduled to approve the merger. The enclosed voting materials allow you to vote your shares without attending the Meetings.Your vote is very important and we encourage you to vote by proxy as soon as possible. We have included in this document important information about the merger, the Merger Agreement, the other transactions contemplated by the Merger Agreement and the Meetings.Also included in or incorporated by reference into this document is important information about Shamir and the other companies involved with the merger.You should read this information and the information incorporated by reference into this document carefully and in its entirety.We have attached a copy of the Merger Agreement as Appendix A to this information statement. Q: What do I need to do now? A: Read and consider the information contained in this document carefully, and then vote your shares as soon as possible by returning your signed and completed proxy so that your shares may be represented at the Meetings. 10 Q: What will I receive in the merger? A: If the merger is completed, shareholders will be entitled to receive $14.50 in cash, without interest thereon and less any applicable withholding taxes, for each share of Shamir that shareholders own as of the effective time of the merger, other than shares held, directly or indirectly, by Kibbutz Shamir, Shamir Holdings, Essilor or Merger Sub, or any direct or indirect subsidiary thereof.The cash consideration of $14.50 will not change based on the fluctuations of the market price of shares of Shamir through the date on which the merger is consummated. Q: What will Kibbutz Shamir and Shamir Holdings receive in the merger? A: As a result of the transactions contemplated by the Share Purchase and Subscription Agreement, immediately following the merger, Shamir will be a direct wholly-owned subsidiary of Shamir Holdings and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings.Pursuant to the Share Purchase and Subscription Agreement, (i) simultaneously with and subject to the occurrence of the merger, Essilor will purchase from Kibbutz Shamir 550,000 shares of Shamir at a per share price of $14.50, constituting an aggregate cash consideration of $7,975,000, and (ii) immediately following the merger, Essilor will (x) subscribe for certain newly issued shares of Shamir Holdings, in exchange for cash, and (y) subscribe for additional newly issued shares of Shamir Holdings in exchange for the contribution to Shamir Holdings by Essilor of all of the shares of Shamir then held directly by Essilor. Following the merger, Kibbutz Shamir, Shamir Holdings, Shamir and Essilor intend to enter into certain agreements, including: · a shareholders agreement, which will govern the relationship of the shareholders of Shamir and Shamir Holdings after the merger, including issues related to the nomination of members of the board of directors of Shamir, the procedure for maintaining key decisions, restrictions on transfers of shares in Shamir and distribution of dividends; · amended leases and services agreements between Kibbutz Shamir and Shamir, which will govern the terms under which Shamir will lease and sublease properties from Kibbutz Shamir and the provision of certain services by Kibbutz Shamir to Shamir; and · various commercial agreements and a research and development cooperation agreement between Essilor and Shamir. See “OTHER MATERIAL AGREEMENTS RELATED TO THE MERGER.” Q: What are Shamir’s purposes of and reasons for the merger? A: Shamir has determined that it is in its best interest to consider a consolidation with another company in the optics industry to obtain synergies that will enable it to compete more aggressively against the other companies in the industry. According to analysis provided by Shamir’s strategic advisor, the merger would likely produce several synergies, including an increase in the Company’s percentage of Essilor’s lab sales, a reduction in the cost of relevant raw materials and an increase in the Company’s sales in the United States (see “SPECIAL FACTORS – THE MERGER – Synergies Analysis of Trigger-Foresight”). Shamir also considered potentially negative aspects of a merger with Essilor. These included a loss of independence as a company and its potential impact on the Company’s relations with other customers. In addition, there is a risk that failure to close the transaction would adversely affect the Company’s reputation and its relationship with Essilor, one of its key customers. In addition, Shamir believes that the merger is fair to, and in the best interests of, all of the shareholders of Shamir who are unaffiliated with Shamir or with Kibbutz Shamir and who will be cashed-out in the merger. After consideration of the alternatives discussed above, as well as the advantages and disadvantages of a combination with Essilor, the Company decided to approve the merger. 11 See “SPECIAL FACTORS – THE MERGER – Shamir’s Reasons for the Merger.” Q: Is the merger fair to the cashed-out shareholders who are unaffiliated with Shamir or Kibbutz Shamir? A: Shamir believes that the merger is fair to, and in the best interests of, all of the shareholders of Shamir who are unaffiliated with Shamir or Kibbutz Shamir and will be cashed out in the merger. In making its determination with respect to the price to be paid per share, the audit committee of the board of directors of Shamir, comprised of the three independent directors of the board of directors of Shamir, and the board of directors of Shamir (each acting with the same three members) considered, among other things, and the board of directors expressly adopted, the fairness opinion provided to the audit committee of the board of directors by Oppenheimer. See “SPECIAL FACTORS – THE MERGER – Opinion of Oppenheimer.” Q: What alternatives did the board of directors of Shamir consider when recommending to approve the Merger Agreement, the merger and the transactions contemplated by the Merger Agreement? A: The audit committee of the board of directors of Shamir, comprised of the three independent directors of the board of directors of Shamir, and the board of directors of Shamir (each acting with the same three members) considered several alternatives to the merger, including consolidating with some of the largest companies in the industry in which Shamir operates.The board of directors of Shamir determined that there was no relevant and attractive alternative to the contemplated transaction with Essilor. See “SPECIAL FACTORS – THE MERGER – Shamir’s Reasons for the Merger — Alternatives to a Merger with Essilor; — Recommendation of the Board of Directors of Shamir.” Q: What will be the effect of the merger? A: The consummation of the merger and the transactions contemplated by the Merger Agreement will have the following effects: · All shareholders will be entitled to receive $14.50 in cash, without interest thereon and less any applicable withholding taxes, for each share of Shamir that such shareholders held as of the effective time of the merger, other than shares held directly or indirectly by Kibbutz Shamir, Shamir Holdings, Essilor or Merger Sub; · Shamir Holdings will hold 100% of the outstanding shares of Shamir, and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings; and · Shamir’s shares will be delisted from The NASDAQ Global Market and the TASE, and no public market will exist for Shamir’s shares. Q: What is the recommendation of the board of directors of Shamir? A: The audit committee of the board of directors of Shamir, comprised of the three independent directors of the board of directors of Shamir, and the board of directors of Shamir (each acting with the same three members) approved the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. The board of directors of Shamir recommend that you vote FOR the proposal to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement.See “SPECIAL FACTORS – THE MERGER — Recommendation of the Board of Directors of Shamir.” Q: When do you expect the merger to be completed? A: We are working towards completing the merger as quickly as reasonably possible.Certain conditions must be satisfied or waived before the merger is completed, including the affirmative vote of the required shareholders and the receipt of the Israeli court approval of the merger.See “TERMS OF THE MERGER AGREEMENT — Conditions to the Merger” for a summary description of these conditions.We expect to complete the merger during the second quarter of calendar year 2011.Because the merger is subject to governmental and regulatory approvals and other conditions, some of which are beyond Essilor’s and Shamir’s control, the exact timing cannot be predicted and unexpected delays in the receipt of such regulatory approvals may postpone the completion of the merger. 12 Q: Am I entitled to dissenters’ or appraisal rights? A: No.Under Israeli law, holders of shares of Shamir are not entitled to statutory dissenters’ or appraisal rights in connection with the merger.However, if you object to the merger, you may file an objection with the Israeli court within ten days of the publication of the filing of the motion to approve the merger, but not less than five days prior to the Israeli court hearing scheduled to be held to approve the merger. Q: Will I continue to be able to trade my shares of Shamir on The NASDAQ Global Market or the TASE following the Meetings? A: Shamir shareholders are expected to be able to trade their Shamir shares on The NASDAQ Global Market and the TASE until the closing date of the merger, at which time Shamir’s shares will be delisted from The NASDAQ Global Market and the TASE. Q: What will happen to unexercised options to purchase shares of Shamir? A: Under the Merger Agreement and subject to occurrence of the merger, each option to purchase shares of Shamir that is outstanding and vested prior to the effective time of the merger will automatically be exercised as of the merger, and the resulting shares will be cancelled and be converted into the applicable merger consideration.In addition, options to purchase shares of Shamir that are outstanding and unvested at the time of the merger will be cancelled, and each such option will entitle its holder to the right to receive from Shamir an amount in cash equal to the excess, if any, of $14.50 over the exercise price of such option, without interest thereon and less any applicable withholding taxes, in accordance with, and subject to, the holder’s continued employment or service through the applicable vesting dates and the vesting schedule of the respective option. Payments with respect to shares and options to purchase shares subject to Section 102 of the Tax Ordinance are expected to be made pursuant to a tax pre-ruling to be obtained from the Israeli Tax Authority.See “TERMS OF THE MERGER AGREEMENT — Treatment of Equity Awards and Long Term Incentive Plans.” Q: Are there any risks related to the proposed transaction? A: Yes.You should carefully review the section entitled “RISK FACTORS” beginning on page69 and in the documents incorporated by reference into this document. Q: When and where will the Meetings be held? A: The First Meeting is scheduled to be held on [], 2011, at [_]:00 p.m. (Israel time).The Second Meeting of all of the shareholders of Shamir is scheduled to be held on [], 2011, at [_]:30 p.m. (Israel time).Both Meetings will be held at the offices of Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co., One Azrieli Center, 40th floor, Tel Aviv, Israel. Q: Who is entitled to vote at the Meetings? A: Shamir has fixed [], 2011, as the record date for the Meetings.All shareholders of Shamir at the close of business on the record date, except Kibbutz Shamir and Shamir Holdings, are entitled to vote on matters that come before the First Meeting. All shareholders of Shamir at the close of business on the record date are entitled to vote on matters that come before the Second Meeting. However, shareholders may only vote their shares if the shareholders are present in person or represented by proxy at the Meetings. Q: How can I vote? A: If you are entitled to vote at the Meetings, you can vote in person at the Meetings, or you can vote by proxy before the Meetings.Even if you plan to attend the Meetings, we encourage you to vote your shares by proxy as soon as possible.After carefully reading and considering the information contained in, and incorporated by reference into, this document, please submit your signed and completed proxy in accordance with the instructions set forth on the enclosed proxy card. 13 Holders of shares of Shamir who hold their shares through a member of the TASE and intend to vote their shares either in person or by proxy must deliver to the Company, c/o Mr. David Bar-Yosef, General Counsel, Kibbutz Shamir, Upper Galilee 12135, Israel, an ownership certificate confirming their ownership of the Company’s shares, on the record date for the Meetings, which certificate must be approved by a recognized financial institution, as required by the Israeli Companies Regulations (Proof of Ownership of Shares for Voting at General Meeting) 2000, as amended.Such shareholder is entitled to receive the ownership certificate in the branch of the TASE member or by mail to his address (in consideration of mailing fees only), if the shareholder so requested. Shareholders who wish to make such a request must do so in advance and with respect to a particular securities account. For detailed information, please see “INFORMATION ABOUT THE SPECIAL MEETINGS — How to Vote.” Q: What vote of the shareholders of Shamir is required to complete the merger? A: Shamir is convening two special shareholder meetings in order to obtain the shareholder approval necessary to complete the merger.All shareholders of Shamir, except Kibbutz Shamir and Shamir Holding, are entitled to attend and vote at the First Meeting and all shareholders of Shamir are entitled to attend and vote at the Second Meeting.At the Meetings, shareholders will be asked to vote and approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement.The merger cannot be completed unless a majority of the shareholders of Shamir present (in person or by proxy) and voting (not including abstentions) who hold together at least 75% of the shares represented at each of the Meetings approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and provided that in the Second Meeting either: (i) such majority includes, for the purpose of approving any issues which may be considered to be an interested party transaction in accordance with Israeli law, the affirmative votes of at least one third of the shares represented at the Second Meeting held by shareholders of Shamir who do not have a personal interest in the transaction, or Disinterested Shares, without taking into account any abstaining participants; or (ii) the total number of Disinterested Shares voted against the merger shall not exceed 1% of the aggregate voting rights in Shamir.See “SPECIAL FACTORS – THE MERGER –Israeli Court Approval and Right to Object” and “INFORMATION ABOUT THE SPECIAL MEETINGS – Required Vote for the Merger Proposal.” Under Israeli law, holders of shares of Shamir are not entitled to statutory dissenters’ or appraisal rights in connection with the merger; however, if you object to the merger, you may file an objection with the Israeli court within ten days of the publication of the filing of the motion to approve the merger, but not less than five days prior to the Israeli court hearing scheduled to be held to approve the merger. Q: Who is deemed to have a personal interest under Israeli law? A: Under the Israeli Companies Law, a personal interest means a personal interest of a person in an act or transaction of a company, including: · a personal interest of that person’s relative (i.e. spouse, brother or sister, parent, grandparent, child, child of such person’s spouse or the spouse of any of the above); or · a personal interest of another entity in which that person or his or her relative (as defined above) holds 5% or more of such entity’s issued shares or voting rights, has the right to appoint a director or the chief executive officer of such entity, or serves as director or chief executive officer of such entity. Aninterest resulting merely from holding the Company’s shares will not be deemed a personal interest. Q: How do I indicate my personal interest? A: Each shareholder that delivers a signed proxy to the Company must indicate on the proxy whether or not that shareholder has a personal interest in the approval of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement.Shareholders who do not indicate whether or not they have a personal interest in the approval of the proposal will not be eligible to vote their shares at the Second Meeting. 14 Q: What happens if I do not indicate how to vote my shares on the proxy card? A: If you do not include instructions on how to vote your properly signed and dated proxy card, your shares will be voted FOR the approval of the Merger Agreement, the merger and the additional transactions contemplated by the Merger Agreement provided that, with respect to the Second Meeting, if you do not indicate whether or not you have a personal interest, your shares will not be voted at all. Q: If my shares are held in “street name” by my broker, will my broker vote my shares for me? A: If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the “beneficial holder” of the shares held for you in what is known as “street name.”If this is the case, this document has been forwarded to you by your brokerage firm, bank or other nominee, or their agent.As the beneficial holder, you have the right to direct your broker, bank or other nominee as to how to vote your shares.If you do not provide your broker, bank or other nominee with instructions on how to vote your “street name” shares, your broker, bank or other nominee might not be permitted to vote your “street name” shares on the proposal to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement.You should therefore be sure to provide your broker, bank or other nominee with instructions on how to vote your shares. Q: Have any shareholders of Shamir agreed to vote FOR the Merger Agreement and the merger? A: Yes.Kibbutz Shamir, along with certain other shareholders of Shamir which, as of the record date for the Meetings, beneficially own approximately []% of the outstanding share capital of Shamir, have agreed to vote any outstanding shares of Shamir owned by them as of such date FOR the approval of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. Q: Do executive officers and directors of Shamir have any personal interests in the merger? A: Yes.Executive officers and directors of Shamir have personal interests in the merger that are different from, or are in addition to, those of Shamir shareholders generally.These interests include the following: · Current members of the board of directors of Shamir who are affiliated with Kibbutz Shamir may continue serving on the board of directors of Shamir following the consummation of the merger; · Current executive officers of Shamir are expected to continue their employment with Shamir following the consummation of the merger; · Certain employees and executive officers of Shamir are expected to receive retention bonuses in connection with the merger in the aggregate amount of approximately $550,000, the retention bonuses will be allocated and paid to certain key employees of the Company identified by Shamir after consultation with Essilor after the consummation of the merger, for the purposes of incentivizing key employees in the post-closing period; · Shamir and Essilor have agreed to provide indemnification and liability insurance benefits to present and former directors and executive officers of Shamir and its subsidiaries for a period of seven years following the consummation of the merger; and · Shamir directors and executive officers hold options to purchase shares of Shamir, which, if vested, will be automatically exercised upon consummation of the merger and, if unvested, will entitle its holder to the right to receive an amount in cash equal to the excess, if any, of $14.50 over the exercise price of such option, without interest thereon and less any applicable withholding taxes, in accordance with, and subject to, the holder’s continued employment or service through the applicable vesting dates and the vesting schedule of the respective option (see “SECURITY OWNERSHIP AND TRANSACTIONS OF CERTAIN BENEFICIAL OWNERS, DIRECTORS AND EXECUTIVE OFFICERS” and “TERMS OF THE MERGER AGREEMENT — Treatment of Equity Awards and Long Term Incentive Plans”).Assuming the transaction had closed on January 3, 2011, the aggregate benefit to all executive officers and directors as a group (15 persons) as a result of the automatic exercise of vestedoptions at closing in connection with the transaction would have been $2,929,672. The unvested options will be cashed out separately. 15 Q: Does Kibbutz Shamir or Shamir Holdings have a personal interest in the merger? A: Yes. As a result of the transactions contemplated by the Share Purchase and Subscription Agreement, immediately following the merger, Shamir will be a direct wholly-owned subsidiary of Shamir Holdings, and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings. Pursuant to the Share Purchase and Subscription Agreement, (i) simultaneously with and subject to the occurrence of the merger, Essilor will purchase from Kibbutz Shamir 550,000 shares of Shamir at a per share price of $14.50, constituting an aggregate cash consideration of $7,975,000, and (ii) immediately following the merger, Essilor will (x) subscribe for certain newly issued shares of Shamir Holdings, in exchange for cash and (y) subscribe for additional newly issued shares of Shamir Holdings in exchange for the contribution to Shamir Holdings by Essilor of all of the shares of Shamir then held directly by Essilor. Following the merger, Kibbutz Shamir, Shamir Holdings, Shamir and Essilor, intend to enter into certain agreements, including: · a shareholders agreement, which will govern the relationship of the shareholders of Shamir and Shamir Holdings after the merger, including issues related to the nomination of members of the board of directors of Shamir, key decisions, transfer of shares in Shamir and distribution of dividends; · amended leases and services agreements between Kibbutz Shamir and Shamir, which will govern the terms under which Shamir will lease and sublease properties from Kibbutz Shamir and the provision of certain services by Kibbutz Shamir to Shamir; and · various commercial agreements and a research and development cooperation agreement between Shamir and Essilor. See “OTHER MATERIAL AGREEMENTS RELATED TO THE MERGER.” Q: Can I change my vote after I have signed and returned my proxy card or voting instruction card? A: Yes.You can change your vote at any time before your proxy is voted at the Meetings.You can do this in one of two ways: · you can send a written notice stating that you would like to revoke your proxy, which must be received before [_]:00 p.m. (Israel time) on [], 2011. · you can complete and submit a new proxy card dated later than the first proxy card, which must be received before [_]:00 p.m. (Israel time) on [], 2011. Your attendance at the Meetings, in and of itself, will not revoke your proxy. Additionally, if you have instructed a broker to vote your shares, you must follow your broker’s directions to change those instructions. Q: If I purchased my shares of Shamir after the record date for the Meetings, may I vote these shares at the Shamir Meetings? A: No.A shareholder is not entitled to vote shares purchased after the record date because the shareholder was not the record holder of those shares on the record date.Only the record holder as of the record date may vote shares. Q: Should I send in my Shamir share certificates now? A: No.Please do not send your Shamir share certificates with your proxy card.After the merger is completed, you will receive a letter of transmittal providing instructions on how to exchange your certificates representing shares of Shamir for a cash payment to be received in the merger. 16 Q: Will the exchange of shares of Shamir for cash pursuant to the merger be a taxable transaction for U.S. federal income tax and Israeli income tax purposes? A: Yes.The exchange of shares of Shamir for cash pursuant to the merger will be a taxable transaction for U.S. federal income tax and Israeli tax purposes and may also be a taxable transaction under other applicable tax laws. While such exchange is a taxable event for Israeli tax purposes, Israeli law generally exempts non-residents of Israel (who do not have a permanent establishment in Israel) from Israeli capital gains tax on the sale of shares traded on certain stock exchanges, such as The NASDAQ Global Market and the TASE.However, non-Israeli shareholders of Shamir who acquired their shares prior to Shamir’s initial public offering held on March 11, 2005, and who do not qualify for an exemption from Israeli capital gains tax under the Tax Ordinance or an applicable tax treaty to which the State of Israel is a party, including the double tax treaty concluded between Israel and the United States, may be subject to Israeli capital gains tax on the disposition of their shares of Shamir in the merger.Withholding requirements may apply with respect to the consideration to which Shamir’s shareholders and option holders will be entitled, and when submitting your shares for payment of the merger consideration, you may be required to provide certain information or declarations in connection with such requirements.See “SPECIAL FACTORS – THE MERGER - Material U.S. Federal and Israeli Income Tax Consequences.” As discussed in the section called “SPECIAL FACTORS – THE MERGER – Material U.S. Federal and Israeli Income Tax Consequences - Material U.S. Federal Income Tax Consequences,” you cannot use the tax summaries herein for the purpose of avoiding penalties that may be asserted against you under the Internal Revenue Code. Q: What should I do if I have questions about the Meetings, the Merger Agreement, the merger, the other transactions contemplated by the Merger Agreement or this document? A: If you have any questions about the Meetings, the Merger Agreement, the merger, the other transactions contemplated by the Merger Agreement or this document, or if you need additional copies of this document or the enclosed proxy card, you should contact Shamir’s information and proxy solicitation agent, Alliance Advisors, at: ALLIANCE ADVISORS 200 Broad Acres Drive, 3rd Floor Bloomfield, NJ 07003 Call Toll-Free within the U.S.: 1-866-329-8417 Others please call: +1-973-873-7700 Email: reorg@allianceadvisorsllc.com In addition, you may also direct any questions about the merger to, and request additional copies of this document from: Shamir Optical Industry Ltd. Attention: Mr. David Bar-Yosef, General Counsel Kibbutz Shamir, Upper Galilee 12135, Israel +972 (4) 694-7810 If your broker holds your shares, you may also call your broker for additional information. 17 SPECIAL FACTORS - THE MERGER General The following section summarizes certain material terms of the merger.A copy of the Merger Agreement is attached to this document as Appendix A and incorporated herein by reference.We urge you to read the Merger Agreement in its entirety for a more complete description of the terms and conditions upon which the merger is to be effected. Structure of the Merger The merger is being effected as an arrangement between Shamir and its shareholders under Sections 350 and 351 of the Israeli Companies Law.Approval of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement cannot be obtained unless a majority of the shareholders of Shamir present (in person or by proxy) and voting (not including abstentions) who hold together at least 75% of the shares represented at each of the Meetings approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and provided that in the Second Meeting either: (i) such majority includes, for the purpose of approving any issues which may be considered to be an interested party transaction in accordance with Israeli law, the affirmative votes of at least one third of the shares represented at the Second Meeting held by shareholders of Shamir who do not have a personal interest in the transaction, or Disinterested Shares, without taking into account any abstaining participants; or (ii) the total number of Disinterested Shares voted against the merger shall not exceed 1% of the aggregate voting rights in Shamir. Upon the approval of the shareholders, the receipt of the Israeli court approval and the satisfaction or waiver of the other conditions to closing contained in the Merger Agreement, Merger Sub, a wholly-owned subsidiary of Essilor, will be merged with and into Shamir and Shamir will continue as the surviving corporation. Pursuant to the Share Purchase and Subscription Agreement, (i) simultaneously with and subject to the occurrence of the merger, Essilor will purchase from Kibbutz Shamir 550,000 shares of Shamir at a per share price of $14.50, constituting an aggregate cash consideration of $7,975,000, and (ii) immediately following the merger, Essilor will (x) subscribe for certain newly issued shares of Shamir Holdings, in exchange for cash and (y) subscribe for additional newly issued shares of Shamir Holdings in exchange for the contribution by Essilor of all of the shares of Shamir then held directly by Essilor to Shamir Holdings.As a result of the transactions contemplated by the Share Purchase and Subscription Agreement, immediately following the merger, Shamir will be a direct wholly-owned subsidiary of Shamir Holdings, which will be converted into a corporation prior to the consummation of the merger, and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings.Following the consummation of the merger and the transactions contemplated by the Merger Agreement and Share Purchase and Subscription Agreement, Shamir’s shares will be delisted from The NASDAQ Global Market and the TASE. Merger Consideration If the merger is completed, each share of Shamir issued and outstanding immediately prior to the effective time will be converted into a right to receive $14.50 in cash, without interest thereon and less any applicable withholding taxes, other than shares held, directly or indirectly, by Kibbutz Shamir, Shamir Holdings, Essilor or Merger Sub, and “dormant shares” as that term is defined under Israeli Companies Law.See “TERMS OF THE MERGER AGREEMENT - Merger Consideration.” Schedule of Important Dates The following schedule shows important dates and events in connection with the Meetings: Event Date Record date for the Meetings [], 2011 Date of the Meetings [], 2011 18 The merger may not close until the Israeli court approves the merger and the other conditions to closing of the merger are satisfied or waived.We expect to complete the merger during the second quarter of 2011.The exact timing cannot be predicted because the merger is subject to governmental and regulatory approvals and other conditions which are not within the control of Shamir or Essilor. Background of the Merger Shamir began its activity as a limited partnership in the early 1970s as a manufacturer of bifocal lenses.In March 2005, it conducted an initial public offering and concurrent listing on The NASDAQ National Market (currently known as The NASDAQ Global Market) of its shares.Shamir’s shares have also been listed on the Tel Aviv Stock Exchange since May 2, 2005. In the past years, Shamir has had various business dealings with Essilor, which can be organized in three main categories: design agreements, lens sale agreements and software license agreements.Each of these categories, and the chronology of contacts relating to each, are set forth below. Design Agreements.Essilor licenses and sells a progressive lens using design that Shamir provides under the Definity brand name pursuant to a Design Agreement that was assigned to Essilor by Johnson & Johnson in 2005 (the “Design Agreement”).In 2008, Shamir and Essilor signed an addendum to the Design Agreement that allowed Essilor to manufacture its own molds using the Definity design so long as it paid Shamir certain royalties.On January 1, 2009, Shamir and Essilor replaced the Design Agreement with two new agreements which are currently in effect: a Definity Design License Agreement, pursuant to which Essilor may sell lenses utilizing the Definity design in exchange for design royalty payments to Shamir, and a Semi-Finished Lenses Purchase Agreement pursuant to which Essilor purchases semi-finished Definity lenses from Shamir (the “Purchase Agreement”).The Purchase Agreement was amended on July 1, 2010 to provide a 2011 price list. Lens Sale Agreements.In September 2007, Shamir entered into a Lens Sale Agreement with Essilor pursuant to which it agreed to sell its Shamir-branded lenses to Essilor laboratories in the United States.This lens sale agreement has been amended from time to time to add new products and substitute new price lists.Essilor’s wholly-owned laboratories are subject to the lens sale agreement. Essilor’s majority-owned laboratories signed separate lens sales agreements. Software License Agreements.On July 30, 2006, Shamir entered into a software license agreement with Essilor pursuant to which Shamir licensed its Prescriptor software for use in Essilor’s laboratories for the preparation of Definity lenses for sale.Pursuant to this agreement, Essilor pays Shamir a processing royalty.This agreement was amended effective January 1, 2009 to extend its term until the end of 2013.In 2010, Shamir entered into other software license agreements pursuant to which Essilor’s wholly-owned laboratories licensed the software necessary to manufacture the Shamir-branded lenses themselves in exchange for the payment of a lens design fee to Shamir.Many of Essilor’s majority-owned laboratories also signed similar agreements.As a result, many of Essilor’s laboratories have both a lens sale agreement and a software license agreement with Shamir, pursuant to which they can purchase lenses manufactured by Shamir and manufacture Shamir-branded lenses in-house using Shamir’s software. Contract Values.The approximate dollar value of the agreements described above is as follows: · Design Agreements.In 2008 and 2009, and in the first six months of 2010, Essilor and its subsidiaries paid approximately $10,073,000, $8,368,000 and $4,501,000, respectively, to Shamir and its subsidiaries in connection with the Design Agreements. · Prescriptor Software Agreement.In 2009, and in the first six months of 2010, Essilor and its subsidiaries paid approximately $1,985,000 and $1,317,000, respectively, to Shamir and its subsidiaries in connection with this agreement. · Shamir Brand Lens Sale Agreements.In 2008 and 2009, and in the first six months of 2010, Essilor and its subsidiaries paid approximately $8,189,000, $11,058,000 and $5,973,000, respectively, to Shamir and its subsidiaries in connection with these agreements. 19 · Shamir Brand Software Design Agreements and Royalties.In 2008 and 2009, and in the first six months of 2010, Essilor and its subsidiaries paid approximately $644,000, $544,000 and $412,000, respectively, to Shamir and its subsidiaries in connection with these agreements. From July 2007 to the end of April 2009, various discussions took place between certain executives of Essilor at that time, including Xavier Fontanet (Chief Executive Officer), Philippe Alfroid (Chief Operating Officer) and Carol Xueref (Corporate SVP, Legal Affairs and Group Development), and the management of Shamir at that time, including Giora Ben Ze’ev (Chief Executive Officer of Shamir at the time) and Eyal Hayardeny (Vice President of Business Development at the time), to determine if Essilor could become a shareholder of Shamir.Those discussions ended on May 1, 2009. On June 15, 2009, Hubert Sagnières (Chief Operating Officer of Essilor) and Michael Latzer (President of Shamir USA) met for lunch in Montreal, Canada to discuss whether it would be possible to reopen discussions regarding Essilor’s potential interest in becoming a shareholder of Shamir.This was again confirmed with Jean Carrier-Guillomet (President of Essilor of America, Inc.) during a phone call on August 14, 2009. On September 4, 2009, a dinner was held in Paris, France, between members of Essilor’s management, including Mr. Sagnières, Jean-Luc Schuppiser (Corporate Senior Vice President of Research and Development), Laurent Vacherot (Chief Financial Officer), Bertrand Roy (President of Essilor’s Europe Region at the time and currently Senior Vice President of Strategic Partnerships) and members of Shamir’s board of directors and Shamir’s executive officers, including Amos Netzer (Chief Executive Officer), Dan Katzman (Chief Technology Officer and Vice President of Research and Development) and Mr. Latzer.Discussions at the dinner concerned the future of the Definity® program and the possibility of reopening discussions about Essilor becoming a shareholder of Shamir.Mr. Sagnières thereafter informed Ms. Xueref and Mr. Patrick Cherrier (President Asia Region, Essilor) of the potential reopening of discussions. On November 4, 2009, Messrs. Latzer, Katzman and Netzer met with Messrs. Sagnières, Roy, Schuppiser and Vacherot in Paris to express the preliminary interest of Shamir’s board of directors in reopening discussions regarding a possible merger between Shamir and Essilor.This interest was confirmed to Essilor on November 27, 2009 after Shamir’s board of directors met on November 26, 2009. On November 18, 2009, the board of directors of Shamir held a meeting and discussed, among other things, the possibility of future business combinations. On November 26, 2009, the board of directors of Shamir held another meeting, and discussed the status of the discussions with Essilor.The board of directors authorized certain members of Shamir’s management and board of directors to conduct negotiations with Essilor, execute a confidentiality agreement, and prepare a business model for a future business combination with Essilor. On December 14, 2009, Shamir and Essilor entered into a Confidentiality Agreement (the “Confidentiality Agreement”) that restricts both parties from disclosing certain information, including nonpublic and proprietary information, disclosed by one party to the other.The Confidentiality Agreement also contains undertakings relating to exclusivity, the non-solicitation of employees and “standstill” restrictions generally restricting Essilor’s ability to acquire shares of Shamir.Under the exclusivity provisions, the parties agreed to negotiate solely and exclusively with each other for a period of three months regarding the terms of a potential transaction through which Essilor would acquire a shareholding in Shamir.This exclusivity period automatically extends indefinitely for additional periods of three months absent notice of termination by either party to the other (with certain provisions, including the confidentiality provisions, surviving termination).The execution of the Confidentiality Agreement was preceded by email exchanges between Carol Xueref (Essilor’s Corporate Senior Vice President of Legal Affairs and Development) and Mr. Latzer regarding drafting items. On December 16, 2009, Messrs. Netzer and Sagnières, Ms. Xueref and Dominique Lannes (Essilor’s Director of Mergers and Acquisitions) held a conference call to discuss the organization of a potential transaction and a schedule of meetings to come. On December 21, 2009, Mr. Netzer sent an email to Messrs. Sagnières and Lannes and Ms. Xueref regarding the continuation of the discussions concerning the potential transaction, and on December 27, 2009, Ms. Xueref sent Mr. Netzer a preliminary information request list by email requesting access to certain nonpublic information regarding Shamir’s business for the purpose of allowing Essilor to better understand Shamir’s business and prospects. 20 On the same day, the board of directors of Shamir held a meeting in which the board of directors was updated on the execution of the Confidentiality Agreement and the status of the negotiations with Essilor. On January 21, 2010, Messrs. Netzer and Sagnières and Ms. Xueref met over breakfast in Paris to discuss high-level principles regarding the potential business combination between Shamir and Essilor. On January 28, 2010, Messrs. Katzman, Latzer and Netzer and Shachar Hadar (a partner at the law firm of Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. (“GKH”), acting as Shamir’s legal counsel), met with Messrs. Sagnières, Vacherot and Lannes for dinner in Paris to discuss high-level principles and governance issues. On January 29, 2010, Messrs. Sagnières, Roy and Lannes, Ms. Xueref and David Wielemans (Essilor’s Manager of Mergers and Acquisitions) and Messrs. Netzer, Latzer, Katzman and Hadar held a meeting in Paris to discuss governance, structure, antitrust and process issues. At the beginning of February, Essilor began working with Perella Weinberg Partners UK LLP, an investment banking firm (together with its corporate advisory affiliates, “Perella Weinberg”), informally, as its financial advisor in relation to the transaction, and Perella Weinberg was formally retained in such capacity on February 19, 2010. On February 11, 2010, Mr. Netzer sent an email to Messrs. Lannes and Sagnières containing Shamir’s consolidated financial information, and on February 17, 2010, Mr. Lannes called Mr. Netzer to ask high-level questions regarding the Shamir financial information previously received. On February 23, 2010, Mr. Netzer sent Mr. Lannes an updated draft of Shamir’s business plan. On March 1, 2010, Mr. Lannes called Mr. Netzer to present Essilor’s proposed potential price range of between $12 and $14 for the transaction based on the updated draft of Shamir’s business plan. On March 5, 2010, Messrs. Roy, Netzer, Latzer and Katzman met by chance at Mido, an international lens exhibition in Milan, and exchanged general considerations about business and the ongoing negotiation process. On March 11, 2010, the board of directors of Shamir held a meeting in which the directors received an update on the status of negotiations with Essilor. On March 22, 2010, a conference call was held between Mr. Netzer, Ms. Xueref and Mr. Lannes to determine the next steps to be taken in connection with the drafting and negotiation of a term sheet concerning the potential transaction, a due diligence request list, a leak strategy and the potential antitrust filings. On March 31, 2010, Ms. Xueref sent Mr. Hadar legal and financial due diligence request lists and asked that the documents be posted to an electronic data room.Ms. Xueref also sent a proposed draft term sheet to be entered into by Shamir, Kibbutz Shamir and Kibbutz Eyal (a shareholder of Shamir), concerning a potential transaction in which Essilor would purchase all of the shares of Shamir held by the public and would also purchase additional shares from Shamir so that, at the conclusion of the merger and the share purchase, Essilor would own 50% of Shamir’s shares on a fully diluted basis.The draft term sheet indicated an interest in acquiring the Shamir shares for a price, subject to the results of the due diligence, in the range of $12 to $14 per share.The draft term sheet further provided that Essilor would hold a casting vote in respect of certain decisions that would be subject to the approval of the board of directors of the post-acquisition joint venture entity, in order to be able to consolidate the joint venture’s accounts into Essilor’s own accounts. On April 12, 2010, GKH provided Essilor with initial comments to the term sheet.As part of the comments, GKH indicated that Kibbutz Eyal would not be participating in the negotiations and also requested that the price range should be $12 to $16 per share instead of $12 to $14. On the same day, Shamir provided Essilor and its legal, accounting and financial advisors with access to an electronic data room.Throughout the following week and until the definitive agreements were executed, Shamir responded to supplemental due diligence requests it received from Essilor and its advisors. 21 On April 14, 2010, Ms. Xueref, Messrs. Roy, Lannes and Wielemans and representatives of Perella Weinberg and Mr. Netzer, Yagen Moshe (Shamir’s Chief Financial Officer), Mr. Hadar and Rammy Ringel (Managing Partner of Trigger-Foresight, an Israeli consulting firm acting as Shamir’s strategic advisor, “Trigger- Foresight”) held a conference call as part of a weekly process update. On April 15, 2010, Essilor sent GKH a new version of the draft term sheet in anticipation of a conference call to be held between Essilor, GKH and Jones Day (an international law firm acting as Essilor’s legal counsel) on Friday, April 16. On April 16, 2010, Ms. Xueref, Mr. Lannes and Mr. Hadar held a conference call to discuss the draft term sheet.Jones Day attorneys Linda Hesse and Robert Mayo also attended the call.Various points were discussed, including the timetable for the negotiation of definitive agreements, the potential acquisition structure and certain strategic guidelines for the joint venture post-acquisition, as well as Mr. Hadar’s suggestion to consider alternative transactions if the negotiations for the potential transaction under discussion were not successful.The same day, Ms. Xueref sent Mr. Hadar a revised term sheet reflecting certain aspects of the discussion.In the revised draft term sheet, Essilor maintained its position that the price range should be $12 to $14 per share. On April 17, 2010, Messrs. Sagnières and Netzer discussed various topics including the draft term sheet and its potential signature date, the price range and whether a meeting between lawyers could be arranged. On April 21, 2010, the audit committee and board of directors of Shamir held meetings to discuss, among other things, the status of the negotiations with Essilor and the draft of the term sheet. The audit committee and the board of directors approved the draft term sheet, and authorized members of Shamir’s management and board of directors to execute the term sheet on behalf of Shamir. On April 22, 2010, Messrs. Sagnières and Latzer discussed possible stock option mechanisms which could be put in place for the management team going forward. On April 23, 2010, Mr. Lannes sent Mr. Hadar an email with a preliminary list of decisions that would be subject to the approval of the board of directors of the post-acquisition joint venture entity and where Essilor believed it would require a casting vote to be able to consolidate the accounts of the joint venture into its own accounts. From April 24, 2010 to April 26, 2010, the parties negotiated via email the final terms of the draft term sheet, including the appropriate price range, governance and ancillary agreements.On April 26, 2010, a meeting was held at Essilor’s offices between Messrs. Roy, Lannes and Wielemans, Ms. Xueref and Messrs. Netzer, Hadar, Ringel and Perella Weinberg representatives also attended. On April 26, 2010, Ms. Xueref sent an executed copy of the term sheet to Mr. Hadar, and on May 2, 2010, Mr. Hadar returned a copy executed by both Shamir and Kibbutz Shamir (executed on April 29, 2010).The executed term sheet was non-binding, and provided that the potential transaction was subject to significant contingencies, including the completion of a comprehensive due diligence investigation, regulatory approval, board approval and the negotiation of definitive agreements, including a shareholders agreement to be agreed at the same time as the merger agreement but that would only become effective upon closing of the merger transactions.The term sheet also remained subject to the provisions of the Confidentiality Agreement.The executed term sheet provided for the signature of voting agreements by any shareholder holding more than five percent of Shamir’s total outstanding shares on an undiluted basis and also provided for a price range of $12 to $15 per share, based on certain assumptions and subject to the results of the due diligence investigation. From May 3 until May 5, 2010, Messrs. Sagnières and Roy traveled to Israel to hold discussions concerning the general terms of the potential transaction with Messrs. Netzer, Katzman and Latzer, as well as with Uzi Tzur (Chairman of the board of directors of Shamir and Chairman of the management board of Kibbutz Shamir), Omri Rotem (member of the management board of Kibbutz Shamir) and Efrat Cohen (board member of Shamir and Chief Financial Officer of Kibbutz Shamir).Discussions focused on Shamir’s global governance and the cultural fit between a kibbutz organization and Essilor, which traditionally has had significant employee shareholding via the Valoptec community. 22 On May 10, 2010, Shamir held an earnings conference call regarding its first quarter financial results. On the same day, the board of directors of Shamir held a meeting, in which the directors were updated on the status of the negotiations with Essilor, the timetable for the negotiations and the discussions with financial advisors and investment bankers. The board of directors authorized certain officers of Shamir to enter into agreements with financial advisors and investment bankers in connection with the potential transaction with Essilor. On May 17, 2010, Shamir retained the services of Oppenheimer to review the fairness of the potential transaction to certain of its shareholders from a financial point of view. On May 20, 2010, Ms. Xueref and Messrs. Lannes, Hadar and Wielemans held a call to discuss the timing of the due diligence process and the timing of availability of information, in particular audited financial information for 2009. On June 1, 2010 and June 2, 2010, Messrs. Netzer and Moshe met with Messrs. Roy, Lannes and Ringel and Perella Weinberg representatives at Jones Day’s office in Paris, France.They reviewed the process and the timetable for the potential transaction along with Shamir’s business plan, an updated version of which was provided on the same occasion.The terms of the shareholders agreement were discussed along with corporate governance and exit provision related issues. On June 10, 2010, Ms. Xueref, Messrs. Roy, Lannes, Netzer, Moshe, Hadar, Wielemans and Perella Weinberg representatives, held a conference call as part of a weekly process update to discuss the due diligence process and the legal documentation to be drafted. On June 14, 2010, Jones Day provided GKH with drafts of the merger agreement, the share purchase agreement, a form of shareholders’ agreement(to be executed only upon closing) and a form of support agreement (to be signed at the same time as the merger by Kibbutz Shamir and certain other shareholders to be decided).The form of support agreement provided that the shareholders bound by the agreement would vote their shares in favor of the merger with Essilor and against proposals for certain alternative transactions. On June 16, 2010, an Israeli journal named the “Calcalist” reported on its website that Essilor and Shamir were rumored to be in discussions about a possible acquisition.A blog in the United States named the “Eye Over Heard” also reported the story.On the same day, Mr. Netzer, Mr. Sagnières and their respective advisors discussed the market rumors and the status of Essilor’s due diligence.Given the confidentiality obligations in respect of the parties’ discussions, the significant conditions to a potential transaction as provided in the parties’ non-binding term sheet and the absence of any definitive agreement in respect of the potential transaction, and following the analysis by Shamir of the applicable regulatory requirements, the parties determined to continue their respective policies of not responding to market rumors. On June 17, 2010, Ms. Xueref, Messrs. Roy, Lannes, Netzer, Moshe, Hadar and Perella Weinberg representatives held a weekly process update conference call.Several issues were discussed, including the due diligence process and the rumors which had appeared in the Israeli press.Shamir mentioned it had no knowledge regarding a potential source of the leak. Ms. Xueref reminded the parties of confidentiality obligations. On June 18, 2010, a trade journal called “MergerMarket” published a story based on a report released the previous day in an English-language Israeli newspaper and website called “Haaretz” stating that, while Kibbutz Shamir and Essilor were in contact, they were not discussing a potential transaction to sell Kibbutz Shamir’s stake in Shamir to Essilor.Given the confidentiality obligations of Kibbutz Shamir and Essilor, the significant conditions to the non-binding term sheet between the parties and the absence of any definitive agreement in respect of the potential transaction between them and following the analysis by Shamir of the applicable regulatory requirements, the parties determined to continue their respective policies of not responding to market rumors. On June 22, 2010, Mr. Sagnières met with Mr. Latzer in Montreal, Canada to discuss Mr. Latzer’s possible employment arrangements going forward. 23 On June 23, 2010, Mr. Netzer met with Mr. Roy to discuss the business plan and the progress of the discussions.On the same day, GKH provided its initial comments to the share purchase agreement and theform of support agreement. On June 24, 2010, Ms. Xueref, Messrs. Roy, Lannes, Netzer, Moshe and Hadar and Perella Weinberg representatives held a weekly process update conference call discussing updates on the due diligence process, jurisdictions for potential antitrust filings and the treatment of employee stock options. On the same day, Mr. Sagnières met with Mr. Netzer over dinner in Paris, France to discuss progress on the due diligence, the drafting of the transaction agreements and Mr. Netzer’s role in the new company. On June 29, 2010, Mr. Netzer spoke with Mr. Roy over the phone about the progress of the process in relation to the potential transaction. On June 30, 2010, the board of directors of Shamir held a meeting, in which the board of directors was updated on the negotiations, timetable and due-diligence process. On the same day, the audit committee of the board of directors approved Shamir’s agreement with Ernst & Young, in connection with the potential transaction with Essilor. On July 1, 2010, Ms. Xueref, Messrs. Roy, Lannes, Netzer, Moshe, Hadar and Perella Weinberg representatives held a weekly process update conference call.Discussions during the call concerned the updated status of the due diligence process and the drafting of the transaction agreements.During the call it was confirmed that a meeting between the parties’ legal advisors would be held in Tel Aviv on July 14, 2010.On the same day, GKH provided its initial comments to the shareholders agreement. On July 2, 2010, Mr. Netzer received an email from Véronique Gillet (Essilor’s Senior Vice President of Investor Relations) requesting that a conference call be set up to discuss the communication process and strategy with respect to any potential transaction.Mr. Netzer replied on the next day for the purposes of scheduling a date for the call. On July 5, 2010, Mr. Netzer, Ms. Gillet and Ms. Waterman (Mr. Netzer’s Executive Assistant) held a conference call to discuss the public relations aspects of the potential transaction including the communication process.Emails were exchanged regarding the same topics. On July 8, 2010, Ms. Xueref, Messrs. Roy, Lannes, Netzer, Moshe and Hadar and Perella Weinberg representatives held a weekly process update conference call where updates on the progress of tax, financial and legal due diligence were provided, including legal due diligence that took place in Israel at Shamir’s offices on July 7 and 8 to review documents that Shamir considered too sensitive to be placed in the electronic data room.Participants then agreed on the next steps to be taken with respect to the legal documentation. On July 9 and July 16, 2010, Mr. Netzer spoke with Mr. Roy over the phone about the progress of the transaction process. On July 11, 2010, GKH provided its initial comments to the merger agreement in anticipation of meetings to be held in Israel during July 15 and 16, 2010. On July 14, 2010, Ms. Xueref and Mr. Mayo flew to Tel Aviv for meetings to be held with GKH and Yigal Arnon & Co. (an Israeli law firm acting as Essilor’s local legal counsel) on July 15 and 16, 2010, to discuss the draft agreements. On July 15 and 16, 2010, Ms. Xueref, Mr. Mayo, Mr. Hadar and Mr. Perry Wildes (an attorney at GKH), and Barry Levenfeld and Ben Sandler (each partners at Yigal Arnon & Co.), discussed and negotiated the terms of the drafts of the merger agreement, the form of support agreement, the share purchase agreement and the shareholders agreement.It was acknowledged that the parties had wide differences on various subjects including the nature and scope of the indemnity to be provided by Kibbutz Shamir for the post-acquisition period. On July 19, 2010, Ms. Xueref, Messrs.Roy, Lannes, Netzer, Moshe, Hadar, Wielemans and Perella Weinberg representatives held a conference call as part of a weekly process update. 24 On July 22, 2010, Mr. Netzer spoke with Mr. Roy over the phone about the slow progress of the transaction and to provide an update regarding the due diligence process. On July 24, 2010, Mr. Roy flew to Israel to meet with Messrs. Netzer, Tzur, Latzer and Katzman to discuss Kibbutz Shamir’s positions with respect to the potential transaction, and more specifically with respect to governance issues such as casting votes, deadlock situations and the role of the Special Operating Committee. On July 26, 2010, two Perella Weinberg representatives held a conference call with representatives of Oppenheimer & Co. Inc., to discuss how to approach and secure the support of large institutional investors before the announcement of the proposed merger.Discussions also focused on the objectives of such an approach and any conditions necessary to such contacts, as well as the timing and the identity of targeted shareholders. On July 26, 2010, Mr. Netzer received an email from Sébastien Leroy (Essilor’s Financial Communication Manager) containing a draft of the press release announcing the merger, a draft of Essilor’s questions and answers form and a communication guide. On the same day, Ms. Waterman acknowledged receipt of draft public relations and communication documents by sending an email to Ms. Gillet and Mr. Leroy. On July 27, 2010, the board of directors of Shamir held a meeting to discuss, among other things, the status of the negotiations with Essilor, and what was expected following the execution of the merger agreement, and the necessary antitrust approvals, the shareholders approval and the court approval. On July 28, 2010, in anticipation of meetings to be held on August 10 and 11, 2010 in Paris, Ms. Xueref provided Mr. Hadar with updated drafts of the preliminary merger agreement, share purchase agreement, shareholders agreement and form of support agreement. The form of support agreement stated that Essilor would expect it to be signed by Kibbutz Shamir and certain other parties. On August 10 and August 11, 2010, meetings were held in Paris during which the parties, including Messrs. Netzer, Moshe, Roy, Lannes, Hadar, Mayo and Levenfeld and Mmes. Xueref and Hesse, gathered to discuss the draft agreements and the progress with respect to the potential transaction.Among the legal agreements discussed were the ancillary agreements to be agreed between Essilor and Kibbutz Shamir, and between Shamir and Kibbutz Shamir (including lease agreements, various commercial agreements and a research and development cooperation agreement), which were subsequently negotiated, to put them in agreed form, in parallel with the merger agreement and the other related agreements, until the merger agreement and the other related agreements were signed and/or agreed on October 15, 2010, as described below. On August 18, 2010, Mr. Netzer informed Ms. Xueref and Mr. Roy that Kibbutz Shamir had instructed the law firm of Shenhav Konforti Shavit & Co. (co-counsel to Kibbutz Shamir, “SKS”) to engage in discussions regarding issues concerning Kibbutz Shamir pertaining to the shareholders agreement, the share purchase agreement and the support agreement.Amos Konforti, a partner at SKS, was named as the primary contact at SKS. On August 19, 2010, Ms. Xueref, Messrs. Roy, Lannes, Netzer, Moshe and Hadar and Perella Weinberg representatives held a conference call as part of a weekly process update.On the same day, Mr. Hadar provided Ms. Xueref with comments on the merger agreement.Also on the same day, Shamir held an earnings conference call on its second quarter financial results. On August 24 and August 25, 2010, Mr. Netzer spoke with Mr. Roy over the phone about the progress of the transaction process, and on August 25, 2010, Mr. Lannes called Mr. Moshe to discuss specific finance topics. On August 31, 2010, Ms. Gillet received an email from Ms. Waterman regarding public relations and communications documents. Ms. Waterman sent a new draft of the press release with her changes. On September 3, 2010, Ms. Xueref sent new versions of the shareholders agreement and the merger agreement to both Messrs. Hadar and Konforti in anticipation of meetings to be held in Paris on September 15 and 16, 2010. 25 On September 5, 2010, Mr. Netzer spoke with Mr. Roy over the phone about the progress of the transaction process. From September 6 until September 8, 2010, Mr. Roy traveled to Israel and met with Messrs. Netzer, Tzur, Rotem and Konforti and Ms. Cohen to hold discussions with Kibbutz Shamir regarding the potential transaction. On September 7, 2010, Ms. Xueref provided Mr. Hadar with a new version of the form of support agreement and provided Messrs. Hadar and Konforti with a new version of the share purchase agreement.The support agreement stated that Essilor would expect it to be signed by Kibbutz Shamir and certain other parties. On September 9, 2010, Mr. Hadar provided Ms. Xueref with comments to the merger agreement and the form of support agreement. On September 10, 2010, Mr. Konforti provided Ms. Xueref with comments to the form of shareholders agreement on behalf of Kibbutz Shamir and Shamir Holdings. On September 12, 2010, Mr. Konforti provided Ms. Xueref with comments to the share purchase agreement.The updated share purchase agreement reflected a revised transaction structure, in which Essilor and Kibbutz Shamir would hold their shares in Shamir through Shamir Holdings rather than directly.The draft share purchase agreement provided by Mr. Konforti reflected wide gaps in the parties’ respective positions, specifically regarding the post-closing indemnity to be provided by Kibbutz Shamir. On September 15 and September 16, 2010, meetings were held in Paris during which the parties, including Messrs. Netzer, Rotem, Moshe, Roy, Lannes, Hadar, Konforti, Mayo and Levenfeld and Mmes. Xueref and Hesse, gathered to discuss the draft agreements and negotiate the legal terms of the potential transaction. On September 21, 2010, Ms. Gillet received an email from Ms. Waterman regarding draft public relations issues and communication documents including Ms. Waterman’s changes to the draft questions and answers form. On September 23, 2010, Ms. Xueref sent new versions of the draft agreements to Messrs. Hadar and Konforti.Both the draft shareholders agreement and the share purchase agreement (now entitled the “share purchase and subscription agreement”) reflected the revised structure, in which Essilor and Kibbutz Shamir would hold their interest in Shamir through Shamir Holdings. On September 24, 2010, Messrs. Roy and Netzer and Mmes. Gillet and Waterman met in Paris, France to discuss the communication documents, including the press releases, the key messages and the questions and answers form, as well as the communication process in general.A discussion ensued about the contents of the communication documents.Changes reflecting these discussions were made to the communication documents. On the same day, Messrs. Roy and Netzer and Marc François-Brazier (Essilor’s Senior Vice-President for Human Resources) discussed general human resources policies that could apply to Shamir after the acquisition and also discussed the employment terms of Shamir’s Chief Executive Officer under a new shareholding structure. On September 28, 2010, Ms. Gillet sent an email to Messrs. Netzer and Roy and Ms. Waterman with the updated versions of the communication documents. On September 29, 2010, Mr. Konforti provided comments to the shareholders agreement and the share purchase and subscription agreement. On September 30, 2010, Ms. Gillet received an email from Mr. Netzer concerning the communication process indicating that Ms. Waterman was the main contact for communication matters. On October 5, 2010, Mr. Hadar sent comments on the merger agreement to Mr. Levenfeld and provided him with a preliminary version of the Shamir disclosure schedules under the merger agreement.Also on October 5, 2010, Messrs. Netzer, Moshe, Roy and Lannes met in Paris to discuss price in person.Each side described its assessment of fair value for Shamir.During the course of the discussions, Messrs. Netzer and Moshe noted positive elements of the Company’s performance in the first six months of 2010, and argued that these elements justified an offer price of $15 per share taking into account a proposed dividend that according to the Company was likely to be approximately $.80 per share, meaning a value of $15.80 per share, exceeding the range set forth in the parties’ term sheet. Essilor maintained its position that, in light of the available information, it would not offer more than $14 per share, meaning a value of $14.80 per share (taking into account the proposed dividend of $.80 per share), at the high end of the range set forth in the parties’ term sheet. No agreement was reached at the conclusion of the meeting, other than to recognize the positive current performance of the business; the parties decided to defer until a later time further discussions on price.Ms. Gillet received an email from Ms. Waterman regarding the communication documents, and more specifically a new draft of the press release and a draft of Shamir’s letter to its employees. 26 On October 7, 2010, Ms. Gillet sent an email to Ms. Waterman with a new draft of the press release. On the same day, the board of directors of Shamir held a meeting, in which the board of directors received updates on recent developments in the negotiations with Essilor, the material terms of the draft transaction agreements between Essilor and Shamir, and Essilor and Kibbutz Shamir, including the conditions to closing. On October 10, 2010, Ms. Waterman sent two emails to Ms. Gillet, one with a new draft of the press release and the other with Shamir’s questions and answers form. On October 11, 2010, Ms. Xueref and Messrs. Roy, Lannes and Mayo flew to Tel Aviv for meetings to finalize the draft transaction agreements. On October 12, 2010, Ms. Waterman sent an email to Ms. Gillet with a new draft of the press release, a new draft of Shamir’s letter to its employees and a new draft of Shamir’s questions and answers form. From October 12 to October 15, 2010, Essilor, Jones Day and Yigal Arnon, on the one hand, and Shamir, Kibbutz Shamir, GKH and SKS, on the other hand, negotiated the final terms of the merger agreement, the form of support agreement, the share purchase and subscription agreements and the form of shareholders agreement, as well as the related exhibits and disclosure schedules; the same parties also negotiated forms of certain commercial agreements, service agreements, sale and purchase agreements, a research and development agreement between Essilor and Shamir and lease agreements between Shamir and Kibbutz Shamir.The parties also discussed the terms of amendments to the employment agreements of certain senior members of Shamir’s management and finalized the draft joint press release and the questions and answers documents. During the same period, it was agreed that, in addition to Kibbutz Shamir and Shamir Holdings (as the direct owner of the Shamir shares), the following parties would be requested to sign the support agreement:Mr. Katzman, Haklaei Eyal Ha’Sharon ACS, (an agricultural co-operative society through which Kibbutz Eyal holds some of its shares in Shamir) and Eyal Microwave Ltd., (a limited liability company through which Kibbutz Eyal holds the rest of its shares in Shamir).Beginning on October 12, 2010, GKH and SKS negotiated execution versions of the aforementioned support agreements with the aforementioned respective shareholders.Several other shareholders were approached during the same period and requested to sign a support agreement but declined to do so. On October 13, 2010, the board of directors of Shamir declared a cash dividend, in an aggregate amount of $13.5M, to be paid on November 24, 2010, corresponding to a dividend per share of approximately $0.804 (based on the number of outstanding shares of Shamir as of October 13, 2010). On the same day, Shamir published its unaudited, interim consolidated financial statements as of June 30, 2010. On October 14, 2010, Messrs. Netzer, Yagen, Lannes and Roy met in Yigal Arnon & Co.’s offices in Tel Aviv to discuss the transaction price before the appropriate board meetings were held to finalize the transaction. During the discussions, the parties discussed various elements that could affect the value of the Company, including the Company’s performance during the first six months of 2010, the Company’s cash position, the renewal of the Definity contract and certain contingent and future financial obligations of the Company. At the conclusion of the discussions, the Essilor representatives indicated a willingness to increase the offered price per share, in accordance with the terms and conditions contained in the draft transaction documentation, to $14.50 per share, meaning a value of just over $15.30 per share (after factoring in the declared dividend of $0.804), exceeding the value range set forth in the parties’ term sheet; the Essilor representatives also indicated that they would not be willing to increase further the offered price. The offer was accepted by the Company. On October 14, 2010, Essilor apprised its board of directors of the status of the negotiations and of the final terms and conditions of the definitive agreements. Also on the same day, Oppenheimer orally presented its opinion to the audit committee of Shamir which was later confirmed in writing. Shamir’s audit committee and board of directors held a meeting and Kibbutz Shamir held a General Assembly meeting to approve the merger agreement and the other transactions contemplated thereby. Early in the morning on October 15, 2010, the merger agreement and the share purchase and subscription agreement were executed, along with all the other documentation intended to be executed concurrently with such agreements, and the form of shareholders agreement, ancillary agreements and other documents intended to be finalized but not executed were finalized, and the transaction was announced by joint press release.The parties present at the negotiations and the signing of the agreements included Mmes. Xueref and Cohen, Messrs. Roy, Lannes, Mayo, Levenfeld, Sandler, Hadar, Konforti, Rotem, Netzer, Moshe, Tzur, David Bar Yosef (Shamir’s General Counsel), several associates from GKH (Nir Poleg and Ran Madjar) and an associate from SKS (Ori Chassin). Also in the morning of October 15, 2010, Mmes. Gillet and Waterman and Mr. Bar-Yosef exchanged emails containing the final press release and discussed the announcement schedule over the phone. 27 Shamir’s Reasons for the Merger Benefits and Strategic Advantages of the Merger Shamir determined that it was in its best interest to consider a consolidation with another company to obtain the synergies from combining with another company that would enable it to compete more aggressively against the other companies in the industry in which it operates. Taking into consideration the Trigger-Foresight synergies analysis described under “– Synergies Analysis of Trigger-Foresight” and other factors described herein, the Company considered potentially negative aspects of a merger with Essilor. These included a loss of independence as a company and its potential impact on the Company’s relations with other customers and partners.In addition, there is a risk that failure to close following the publication of the transaction would damage the Company’s reputation. After consideration of the alternatives to a merger with Essilor, discussed below, as well as the advantages and disadvantages of a combination with Essilor, the Company decided to proceed with the merger for the following reasons: · Essilor is a leader in the sale of lenses; · Essilor already has a long-standing relationship with the Company, during which good interpersonal relationships have developed between management of the two companies; · Essilor offers important competitive components that the Company lacks, including: ° extensive know-how, capabilities, and coating capabilities; and ° a wide variety of solutions regarding lenses; · Essilor is Shamir’s largest customer, representing approximately 13% of all sales (38% of U.S. sales) in 2008 and approximately 15% of all sales (38% of U.S. sales) in 2009; and · Essilor has sufficient funds to complete the merger, and has shown a willingness to move forward toward that goal. The Company believes that if it fails to act on the merger at this moment in time, Essilor may seek alternatives to reach its goals (including through combinations with competitors of the Company). Alternatives to a Merger with Essilor In the last two years, in addition to Essilor, Shamir has internally considered consolidating with some of the largest companies in the optics industry. Its principal considerations and its reasons for rejection of these companies were as follows: · With respect to alternative A: the management philosophy of the potential acquirer was incompatible and, among other things, required that Shamir not retain its own name. In rejecting this alternative, Shamir determined that this management philosophy would not enable Shamir to continue to conduct its operations in a manner that retained its own facilities, research and development, and brand names. · With respect to alternative B: the unavailability of funds to consolidate with the Company following a recent absorption of another target. In rejecting this alternative, Shamir determined that a transaction between the parties would probably be subject to financing conditions. Recommendation of the Board of Directors of Shamir As required under the Israeli Companies Law, prior to consideration by the board of directors of Shamir of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, the audit committee of the board of directors of Shamir, comprised of Ami Samuels, Giora Yahay and Israel Oz, each independent directors under the rules of The NASDAQ Global Market and two of whom are also external directors under the Israeli Companies Law, discussed and unanimously approved the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement.In addition, Uzi Tzur, Giora Ben-Ze’ev and Efrat Cohen, each of whom are members of the board of directors of Shamir and also affiliated with Kibbutz Shamir, the controlling shareholder of Shamir, did not participate in the discussion or consideration of the merger by the board of directors of Shamir and did not vote on the recommendation or approval of the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement because of their affiliation with Kibbutz Shamir and requirements of the Israeli Companies Law.As a result, the same persons who acted as the audit committee of the board of directors of Shamir also functioned as the board of directors of Shamir in connection with the recommendation and approval of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. Members of the board of directors of Shamir affiliated with Kibbutz Shamir did not participate on behalf of Shamir in the negotiations leading to the entry into the Merger Agreement, the merger and the other transaction contemplated by the Merger Agreement.Kibbutz members did, however, participate in the negotiations on behalf of the Kibbutz, in particular in relation to the negotiations of the Share Purchase and Subscription Agreement, the support agreement and the form of shareholders agreement. 28 Opinion of Oppenheimer The audit committee of the board of directors and the board of directors of Shamir reviewed a detailed presentation by representatives of Oppenheimer regarding the financial aspects of the transaction and considered the opinion of Oppenheimer, dated as of October 14, 2010, that, subject to the factors, assumptions, qualifications and limitations set forth in the opinion, as of the date of the opinion, the consideration of $14.50 in cash, without interest thereon and less any applicable withholding taxes, to be received for each share of Shamir, not including the Excluded Shares pursuant to the Merger Agreement was fair, from a financial point of view, to the holders of shares of Shamir, other than the Excluded Shares. The board of directors of Shamir expressly adopted Oppenheimer’s analysis and discussion of the factors therein as its own in determining that the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement are fair to, and in the best interests of, Shamir and its shareholders who are unaffiliated with Shamir or Kibbutz Shamir and will be cashed-out in the merger. While the fairness opinion delivered by Oppenheimer speaks as to the fairness of the consideration to be offered to all holders of shares of Shamir other than the Excluded Shares, and therefore encompasses Shamir’s directors and executive officers who are affiliated with Shamir (other than one executive officer ofShamir who was expressly excluded), such encompassed affiliates will receive the same consideration for their options and shares as Shamir’s unaffiliated shareholders and consequently, the board of directors of Shamir believed that the inclusion of such affiliates within the scope of the fairness opinion does not mitigate against a finding that the per share merger consideration of $14.50 is fair from a financial point of view to Shamir’s unaffiliated shareholders. Cash Consideration The audit committee and board of directors of Shamir considered the fact that the proposed cash consideration in the merger would provide Shamir’s shareholders, other than Kibbutz Shamir, Shamir Holdings, Essilor, Merger Sub and their subsidiaries, with a premium over the share prices at the time of execution of the Merger Agreement.Specifically, the audit committee and board of directors of Shamir noted that the cash consideration of $14.50 per share that Shamir shareholders will receive, other than Kibbutz Shamir, Shamir Holdings, Essilor, Merger Sub or any of their subsidiaries, represents a premium of approximately 32.1% above the dividend adjusted closing price of shares of Shamir on The NASDAQ Global Market on October 13, 2010 (the last full trading day prior to the meeting of the audit committee and board of directors of Shamir) and a premium of approximately 62.6% above the average dividend adjusted closing price of Shamir shares on The NASDAQ Global Market over the 90 days prior to and including October 13, 2010 of $8.92.See “— Opinion of Oppenheimer” for more information about the premium. Expected Tax Treatment The board of directors of Shamir considered the fact that the merger is expected to be a taxable transaction for U.S. federal income tax and Israeli tax purposes.See “— Material U.S. Federal and Israeli Income Tax Consequences.” Absence of Alternatives to a Merger with Essilor As a result of the considerations described under “— Shamir’s Reasons for the Merger,” the audit committee and board of directors of Shamir determined that there was no relevant and attractive alternative to the contemplated transaction with Essilor. Conditions, Termination Provisions and Voting Undertakings The audit committee and board of directors of Shamir reviewed the conditions to the merger under the Merger Agreement, including the condition that the merger be approved by a vote of the requisite percentage of the shareholders of Shamir, as described in “INFORMATION ABOUT THE SPECIAL MEETINGS – Required Vote for the Merger Proposal.”The audit committee and board of directors of Shamir also reviewed the circumstances under which Shamir or Essilor would have the right to terminate the Merger Agreement. In addition, the audit committee and board of directors of Shamir reviewed the provisions of the Merger Agreement that restrict Shamir’s right to solicit any proposal or offer regarding any acquisition of Shamir.The audit committee and board of directors of Shamir also reviewed the provisions of the Merger Agreement that require the board of directors of Shamir to recommend approval of the merger by the shareholders of Shamir and restrict the board of directors of Shamir from withdrawing or modifying its recommendation unless, subject to specified conditions, it has received an unsolicited acquisition proposal which would, if completed, result in a transaction that is more favorable (from a financial point of view) to Shamir’s shareholders than the merger and which the acquiring party is capable of completing on the terms proposed.The audit committee and board of directors of Shamir also reviewed the provisions of the Merger Agreement that restrict the board of directors of Shamir from terminating the Merger Agreement unless the board of directors of Shamir has concluded in good faith that an unsolicited Company Alternative Proposal (as defined in the Merger Agreement) is a Company Superior Proposal (as defined in the Merger Agreement) and has determined to enter into a definitive agreement with respect to such Company Superior Proposal, or unless certain other conditions specified in the Merger Agreement are met.In addition, the audit committee and board of directors of Shamir reviewed the amounts that might be payable if the Merger Agreement is terminated under specified circumstances. The board of directors of Shamir also considered the terms of the Support Agreements entered into by Kibbutz Shamir, Shamir’s largest shareholder, and other shareholders of the Company at the time of execution of the Merger Agreement.The audit committee and board of directors of Shamir noted that, pursuant to the Support Agreements, these persons agreed, among other things, to vote all of their Shamir shares in favor of the merger. The audit committee and board of directors of Shamir noted that each of these provisions could have an impact on a third party considering an unsolicited acquisition proposal for Shamir.However, the audit committee and board of directors of Shamir also noted that Essilor had specified that Shamir’s agreement to each of these provisions was a condition to Essilor’s willingness to enter into the Merger Agreement.The audit committee and board of directors of Shamir further noted that the Merger Agreement allowed Shamir to terminate the Merger Agreement, subject to Shamir’s payment of a termination fee of $7.0 million and an additional amount of up to $4.0 million in expenses to Essilor and satisfying other specified conditions, in order to approve an unsolicited acquisition proposal which would, if completed, result in a transaction that is more favorable (from a financial point of view) to the shareholders of Shamir than the merger and which the acquiring party is capable of completing on the terms proposed. 29 Regulatory Matters In considering the various conditions that must be satisfied prior to the consummation of the merger, the audit committee and board of directors of Shamir specifically considered the various regulatory filings and approvals that would be necessary to complete the merger.The audit committee and board of directors of Shamir noted the views of members of Shamir’s management team and of Shamir’s advisors as to the timing of, and the process and factors involved in, making such filings and seeking such approvals. Approval Procedures The audit committee and board of directors of Shamir noted that: · the Merger Agreement is conditioned on the approval of the Israeli court, which may grant a shareholder a hearing to object to the merger and may refrain from issuing an order authorizing the merger, even if the merger has been approved by the requisite majority of Shamir shareholders, including on the grounds that the merger is unfair to the shareholders of Shamir who are not affiliated with Shamir or Kibbutz Shamir (see “— Israeli Court Approval and Right to Object”); and · under Israeli law, the merger cannot be completed unless a majority of the shareholders of Shamir present (in person or by proxy) and voting (not including abstentions) who hold together at least 75% of the shares represented at each of the Meetings approve the Merger Agreement, the merger and the other transactions contemplated under the Merger Agreement, and provided that in the Second Meeting either: (i) such majority includes, for the purpose of approving any issues which may be considered to be an interested party transaction in accordance with Israeli law, the affirmative votes of at least one third of the shares represented at the Second Meeting held by the shareholders of Shamir who do not have a personal interest in the transaction, or Disinterested Shares, without taking into account any abstaining participants; or (ii) the total number of Disinterested Shares voted against the merger does not exceed 1% of the aggregate voting rights in Shamir, see “INFORMATION ABOUT THE SPECIAL MEETINGS - Required Vote for the Merger Proposal”. Certain Risks The audit committee and board of directors of Shamir considered a number of risks associated with the proposed transaction.These included: · the risk that the merger may not be completed (including the related risks of loss of, or harm to, relationships with customers, suppliers and business partners); · the risk that key employees will not remain with Shamir; · the risk that the attention and efforts of senior members of Shamir’s management team may be diverted from Shamir’s businesses while they are working to implement the merger, and that valuable strategic opportunities may be lost; · risks associated with the restrictions imposed under the Merger Agreement on Shamir’s operational flexibility during the pendency of the merger; · the risk that, even if the merger is completed, the anticipated benefits and strategic advantages of the merger may not be realized; 30 · the risk that if the Merger Agreement is terminated under certain circumstances, Shamir may become obligated (pursuant to the terms of the Merger Agreement) to pay a termination fee of $7.0 million and an additional amount of up to $4.0 million in expenses to Essilor; and · the various factors referred to in the sections of this document entitled “RISK FACTORS” and “CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS.” Other Considerations; Personal Interests The audit committee and board of directors of Shamir considered the fact that certain directors and executive officers of Shamir have interests in the merger that could be deemed to be different from, or in addition to, the interests of Shamir shareholders generally. Pursuant to the Share Purchase and Subscription Agreement, (i) simultaneously with and subject to the occurrence of the merger, Essilor will purchase from Kibbutz Shamir 550,000 shares of Shamir at a per share price of $14.50, constituting an aggregate cash consideration of $7,975,000, and (ii) immediately following the merger, Essilor will (x) subscribe for certain newly issued shares of Shamir Holdings, in exchange for cash and (y) subscribe for additional newly issued shares of Shamir Holdings in exchange for the contribution to Shamir Holdings by Essilor of all of the shares of Shamir then held directly by Essilor.As a result of the transactions contemplated by the Share Purchase and Subscription Agreement, immediately following the merger, Shamir will be a direct wholly-owned subsidiary of Shamir Holdings and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings. Following the merger, Kibbutz Shamir, Shamir Holdings, Shamir and Essilor intend to enter into certain agreements, including: · a shareholders agreement, which will govern the relationship of the shareholders of Shamir and Shamir Holdings after the merger, including issues related to the nomination of members of the board of directors of Shamir, the process for making key decisions, restrictions on transfers of shares in Shamir and distribution of dividends; · amended leases and services agreements between Kibbutz Shamir and Shamir, which will govern the terms under which Shamir will lease and sublease properties from Kibbutz Shamir and the provision of certain services by Kibbutz Shamir to Shamir; and · commercial agreements and a research and development cooperation agreement. See “OTHER MATERIAL AGREEMENTS RELATED TO THE MERGER.” Provisions for Unaffiliated Shamir Shareholders No provision has been made to grant unaffiliated shareholders of Shamir access to the corporate files of Shamir or to obtain counsel or appraisal services at the expense of Shamir or any other party or affiliate. In light of the fact that the negotiations between the Company and Essilor were conducted at arm’s length and the audit committee of the board of directors of Shamir, comprised of the three independent directors of the board of directors of Shamir, and the board of directors of Shamir (each acting with the same three members), approved the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, the majority of directors who are not employees of Shamir did not retain an unaffiliated representative to act solely on behalf of unaffiliated security holders for purposes of negotiating the terms of the merger. The board of directors of Shamir did not consider liquidation value in determining the fairness of the merger to its shareholders who are unaffiliated with Shamir or Kibbutz Shamir and will be cashed-out in the merger, because it considers Shamir to be a viable going concern and also because a liquidation was not considered to be a realistic alternative based on Kibbutz Shamir’s and Essilor’s desire for Shamir to continue to conduct its business as a joint venture of Kibbutz Shamir and Essilor.The board of directors of Shamir also did not consider net book value in determining the fairness of the merger to its shareholders who are unaffiliated with Shamir or Kibbutz Shamir and will be cashed-out in the merger because of their belief that net book value, which is an accounting concept, is not a reliable indicator of the value of Shamir as a going concern but rather is indicative of historical costs. 31 The above summary of certain factors considered by the board of directors of Shamir in connection with its evaluation of the merits of the merger is not intended to be an exhaustive list or discussion of the factors considered by the audit committee and board of directors of Shamir.Due to the variety of the factors that the audit committee and board of directors of Shamir considered in evaluating the merits of the merger, the audit committee and board of directors of Shamir did not find it practicable to, and did not attempt to, quantify or otherwise assign relative weights to the specific factors considered in its evaluation.In addition, the audit committee and board of directors of Shamir did not undertake to make any specific determination as to whether any particular factor, or any aspect of any particular factor, should be regarded as favorable or unfavorable.Instead, the audit committee and board of directors of Shamir (each acting with the same three members) analyzed all of the factors as a whole and determined that, overall, the totality of the factors support its conclusion that the merger is in the best interests of Shamir and its shareholders.Individual members of the audit committee and board of directors of Shamir may have assigned different relative weights or conclusions to each factor affecting the audit committee and board’s determination. Recommendation of the Board of Directors of Shamir; Position of Shamir as to Fairness of the Merger The board of directors of Shamir believes that the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement are fair to, and in the best interests of, Shamir and its shareholders who are unaffiliated with Shamir or Kibbutz Shamir and will be cashed-out in the merger and recommends that you vote FOR the proposal to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement. In reaching its decision to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement and to recommend that the shareholders of Shamir vote to approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, the board of directors of Shamir consulted Shamir’s management, Shamir’s legal and strategic advisors and Oppenheimer and considered a number of strategic, financial and other factors as more fully described above. Opinion of Oppenheimer In connection with the merger, on October 14, 2010, the audit committee of the board of directors of Shamir received an oral opinion, which was confirmed by delivery of a written opinion, dated October 14, 2010, from Oppenheimer to the effect that as of the date of the opinion and based upon and subject to the factors, assumptions, qualifications and limitations set forth in the opinion, the consideration of$14.50, in cash, to be paid for outstanding shares of Shamir was fair, from a financial point of view, to holders of shares of Shamir, other than the Excluded Shares. The full text of Oppenheimer’s written opinion is attached to this document as Appendix B.We encourage you to read the opinion carefully in its entirety for a description of the assumptions made, procedures followed, matters considered and limitations on the review undertaken.Oppenheimer’s opinion was provided to the audit committee, acting as well as the board of directors of Shamir in connection with its evaluation of the fairness of the merger consideration to be received by certain shareholders of Shamir from a financial point of view.Oppenheimer expressed no view as to, and its opinion does not address, the underlying business decision of Shamir to proceed with or effect the merger or the likelihood of consummation of the merger or the relative merits of the merger as compared to any alternative business strategies or strategic alternatives that might exist for Shamir or the effect of any other transaction in which Shamir might engage.Oppenheimer’s opinion does not address any other terms, aspects or implications of the merger and does not constitute a recommendation to any shareholder as to how such shareholder should vote or act on any matters relating to the proposed merger and does not address the fairness, from a financial point of view, to holders of Excluded Shares. The summary of Oppenheimer’s opinion set forth below is qualified in its entirety by reference to the full text of the opinion. Shareholders of Shamir are again urged to read the Oppenheimer opinion carefully and in its entirety. 32 In arriving at its opinion, Oppenheimer: · reviewed the unexecuted version of the merger agreement dated October 15, 2010; · reviewed Shamir’s Annual Report on Form20-F for the five fiscal years ended December 31, 2009, and Reports of Foreign Issuer on Form6-K and press releases of Shamir for such fiscal years and through October 13, 2010; · reviewed publicly available audited financial statements of Shamir for the five fiscal years ended December 31, 2009, and unaudited financial statements of Shamir for the six months ended June 30, 2010; · reviewed financial forecasts, projections and estimates of Shamir prepared by Shamir management; · reviewed the historical market prices and trading volume of Shamir shares on both the TASE and The NASDAQ Global Market; · held discussions with the senior management of Shamir with respect to the business, financial condition, operating results and future prospects of Shamir; · reviewed and analyzed certain publicly available financial data for other companies that Oppenheimer deemed relevant; · reviewed and analyzed certain publicly available financial information for transactions that Oppenheimer deemed relevant in evaluating the merger; · analyzed the estimated present value of the future cash flows of Shamir based on financial forecasts, projections and estimates prepared by the management of Shamir; · reviewed the premiums paid, based on publicly available information, in merger and acquisition transactions Oppenheimer deemed relevant in evaluating the merger; · reviewed other public information concerning Shamir that Oppenheimer deemed relevant; and · performed such other analyses, reviewed such other information and considered such other factors as Oppenheimer deemed appropriate. In rendering its opinion, Oppenheimer relied upon and assumed, without independent verification or investigation, the accuracy and completeness of all of the financial and other information provided to or discussed with Oppenheimer by Shamir and its employees, representatives and affiliates or otherwise reviewed by Oppenheimer.Oppenheimer has further relied upon the assurances of the management of Shamir that they are not aware of any facts or circumstances that would make such information inaccurate or misleading. The management of Shamir provided to Oppenheimer a set of financial forecasts, projections and estimates relating to Shamir and prepared by the management of Shamir as described under “INFORMATION ABOUT THE COMPANIES INVOLVED WITH THE MERGER - Shamir Optical Industry Ltd. - Financial Forecasts.”At the direction of the management of Shamir, and with Shamir’s consent, Oppenheimer assumed, without independent verification or investigation, that such forecasts, projections and estimates were reasonably prepared on bases reflecting the best available information, estimates and judgments of the management of Shamir as to the future financial condition and operating results of Shamir and the matters covered thereby and Oppenheimer has also assumed, upon Shamir’s consent, that all material regulatory and third party approvals, consents and releases for the merger will be obtained within the constraints contemplated by the Merger Agreement.At the direction of representatives of Shamir, Oppenheimer also assumed that the final terms of the Merger Agreement will not vary materially from those set forth in the unexecuted copy reviewed by Oppenheimer.Oppenheimer assumed the accuracy of the representations and warranties contained in the Merger Agreement, and all agreements related thereto, that the merger would be consummated in accordance with its terms without waiver, modification or amendment of any material term, condition or agreement and in compliance in all material respects with all applicable laws and other requirements and that, in the course of obtaining the necessary regulatory or third party approvals, consents and releases with respect to the merger, no delay, limitation, restriction or condition would be imposed that would have an adverse effect on Shamir or the merger. 33 Oppenheimer neither made nor obtained any independent evaluations or appraisals of the assets or liabilities, contingent or otherwise, of Shamir. Oppenheimer did not express any opinion as to the underlying valuation, future performance or long-term viability of Shamir or the price at which Shamir shares would trade at any time. Oppenheimer also expressed no view as to, and its opinion did not address, the solvency of Shamir under any state, federal or other laws relating to bankruptcy, insolvency or similar matters. In addition, Oppenheimer expressed no view as to, and its opinion did not address, any terms or other aspects or implications of the merger (other than the $14.50 per share cash merger consideration to the extent expressly specified in its opinion) or any aspect or implication of any other agreement, arrangement or understanding entered into in connection with the merger or otherwise, including, without limitation, the fairness of the merger to, or any consideration received in connection with the merger by, Kibbutz Shamir, Shamir Holdings, Essilor, to the extent it is or becomes a security-holder of Shamir prior to the final consummation of the merger, Merger Sub and its subsidiaries and other certain shareholders who have entered into support agreements with Essilor and Merger Sub, holders of any other class of securities other than shares held by Kibbutz Shamir, creditors or constituencies of Shamir; nor as to the fairness of the amount or nature of the compensation resulting from the merger to any individual officers, directors or employees of Shamir, or class of such persons, whether relative to the merger consideration or otherwise.In addition, Oppenheimer expressed no view as to, and its opinion did not address, Shamir’s underlying business decision to proceed with or effect the merger, nor did its opinion address the relative merits of the merger as compared to any alternative business strategies or strategic alternatives that might exist for Shamir or the effect of any other transaction in which Shamir might engage. Oppenheimer’s opinion was necessarily based on the information available to it and general economic, financial and stock market conditions and circumstances as they existed and could be evaluated by Oppenheimer on the date of its opinion. The credit, financial and stock markets have been experiencing unusual volatility and Oppenheimer expressed no opinion or view as to the potential effects, if any, of such volatility on Shamir or the proposed merger. Although subsequent developments may affect its opinion, Oppenheimer does not have any obligation to update, revise or reaffirm its opinion. Except as described above, Shamir imposed no other instructions or limitations on Oppenheimer with respect to the investigations made or the procedures followed by it in rendering its opinion. This summary is not a complete description of Oppenheimer’s opinion or the financial analyses performed and factors considered by Oppenheimer in connection with its opinion. The preparation of a financial opinion is a complex analytical process involving various determinations as to the most appropriate and relevant methods of financial analysis and the application of those methods to the particular circumstances and, therefore, a financial opinion is not readily susceptible to summary description. Oppenheimer arrived at its ultimate opinion based on the results of all analyses undertaken by it and assessed as a whole, and did not draw, in isolation, conclusions from or with regard to any one factor or method of analysis for purposes of its opinion. Accordingly, Oppenheimer believes that its analyses and this summary must be considered as a whole and that selecting portions of its analyses and factors or focusing on information presented in tabular format, without considering all analyses and factors or the narrative description of the analyses, could create a misleading or incomplete view of the processes underlying Oppenheimer’s analyses and opinion.The following quantitative information, to the extent it is based on market data, is, except as otherwise indicated, based on market data as it existed at or prior to October 14, 2010, and is not necessary indicative of current or future market conditions. In arriving at its opinion, Oppenheimer reviewed the unexecuted version of the Merger Agreement dated October 15, 2010 and held discussions with certain senior officers, directors and other representatives and advisors of Shamir concerning the business, operations and prospects of Shamir.Oppenheimer examined certain publicly available business and financial information relating to Shamir, as well as, certain financial forecasts, projections and estimates and other information and data relating to Shamir that were provided to, or otherwise reviewed by or discussed with, Oppenheimer by the management of Shamir, including information relating to Shamir, as well as, certain financial forecasts and other information and data relating to Shamir that were provided to, or otherwise reviewed by or discussed with, Oppenheimer by the management of Shamir, including information relating to the potential strategic implications and operational benefits (including the amount, timing and achievability thereof) anticipated by the management of Shamir to result from the merger. In performing its analyses, Oppenheimer considered industry performance, general business, economic, market and financial conditions and other matters existing as of the date of its opinion, many of which are beyond Shamir’s control. No company, business or transaction used in the analyses is identical to Shamir or the merger, and an evaluation of the results of those analyses is not entirely mathematical. Rather, the analyses involve complex considerations and judgments concerning financial and operating characteristics and other factors that could affect the acquisition, public trading or other values of the companies, business segments or transactions analyzed. 34 The assumptions and estimates contained in Oppenheimer’s analyses and the ranges of valuations resulting from any particular analysis are not necessarily indicative of actual values or future results, which may be significantly more or less favorable than those suggested by its analyses. In addition, analyses relating to the value of businesses or securities do not purport to be appraisals or to reflect the prices at which businesses or securities actually may be sold. Accordingly, the assumptions and estimates used in, and the results derived from, Oppenheimer’s analyses are inherently subject to substantial uncertainty. Oppenheimer was not requested to, and it did not, recommend the specific consideration payable in the merger. The type and amount of consideration payable in the merger was determined through negotiation between Shamir and Essilor, and the decision to enter into the transaction was solely that of Shamir’s audit committee, acting as well as the board of directors of Shamir. Oppenheimer’s opinion and financial presentation were only one of many factors considered by Shamir’s audit committee acting as well as the board of directors of Shamir in its evaluation of the merger and should not be viewed as determinative of the views of Shamir’s audit committee, board of directors or management with respect to the merger or the merger consideration. Oppenheimer’s opinion was limited solely to the fairness of the merger consideration from a financial point of view as of the date of the opinion.Neither Oppenheimer’s opinion nor the related analyses constituted a recommendation of the proposed merger to the audit committee or board of directors of Shamir or any shareholder of Shamir. Oppenheimer makes no recommendation to any shareholder of Shamir regarding how such holder should vote or act with respect to the merger or otherwise. The following is a summary of the material financial analyses reviewed with Shamir’s audit committee, acting as well as the board of directors of Shamir, in connection with Oppenheimer’s opinion dated October 14, 2010. The financial analyses summarized below include information presented in tabular format. In order to fully understand Oppenheimer’s financial analyses, the tables must be read together with the text of each summary. The tables alone do not constitute a complete description of the financial analyses. Considering the data in the tables below without considering the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of Oppenheimer’s financial analyses.The following quantitative information, to the extent it is based on market data, is, except as otherwise indicated, based on market data, as it existed at or prior to October 14, 2010, and is not necessarily indicative of current or future market conditions. Selected Companies Analysis Oppenheimer reviewed financial and stock market information of Shamir and six selected publicly held companies with operations in the ophthalmic manufacturing industry, which is the industry in which Shamir operates, referred to as the Optical Group, and six selected publicly-held companies in the medical industry with a similar market capitalization, growth rates and margins as Shamir, referred to as the Small Cap Medical Group.The following is a list of the selected companies in the Optical Group and in the Small Cap Medical Group: Optical Group: · Essilor International · Hoya Corporation · Carl Zeiss Meditec AG · Safilo Group S.p.A. · Marcolin S.p.A · STAAR Surgical Company 35 Small Cap Medical Group: · ICU Medical, Inc. · Syneron Medical Ltd. · Consort Medical plc · Exactech, Inc. · RT1 Biologics, Inc. · Solta Medical, Inc. Oppenheimer reviewed, among other things, enterprise values of the selected companies, calculated as fully diluted market value based on closing share prices on October 13, 2010, plus debt and less cash, as multiples of revenue and as multiples of earnings before interest, taxes, depreciation and amortization, but excluding non-recurring charges, referred to as Adjusted EBITDA. The selected companies’ revenue and Adjusted EBITDA were measured over the last twelve months (“LTM”) and for estimated calendar years 2010 and 2011. Financial data for the selected companies were based on certain publicly available research analysts’ estimates, public filings and other publicly available information. The following table sets forth the Enterprise Value, Revenue and Estimated Revenue, Adjusted EBITDA and Estimated Adjusted EBITDA and Enterprise Value/Revenue and Estimated Revenue and Enterprise Value/Adjusted EBITDA and Estimated Adjusted EBITDA for the relevant comparable companies.Enterprise Value and Adjusted EBITDA were calculated as set forth above. ($ in millions, except per share data) October 13, 2010 Enterprise Revenue and Estimated Revenue (EV / Revenue and Estimated Revenue) Adjusted EBITDA and Estimated Adjusted EBITDA (EV/Adjusted EBITDA and Estimated Adjusted EBITDA) Company Price Value (EV) LTM 2010E 2011E LTM 2010E 2011E Optical Group Essilor International $ 66.90 $ 14,965.1 $ 4,772(3.14x ) $ 5,337(2.80x ) $ 5,834(2.57x ) $ 1,073(13.9x ) $ 1,145(13.1x ) $ 1,290(11.6x ) Hoya Corporation 24.41 9,657.9 5,047(1.91x ) 5,198(1.86x ) 5,451(1.77x ) 1,301(7.4x ) 1,378(7.0x ) 1,471(6.6x ) Carl Zeiss Meditec AG 16.91 1,179.5 870(1.36x ) 947(1.25x ) 998(1.18x ) 133(8.9x ) 141(8.4x ) 151(7.8x ) Safilo Group S.A. 14.91 995.3 1,373(0.73x ) 1,461(0.68x ) 1,545(0.64x ) 102(9.7x ) 126(7.9x ) 157(6.3x ) Marcolin Sp.A. 4.14 193.2 278(0.80x ) NA NA 35(6.9x ) NA NA STARR Surgical Company 5.65 195.1 77(2.52x ) 58(3.36x ) 61(3.18x ) NM NM NM Median $ 15.91 $ 1,087.4 (1.63x ) (1.86x ) (1.77x ) (8.9x ) (8.1x ) (7.2x ) Mean 22.15 4,531.0 (1.74x ) (1.99x ) (1.87x ) (9.4x ) (9.1x ) (8.1x ) Small Cap Medical Group ICU Medical, Inc. $ 37.42 $ 444.1 $ 257(1.73x ) $ 273(1.63x ) $ 291(1.53x ) $ 54(8.3x ) $ 56(7.9x ) $ 61(7.3x ) Syneron Medical Ltd. 10.16 150.0 179(0.84x ) 187(0.80x ) 205(0.73x ) NM NM NM Consort Medical plc. 7.12 259.4 125(2.07x ) 201(1.29x ) 209(1.24x ) 45(5.8x ) 43(6.0x ) 45(5.7x ) Exachtech, Inc. 14.96 216.8 187(1.16x ) 193(1.12x ) 211(1.03x ) 28(7.8x ) 32(6.8x ) 37(5.9x ) RTI Biologics, Inc. 2.70 142.3 164(0.87x ) 165(0.86x ) 178(0.80x ) 15(9.6x ) 17(8.5x ) 29(4.9x ) Solta Medical, Inc. 2.14 104.4 102(1.02x ) 114(0.91x ) 128(0.82x ) NM 12(8.6 ) 22(4.7x ) Median $ 8.64 $ 183.4 (1.09x ) (1.02x ) (0.92x ) (8.0x ) (7.9x ) (5.7x ) Mean 12.42 219.5 (1.28x ) (1.10x ) (1.02x ) (7.9x ) (7.6x ) (5.7x ) Overall Median $ 12.53 $ 238.1 (1.26x ) (1.25x ) (1.18x ) (8.3x ) (7.9x ) (6.3x ) Overall Mean 17.28 2,375.3 (1.51x ) (1.51x ) (1.41x ) (8.7x ) (8.2x ) (6.8x ) Shamir $ 11.78 $ 205.6 $ 154(1.33x ) $ 166(1.24x ) $ 180(1.14x ) $ 31(6.6x ) $ 33(6.2x ) $ 36(5.7x ) Shamir@Transaction Price 14.50 255.1 154(1.65x ) 166(1.53x ) 180(1.42x ) 31(8.2x ) 33(7.7x ) 36(7.1x ) 36 Oppenheimer then calculated the median of each of the foregoing multiples derived from the Peer Group and from the Small Cap Medical Group over each of the LTM and estimated calendar years 2010 and 2011. Oppenheimer then selected the following ranges, representing plus and minus 10 percent around each applicable median multiple: Selected Multiple Ranges Metric and Time Period Overall Multiple Range Revenue LTM 1.13x – 1.38x 2010 Estimate 1.12x – 1.37x 2011 Estimate 1.06x – 1.30x Adjusted EBITDA LTM 7.4x – 9.1x 2010 Estimate 7.1x – 8.7x 2011 Estimate 5.7x – 7.0x Oppenheimer then applied the selected ranges to corresponding data of Shamir, to determine the following per share equity reference ranges: Per Share Equity Reference Ranges Metric and Time Period Overall Range Revenue LTM $10.05 – $12.20 2010 Estimate $10.72 – $13.01 2011 Estimate $11.01 – $13.37 Adjusted EBITDA LTM $13.22 – $16.04 2010 Estimate $13.39 – $16.25 2011 Estimate $11.75 – $14.26 37 Oppenheimer then calculated an implied per share equity reference range for each of the Peer Group and the Small Cap Medical Group equal to the average of each per share reference range for the applicable group. This analysis indicated the following implied per share equity reference ranges for the Company, as compared to the $14.50 per share cash merger consideration: Implied Per Share Equity Reference Range Overall $11.69 — $14.19 Selected Precedent Transactions Analysis Oppenheimer reviewed the transaction values of the following 6 transactions involving companies with operations in the ophthalmic manufacturing industry, referred to as the Optical Group, and 9 transactions involving small cap companies in the medical industry, referred to as the Small Cap Medical Group. Announcement Date Target Acquirer Optical Group June 15, 2008 Satisloh Holding AG Essilor International December 17, 2004 Ioltech SA Carl Zeiss Meditec AG December 5, 2004 Sola International Inc. Carl Zeiss Meditec AG/EQT Partners January 15, 2002 Biocompatibles International plc Cooper Companies May 5, 2000 Wesley-Jessen Visioncare, Inc. Novartis AG March 9, 2000 Hydon Limited Biocompatible Industrial plc Small Cap Medical Group October 6, 2010 Otix Global Inc. William Demant Holding Group April 15, 2010 National Dentex Corporation GeoDigm Corporation July 1, 2006 Ultravox Holdings Ltd. Amplifon SpA April 20, 2006 Miltex Inc. Integra LifeSciences Holding Corporation November 4, 2005 Compex Technologies, Inc. Encore Medical Corporation March 29, 2004 KaVo Dental GmbH & Co KG Danaher Corp. November 10, 2003 Sirona Dental Systems Permira March 28, 2002 Smith & Nephew (Rehabilitation Business) One Equity Partners May 27, 1999 Empi Inc. The Carlyle Group 38 Oppenheimer reviewed, among other things, transaction values, calculated as the purchase prices paid for the target companies in the selected transactions, plus debt and less cash, as multiples of such target companies’ last 12 months’ revenue and Adjusted EBITDA publicly available at the time of the announcement of the relevant transaction; applicable Adjusted EBITDA information was not publicly available, or was not meaningful for the target company in one of the selected transactions in the ophthalmic manufacturing industry and in three of the selected transactions for small cap medical companies and, accordingly, was not reviewed. Financial data for the selected transactions were based on publicly available information at the time of announcement of the relevant transaction. Oppenheimer then applied selected ranges of last 12 months’ revenue and Adjusted EBITDA multiples derived from the selected transactions to Shamir’s last 12 months as of June 30, 2010 revenue and Adjusted EBITDA, respectively, to determine per share equity reference ranges. The specific transaction data reviewed was as follows: ($ in millions) Optical Group Transaction Transaction Value/ Announced Closed Target Acquiror Value LTM Revenue LTM EBITDA 06-15-05 10-13-08 Satisloh Holding AG Essilor International $ 521.7 1.34 x 7 5 x 12-17-04 02-01-05 loltech SA Carl Zeiss Meditec AG 35.0 1.89 9.8 12-05-04 03-22-05 Sola International Inc. Carl Zeiss Meditec AG/ EQT Partners 1,199.4 1.37 9.4 01-15-02 02-28-02 Biocompatibles International plc Cooper Companies 98.2 1.36 NM 05-30-00 10-03-00 Wesley-Jessen Visioncare, Inc. Novartis AG 839.8 2.59 11.9 03-09-00 06-15-00 Hydron Limited Biocompatibles Industrial plc 63.0 1.34 12.4 Median $ 158.3 1.36 x 9.8 x Mean 416.5 1.55 10.2 Small Cap Medical Group Transaction Transaction Value/ Announced Closed Target Acquiror Value LTM Revenue LTM EBITDA 10-06-10 Pending Otix Global Inc. William Demant Holding Group $ 55.2 0.62 x NM 04-05-10 07-29-10 National Dentex Corporation GeoDigm Corporation 127.5 0.80 7.3 x 07-01-06 07-01-06 Ultravox Holdings Ltd. Amplifon SpA 116.4 1.11 NA 04-20-06 06-16-06 Miltex Inc Integra LifeSciences Holding Corporation 101.0 1.63 7.8 11-14-05 02-24-06 Compex Technologies, Inc. Encore Medical Corporation 124.7 1.17 13.3 03-29-04 05-28-04 Kayo Dental GmbH & Co KG Danaher Corp 425.0 0.94 NA 11-10-03 11-10-03 Sirona Dental Systems Permira 480.4 1.47 6.8 03-28-02 03-28-02 Smith & Nephew (Rehabilitation Business) One Equity Partners 123.1 1.15 8.2 05-27-99 05-31 -99 Empi Inc. The Carlyle Group 168.5 2.27 7.6 Median $ 124.7 1.15 x 7.7 x Mean 191.3 1.24 x 8.5 x Overall Median $ 127.5 1.34 x 8.2 x Overall Mean 299.3 1.42 x 9.3 x Shamir@Transaction Price ($14.50 per share) Essilor $ 255.1 1.65 x 8.2 x Oppenheimer then calculated the median of the foregoing LTM revenue and Adjusted EBITDA multiples. Oppenheimer then selected the following ranges, representing plus and minus 10 percent around each applicable median multiple: Selected Multiple Ranges Metric Multiple Range Revenue 1.20x – 1.47x Adjusted EBITDA 7.4x – 9.0x 39 Oppenheimer then applied the selected ranges to corresponding data of the Company to determine the following per share equity reference ranges: Per Share Equity Reference Ranges Metric Range Revenue $10.66 – $12.95 Adjusted EBITDA $13.12 – $15.92 Financial data for the Company were based on publicly available information. Oppenheimer then calculated an implied per share reference range equal to the average of the foregoing per share reference ranges. This analysis indicated the following implied per share equity reference range for Shamir, as compared to the $14.50 per share cash merger consideration: Implied Per Share Equity Reference Range $11.89 — $14.43 Discounted Cash Flow Analysis Oppenheimer performed a discounted cash flow analysis on Shamir using the financial forecasts, projections and estimates prepared by Shamir’s management. Oppenheimer calculated implied net present value per Shamir share as of September 30, 2010 through the full fiscal year 2014, based on unlevered, after-tax free cash flows that Shamir forecasted to generate during the second half of fiscal year 2010 after taking into consideration a $13.5 million dividend declared on October 13, 2010 and to be paid on or about November 24, 2010 to shareholders of record as of November 8, 2010.The relevant forecasts, projections and estimates are set forth below: Second Half of 2010 Projected Fiscal Year End December 31, 2011 2012 2013 2014 ($ in millions, except per share data) Revenue $ 85.2 $ 180.3 $ 196.1 $ 213.3 $ 231.4 EBITDA 15.8 36.0 40.9 46.4 52.4 Oppenheimer calculated a range of terminal values for Shamir by applying a range of perpetuity growth rates of 2.5% to 4.5%, which were based upon an average annual growth rate of 3.5%, to the fiscal year 2014 estimated unlevered, after-tax estimated free cash flow. Oppenheimer used “The world market for vision correction; Richard Chaffin and Michael Schaus (2006)” report to estimate the appropriate perpetuity growth rate for the Company. The report provides long term growth rates of progressive addition lens buyers, based on the following three factors: economic growth (64.4%), population growth (25.1%) and age mix (10.5%). The information is provided by region. Oppenheimer looked at Shamir’s revenue exposure to various regions and applied these exposures to the regional projections from the report to calculate a weighted long-term growth rate using the methodology described above, Shamir’s perpetuity growth rate was calculated to be 3.3%. The present values of the unlevered, after tax free cash flows and terminal values were calculated using discount rates ranging from 13.0% to 15.0%. Oppenheimer calculated the appropriate discount rate by reviewing betas from comparables companies to get to an industry unlevered beta. The unlevered beta was then levered at the industry median capital structure to arrive at an appropriate beta. The beta was then used to calculate Shamir’s cost of equity using the Capital Asset Pricing Model. Shamir’s cost of debt was calculated based on the weighted average of Shamir’s 2007-2009 debt rates. The calculated cost of equity and cost of debt were then used to calculate Shamir’s Weighted Average Cost of Capital (“WACC”). A size premium was also added to the calculation. Using the methodology describe above Shamir’s WACC was calculated to be 14.0%. 40 Oppenheimer then calculated an implied net present value per Shamir share as of September 30, 2010 by adding together the corresponding estimated net present values of the unlevered, after tax free cash flows and terminal values.This analysis indicated the following implied per share equity reference ranges for Shamir and the total for Shamir, based on such financial forecasts, projections and estimates, as compared to the $14.50 per share cash merger consideration: Implied Per Share Equity Reference Range $11.40 — $15.97 Other Factors Oppenheimer also reviewed, for informational purposes, the premiums paid in certain transactions in the United States (excluding spin-offs, split-offs, exchange offers, repurchases, recapitalizations and restructurings and financial services, insurance, real estate and government-related firms) with transaction values between $150 million and $250 million announced since January 1, 2005 and applied to the closing prices of Shamir shares one day, one week and one month prior to October 14, 2010 and selected range representing the 25th and 75th percentile of premiums derived from corresponding pre-announcement periods for such transactions. This analysis indicated the following premium for those time periods prior to announcement: Premium Paid Percentages Financial Selected Range1 Per Share Amount Statistic Low High Low High 1 Day Prior 2 $ 11.78 5.8 % 36.3 % $ 12.47 $ 16.05 1 Week Prior 2 10.64 8.8 % 40.6 % 11.57 14.96 1 Month Prior 2 10.70 11.3 % 44.9 % 11.91 15.51 ————— (1) Range represents 25th to 75th percentile of transaction premiums paid over the stock price one day prior, one week prior and one month prior to transaction announcement date. (2) Based on closing stock prices prior to October 14, 2010. This indicated an implied equity reference range for Shamir of approximately $11.98 to $15.51 per share based on the average of the ranges shown in the table above. Miscellaneous Shamir has agreed to pay Oppenheimer for its services in connection with the merger an aggregate fee of approximately $500,000, a portion of which was payable upon delivery of Oppenheimer’s opinion and the balance of which is payable the earlier of (i)120 days following the earlier to occur of oral or written delivery of the opinion to the audit committee acting as well as the board of directors of Shamir, or February 11, 2011, and (ii)the consummation of the merger.Shamir also has agreed to reimburse Oppenheimer for its reasonable expenses, including reasonable fees and expenses of its legal counsel, and to indemnify Oppenheimer and related parties against liabilities, including liabilities under the federal securities laws, relating to, or arising out of, its engagement. In the ordinary course of business, Oppenheimer and its affiliates may actively trade the securities of Shamir or Essilor and their respective affiliates for Oppenheimer’s and its affiliates’ own accounts and for the accounts of customers and, accordingly, may at any time hold a long or short position in such securities. In addition to being attached as Appendix B hereto, Oppenheimer’s written opinion is available for inspection and copying at Shamir’s principal executive offices during regular business hours by any interested shareholder of Shamir or his or her representative who has been so designated in writing. 41 Other than as described herein, none of Oppenheimer or its affiliates has had any material relationship with Shamir, Essilor or their respective affiliates, and none of Oppenheimer or its affiliates received or expects to receive any fees from Shamir, Essilor or their respective affiliates for services rendered in the past two years that are unrelated to the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement. Shamir selected Oppenheimer to render an opinion as to the fairness of the merger from a financial point of view to its shareholders based on Oppenheimer’s reputation and experience and its familiarity with Shamir and its business.Oppenheimer has not acted as Shamir’s financial advisor in connection with the merger.Oppenheimer is an internationally recognized investment banking firm and, as a part of its investment banking business, is regularly engaged in valuations of businesses and securities in connection with acquisitions and mergers, underwritings, secondary distributions of securities, private placements and valuations for other purposes. The issuance of Oppenheimer’s opinion was approved by an authorized committee of Oppenheimer. Synergies Analysis of Trigger-Foresight In order to more closely consider a merger with Essilor, in February 2010, the Company engaged Trigger-Foresight, an Israeli consulting firm, to quantify various possible synergies that could result from the merger. Prior to such engagement, Trigger-Foresight had previously provided general consulting services to Shamir. Under the terms of the engagement between the parties, Trigger-Foresight was paid an aggregate amount of NIS 360,000 (approximately $100,000) for consulting services in connection with the potential merger and other general consulting services.An additional fee of NIS 440,000 (approximately $120,000) is payable by Shamir to Trigger-Foresight upon the consummation of the merger. Shamir selected Trigger-Foresight to act as its advisor based on Trigger-Foresight’s qualifications, expertise and reputation and its knowledge of the industries in which Shamir conducts its business. The following represents a brief summary of the analysis prepared by Trigger-Foresight for Shamir’s board of directors and certain Shamir representatives, in a presentation dated June 2010. In preparing its analysis, Trigger-Foresight, among other things: · Reviewed financial forecasts prepared by the management of Shamir (see “INFORMATION ABOUT THE COMPANIES INVOLVED IN THE MERGER – Shamir Optical Industry Ltd. – Financial Forecasts”); · Interviewed more than 25 Shamir managers in seven countries; · Interviewed more than 25 external industry managers in eight countries; and · Collected and reviewed publicly available market data. Trigger-Foresight was not requested to, and did not, provide any opinion as to the fairness of the merger to Shamir or its shareholders. In preparing its analysis, Trigger-Foresight assumed and relied upon, without independent verification, the accuracy and completeness of the financial and other information and data publicly available or provided to or otherwise reviewed by or discussed with it and further assumed, with the consent of Shamir, that such information and data did not contain any material omissions or misstatements of material fact.With respect to the Shamir forecasts and the synergies, Trigger-Foresight assumed, with the consent of Shamir, that they were reasonably prepared on bases reflecting the best currently available estimates and good faith judgments of the management of Shamir as to the future financial performance of Shamir and the other matters covered thereby.Trigger-Foresight received forecasts prepared by the management of Shamir in February 2010 and updated forecasts prepared by management of Shamir in June 2010, as described under “INFORMATION ABOUT THE COMPANIES INVOLVED WITH THE MERGER-Shamir Optical Industry Ltd. – Financial Forecasts.” Except as described above, Shamir imposed no other instructions or limitations on Trigger-Foresight with respect to the investigations made or procedures followed by it. 42 The analysis of Trigger-Foresight does not address many aspects of the merger (including, without limitation, the fairness or appropriateness of the merger consideration to Shamir or any of its shareholders) and does not constitute recommendations to any shareholder of any party to the merger as to how to vote or act in connection with the merger. The analysis of Trigger-Foresight was not intended to be used by Shamir’s shareholders in evaluating the merger or the merger consideration.The summary of the presentations set forth below is qualified in its entirety by reference to the full text of the analysis contained in the presentation dated June, 2010, that has been filed as an exhibit to the Schedule 13E-3 (the “Schedule 13E-3”) filed with the U.S. Securities and Exchange Commission (the “Commission” or “SEC”) by Shamir, Essilor, Essilor Israeli Holdings, Merger Sub, Kibbutz Shamir and Shamir Holdings. According to the Trigger-Foresight analysis, the merger would likely produce several synergies: · Increase in the Company’s percentage of Essilor’s lab sales; · Penetrate new markets (Asia, Central and Eastern Europe and Latin America); · Reduce Selling, General and Administrative costs; · Reduce the cost of relevant raw materials; and · Increase the Company’s sales in the United States. According to the Trigger-Foresight analysis, the total impact of synergies described above as a result of the merger may lead to an increase in the total operating profit of the Company of approximately $11.4 million in 2014. The preceding discussion is a summary of the analysis furnished by Trigger-Foresight to Shamir but it does not purport to be a complete description of the analysis performed by Trigger-Foresight or of its presentation to Shamir. The preparation of economic analyses is a complex process and is not necessarily susceptible to partial analysis or summary description. Selecting portions of the analysis or of the summary set forth herein, without considering the analysis or the summary as a whole, could create an incomplete view of the processes underlying Trigger-Foresight’s analysis. Trigger-Foresight prepared the analysis described herein solely for purposes of analyzing the merger and they were provided to the board of directors of Shamir in that connection. This analysis does not purport to be an appraisal or a fairness opinion. Trigger-Foresight’s analysis was based in part upon forecasts provided by Shamir, which are not necessarily indicative of actual future results, and which may be significantly more or less favorable than suggested by Trigger-Foresight’s analysis.Because this analysis is inherently subject to uncertainty, being based upon numerous factors or events beyond the control of the parties to the merger or their respective advisors, none of Shamir, Trigger-Foresight or any other person assumes responsibility if future results are materially different from those forecasted. 43 It should be noted that Trigger-Foresight also provided advisory services to Shalag Industries Ltd., a public company that manufactures industrial non-woven fabric, in which Kibbutz Shamir holds an equity interest.Other than as described herein, none of Trigger-Foresight or its affiliates has had any material relationship with Shamir, Essilor or their respective affiliates, and none of Trigger-Foresight or its affiliates received or expects to receive any fees from Shamir, Essilor or their respective affiliates for services rendered in the past two years that are unrelated to the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement. A copy of the above-referenced presentation materials prepared by Trigger-Foresight has been filed as an exhibit to the Schedule 13E-3 filed with the SEC by Shamir, Essilor, Essilor Israeli Holdings, Merger Sub, Kibbutz Shamir and Shamir Holdings. Copies of these materials will also be made available for inspection and copying at Shamir’s principal executive offices during regular business hours by any interested shareholder of Shamir or his or her representative who has been so designated in writing. Reasons of Essilor, Merger Sub and Essilor Israeli Holdings for the Merger and Position of Essilor, Merger Sub and Essilor Israeli Holdings as to Fairness of the Merger For Essilor, the purpose of the merger is to consummate the merger and the other transactions contemplated by the Merger Agreement, and to thereby (i) acquire beneficial ownership of 50% of the outstanding equity of the Company, (ii) enter into a joint venture relationship with Kibbutz Shamir, and (iii) cause the Company to be delisted from The NASDAQ Global Market and the Tel Aviv Stock Exchange, in each case as more fully detailed elsewhere in this document.The transaction will represent a cash investment of approximately $130 million for Essilor, to be fully financed using Essilor’s existing cash resources, including current availability under Essilor’s existing credit facilities.Essilor believes that the contemplated joint venture represents an important addition to Essilor’s business.Essilor believes, notwithstanding the contemplated addition, that the future conduct and success of the business comport numerous risks, including the risks described under “RISK FACTORS” and described under the caption entitled “Risk Factors” in Shamir’s Annual Report on Form 20-F for the year ended December 31, 2009.Essilor did not consider alternative means to accomplish the foregoing purposes. Under the rules governing “going private” transactions, Essilor, Merger Sub and Essilor Israeli Holdings are required to provide certain information regarding their position as to the fairness of the merger to shareholders unaffiliated with Shamir or with Kibbutz Shamir.Essilor, Merger Sub and Essilor Israeli Holdings are making the statements included in this section solely for purposes of complying with such requirements.The views of Essilor, Merger Sub and Essilor Israeli Holdings should not be construed as a recommendation to any shareholder as to how that shareholder should vote on the proposal to approve the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement. Essilor attempted to negotiate the terms of a transaction that would be most favorable to Essilor, and not to shareholders of Shamir, and, accordingly, did not negotiate the Merger Agreement with the goal of obtaining terms that were fair to such shareholders.None of Essilor, Merger Sub or Essilor Israeli Holdings believes that it has or had any fiduciary duty to Shamir or its shareholders, including with respect to the merger and its terms.None of Essilor, Merger Sub or Essilor Israeli Holdings participated in any of the deliberations of Shamir’s board of directors or the audit committee of Shamir’s board of directors regarding, or received advice from Shamir’s legal or other advisors, or Oppenheimer as to, the fairness of the proposed merger.Additionally, Essilor, Merger Sub and Essilor Israeli Holdings did not undertake a formal evaluation of the fairness of the proposed merger.Although Essilor consulted with its financial advisor, Perella Weinberg, regarding certain financial aspects of the proposed merger, none of Essilor, Merger Sub or Essilor Israeli Holdings engaged a financial advisor for the purposes of assessing the fairness of the proposed merger or the fairness of the merger consideration. 44 Essilor, Merger Sub and Essilor Israeli Holdings believe that the merger is substantively fair to unaffiliated shareholders of Shamir based on the following factors: · the cash consideration of $14.50 per share that Shamir shareholders will receive, other than Kibbutz Shamir, Shamir Holdings, Essilor, Merger Sub or any of their respective subsidiaries, represents a premium of approximately 25.5% above the dividend adjusted closing price of shares of Shamir on The NASDAQ Global Market on October 14, 2010 (the last full trading day prior to the announcement of the merger) and a premium of approximately 61.5% above the dividendadjusted average closing price of Shamir shares on The NASDAQ Global Market over the 90 days prior to and including October 14, 2010 of $8.98; · the board of directors of Shamir unanimously concluded that the merger was fair to the shareholders of Shamir who are not affiliated with Shamir or Kibbutz Shamir, and approved the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and the members of the board of directors deliberating and voting thereon were three independent directors who were not affiliated with Kibbutz Shamir or Shamir Holdings; · other than the proposal of Essilor, to the knowledge of Essilor, Merger Sub and Essilor Israeli Holdings, Shamir had not received any recent acquisition proposals, other than those described above under “SPECIAL FACTORS — THE MERGER — Background of the Merger” and “SPECIAL FACTORS — THE MERGER — Shamir’s Reasons for the Merger – Alternatives to Merger with Essilor”; · the consideration to be paid to the unaffiliated shareholders in the merger is all cash, and the merger will allow unaffiliated shareholders to dispose of their shares without incurring the brokerage and other costs typically associated with market sales; · the unaffiliated shareholders will not be exposed to the risks and uncertainties relating to the Company’s prospects (including the risks described under “RISK FACTORS” and described under the caption entitled “Risk Factors” in Shamir’s Annual Report on Form 20-F for the year ended December 31, 2009), or to the risks associated with Kibbutz Shamir’s post-closing indemnification obligations with respect to potential breaches of representations and warranties by the Company under the Merger Agreement; 45 · Shamir’s right to terminate the Merger Agreement and pay termination fees under certain circumstances in the event that Shamir terminates the Merger Agreement in response to a superior proposal from a third party; · under the terms of the Merger Agreement, in certain circumstances prior to obtaining shareholder approval of the Merger Agreement, Shamir’s board of directors is permitted to withdraw or modify its recommendation of the Merger Agreement, see “TERMS OF THE MERGER AGREEMENT— Change in Recommendation”; · the terms of the Merger Agreement do not contain a financing contingency and Essilor has the financial resources to complete the merger; · Shamir’s shareholders will have the right to file an objection to the merger with the Israeli court under Israeli law, even if the merger has been approved by the requisite majority of Shamir shareholders, and the Israeli court may refrain from issuing an order approving the merger, even if the merger has been approved by the requisite majority of Shamir shareholders; · the Merger Agreement is conditioned on the approval of the Israeli court, which may grant a shareholder a hearing to object to the merger, and the Israeli court may refrain from issuing an order authorizing the merger, even if the merger has been approved by the requisite majority of Shamir shareholders, including on the grounds that the merger is unfair to the Shamir shareholders (see “SPECIAL FACTORS — THE MERGER — Israeli Court Approval and Right to Object”); and · in addition, notwithstanding that Oppenheimer’s fairness opinion was not delivered to Essilor, Merger Sub or Essilor Israeli Holdings, and notwithstanding the fact that Essilor, Merger Sub and Essilor Israeli Holdings are not entitled to rely on Oppenheimer’s fairness opinion, Essilor, Merger Sub and Essilor Israeli Holdings noted that the audit committee of Shamir’s board of directors received an opinion, as described above, from Oppenheimer, to the effect that, as of the date of the opinion and subject to various assumptions, qualifications, limitations and other matters set forth therein, the consideration to be received by the shareholders (other than holders of Excluded Shares) in the proposed merger pursuant to the Merger Agreement was fair to such shareholders from a financial point of view. Essilor, Merger Sub and Essilor Israeli Holdings believe that the merger is procedurally fair to unaffiliated shareholders of Shamir based on the following factors: · the board of directors of Shamir unanimously concluded that the merger was fair to the shareholders of Shamir who are not affiliated with Shamir or Kibbutz Shamir, and approved the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and the members of the board of directors deliberating and voting thereon were three independent directors who were not affiliated with Kibbutz Shamir or Shamir Holdings; · as required by the Israeli Companies Law, members of the board of directors of Shamir who are affiliated with Kibbutz Shamir, the controlling shareholder of Shamir, did not participate in the discussion and did not vote on the approval of the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement; · the merger consideration and other terms and conditions of the Merger Agreement and related transactions were the result of arm’s-length negotiations between Essilor, Shamir and Kibbutz Shamir; 46 · under the terms of the Merger Agreement, in certain circumstances prior to obtaining shareholder approval of the Merger Agreement, Shamir’s board of directors is permitted to withdraw or modify its recommendation of the Merger Agreement; · under Israeli law, the merger cannot be completed unless a majority of the shareholders of Shamir present (in person or by proxy) and voting (not including abstentions) who hold together at least 75% of the shares represented at each of the Meetings approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and provided that in the Second Meeting either: (i) such majority includes, for the purpose of approving any issues which may be considered to be an interested party transaction in accordance with Israeli law, the affirmative votes of at least one third of the shares represented at the Second Meeting held by the shareholders of Shamir who do not have a personal interest in the transaction, or Disinterested Shares, without taking into account any abstaining participants; or (ii) the total number of Disinterested Shares voted against the merger does not exceed 1% of the aggregate voting rights in Shamir, see “INFORMATION ABOUT THE SPECIAL MEETINGS - Required Vote for the Merger Proposal”; · Shamir’s shareholders will have the right to file an objection to the merger with the Israeli court under Israeli law, even if the merger has been approved by the requisite majority of Shamir shareholders, and the Israeli court may refrain from issuing an order approving the merger, even if the merger has been approved by the requisite majority of Shamir shareholders; and · the Merger Agreement is conditioned on the approval of the Israeli court, which may grant a shareholder a hearing to object to the merger, and the Israeli court may refrain from issuing an order authorizing the merger, even if the merger has been approved by the requisite majority of Shamir shareholders, including on the grounds that the merger is unfair to the Shamir shareholders (see “SPECIAL FACTORS — THE MERGER — Israeli Court Approval and Right to Object”). Essilor, Merger Sub and Essilor Israeli Holdings recognize that the merger is not structured to require the approval of a majority of the unaffiliated Shamir shareholders, nonetheless Essilor, Merger Sub and Essilor Israeli Holdings believe that, in light of the majority shareholder approval required under the Israeli Companies Law, the merger is procedurally fair to unaffiliated shareholders of Shamir. Although the majority of directors who are not employees of Shamir did not retain an unaffiliated representative to act solely on behalf of unaffiliated shareholders for purposes of negotiating the terms of merger, Essilor, Merger Sub and Essilor Israeli Holdings believe that because members of the board of directors of Shamir who are affiliated with Kibbutz Shamir, the controlling shareholder of Shamir, did not participate in the discussion and did not vote on the approval of the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement, and as a result, the same persons who acted as the audit committee of the board of directors of Shamir also functioned as the board of directors of Shamir in connection with the approval of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, the interests of the unaffiliated shareholders of Shamir were effectively represented. Members of the board of directors of Shamir affiliated with Kibbutz Shamir did not participate on behalf of Shamir in the negotiations leading to the entry into the Merger Agreement, the merger and the other transaction contemplated by the Merger Agreement. Kibbutz members did, however, participate in the negotiations on behalf of the Kibbutz, in particular in relation to the negotiations of the Share Purchase and Subscription Agreement, the support agreement and the form of shareholders agreement. Essilor, Merger Sub and Essilor Israeli Holdings did not consider liquidation value in determining the fairness of the merger to shareholders of Shamir unaffiliated with Shamir or with Kibbutz Shamir because they consider Shamir to be a viable going concern and also because a liquidation was not considered to be a realistic alternative based on Essilor’s and Kibbutz Shamir’s desire for Shamir to continue to conduct its business as a joint venture of Essilor and Kibbutz Shamir.Essilor, Merger Sub and Essilor Israeli Holdings also did not consider net book value in determining the fairness of the merger to shareholders unaffiliated with Shamir or with Kibbutz Shamir because of their belief that net book value, which is an accounting concept, is not a reliable indicator of the value of Shamir as a going concern but rather is indicative of historical costs.Essilor, Merger Sub and Essilor Israeli Holdings did not seek to establish a pre-merger going concern value for the Shamir shares to determine the fairness of the merger to shareholders unaffiliated with Shamir or with Kibbutz Shamir.Essilor, Merger Sub and Essilor Israeli Holdings do not believe there is a single method of determining going concern value and, therefore, did not base its valuation of the Company on a concept that is subject to various interpretations. 47 The foregoing discussion of the information and factors considered and given weight by Essilor, Merger Sub and Essilor Israeli Holdings in connection with the fairness of the merger is not intended to be exhaustive but is believed to include all material factors considered by Essilor, Merger Sub and Essilor Israeli Holdings. Essilor, Merger Sub and Essilor Israeli Holdings did not find it practicable to assign, and did not assign, relative weights to the individual factors considered in reaching their conclusion as to the fairness of the proposed merger. Rather, their fairness determination was made after consideration of all of the foregoing factors as a whole. Financial Analyses of Perella Weinberg Essilor retained Perella Weinberg to act as its financial advisor in connection with the merger. Essilor selected Perella Weinberg to act as its financial advisor based on Perella Weinberg’s qualifications, expertise and reputation and its knowledge of the industries in which Essilor conducts its business. Perella Weinberg, as part of its investment banking business, is continually engaged in performing financial analyses with respect to businesses and their securities in connection with mergers and acquisitions, leveraged buyouts and other transactions as well as for corporate and other purposes. The following represents a brief summary of the material financial analyses prepared by Perella Weinberg for Essilor’s board of directors and certain Essilor representatives, in presentations dated February 25, 2010 (the “February Materials”), July 12, 2010 (the “July Materials”) and October 14, 2010 (the “October Materials”). In preparing its financial analyses, Perella Weinberg, among other things: · reviewed certain publicly available financial statements and other business and financial information with respect to Shamir; · reviewed financial forecasts prepared by the management of Shamir (see “INFORMATION ABOUT THE COMPANIES INVOLVED WITH THE MERGER – Shamir Optical Industry Ltd. — Financial Forecasts”); · discussed the past and current business, operations, financial condition and prospects of Shamir, including information relating to certain strategic, financial and operational benefits anticipated from the merger, with senior executives of Essilor and Shamir; · reviewed the pro forma financial impact of the merger on the future financial performance of Essilor; · reviewed certain publicly available financial forecasts relating to Essilor; · compared the financial performance of Shamir with that of certain publicly-traded companies which it believed to be generally relevant; · compared the financial terms of the merger with the publicly available financial terms of certain transactions which it believed to be generally relevant; · reviewed the historical trading prices and trading activity for Shamir’s shares, and compared such price and trading activity of Shamir’s shares with that of securities of certain publicly-traded companies which it believed to be generally relevant; · reviewed drafts of the transaction agreements; and · conducted such other financial studies, analyses and investigations, and considered such other factors, as it deemed appropriate. 48 Perella Weinberg was not requested to, and did not, provide any opinion as to the fairness of the merger to Essilor or its shareholders, or to Shamir or its shareholders. In preparing its analyses, Perella Weinberg assumed and relied upon, without independent verification, the accuracy and completeness of the financial and other information and data publicly available or provided to or otherwise reviewed by or discussed with it and further assumed, with the consent of Essilor, that such information and data did not contain any material omissions or misstatements of material fact.With respect to the Shamir forecasts and the synergies, Perella Weinberg assumed, with the consent of Essilor, that they were reasonably prepared on bases reflecting the best currently available estimates and good faith judgments of the management of Shamir as to the future financial performance of Shamir and the other matters covered thereby.Perella Weinberg received forecasts prepared by the management of Shamir in February 2010 (referred to as the “February Forecast”) and updated forecasts prepared by management of Shamir in June 2010 (referred to as the “Updated Forecast”), as described under “INFORMATION ABOUT THE COMPANIES INVOLVED WITH THE MERGER - Shamir Optical Industry Ltd. - Financial Forecasts.” At the direction of Essilor, Perella Weinberg prepared an adjusted version of the Updated Forecasts (referred to as the “Adjusted Updated Forecast”) to reflect, as Essilor instructed, a more conservative annual growth rate and a different euro-dollar exchange rate than the rates used by Shamir’s management. Perella Weinberg was not provided with, and did not have access to, financial forecasts relating to Essilor prepared by the management of Essilor. Accordingly, Perella Weinberg was advised by Essilor, and assumed, that the publicly available financial forecasts of Essilor were a reasonable basis upon which to evaluate the future financial performance of Essilor and Perella Weinberg used these forecasts in performing its analyses. Perella Weinberg did not make and was not provided with any independent evaluation or appraisal of the assets or liabilities (contingent or otherwise) of Shamir or Essilor, nor did it make any physical inspection of the properties or assets of Shamir or Essilor. Perella Weinberg did not evaluate the solvency or fair value of Shamir or Essilor under any state, federal or other laws relating to bankruptcy, insolvency or similar matters. Perella Weinberg assumed, with the consent of Essilor, that the merger would be consummated in accordance with its terms, without waiver, modification or amendment of any material term, condition or agreement and that, in the course of obtaining the necessary governmental, regulatory and other approvals, consents, releases and waivers for the merger, no delay, limitation, restriction or condition, including any divestiture requirements or amendments or modifications, would be imposed that would have an adverse effect on Shamir, Essilor or the contemplated benefits of the merger material to its analysis. Perella Weinberg is not a legal, tax, regulatory or accounting advisor and assumed that Essilor received such advice as it deemed necessary from qualified professionals. The financial analyses of Perella Weinberg do not address many aspects of the merger (including, without limitation, the fairness or appropriateness of the merger consideration to Shamir or any of its shareholders) and do not constitute recommendations to any shareholder of any party to the merger as to how to vote or act in connection with the merger. The analyses of Perella Weinberg do not in any manner address the prices at which shares of Essilor or Shamir will trade at any time. These analyses were necessarily based on financial, economic, market and other conditions as in effect on, and the information made available to Perella Weinberg as of, the date of the February Materials, July Materials and October Materials, as applicable. The financial analyses of Perella Weinberg were prepared for certain Essilor representatives and Essilor’s board of directors and did not evaluate the merger or the merger consideration from the point of view of any party other than Essilor. In preparing its analyses, Perella Weinberg took into account Essilor’s commercial assessment of the merger. The analyses do not address Essilor’s underlying business decision to enter into the merger or the relative merits of the merger as compared with any other strategic alternatives which may be available to Essilor. Perella Weinberg provided its analysis for the information and assistance of Essilor in connection with, and for the purposes of, its evaluation of the merger. The financial analyses of Perella Weinberg were not intended to be used by Shamir’s shareholders in evaluating the merger or the merger consideration.The summary of the presentations set forth below is qualified in its entirety by reference to the full text of the financial analyses contained in the February Materials, July Materials and October Materials that have been filed with the SEC as exhibits to the Schedule 13E-3. The order of analyses described below does not represent the relative importance or weight given to those analyses by Perella Weinberg. The financial analyses summarized below include information presented in tabular format. In order to fully understand the financial analyses performed by Perella Weinberg, the tables must be read together with the text of each summary. The tables alone do not constitute a complete description of the financial analyses performed by Perella Weinberg. Considering the data set forth in the tables below without considering the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of the financial analyses performed by Perella Weinberg. 49 February Materials Perella Weinberg prepared the February Materials in reliance upon the February Forecast, among other things. Additionally, at the direction of Essilor, Perella Weinberg calculated the implied price per share of Shamir net of the value of a commercial contract, referred to as the Definity Contract, between Shamir and Essilor that was due to terminate at the end of 2010. Upon guidance from Essilor, the value attributed to the Definity Contract in the February Materials was between $2.3 and $2.6 per share of Shamir. Historical Stock Trading Analysis Perella Weinberg noted that the 3-month trading range, as of February 23, 2010, of Shamir’s shares was $7.9 to $10.0. Selected Publicly Traded Companies Analysis Perella Weinberg reviewed and compared certain financial information, ratios and public market multiples for Shamir to corresponding financial information, ratios and public market multiples for the following publicly traded companies in the optical device industry which, in the exercise of its professional judgment and based on its knowledge of such industry, Perella Weinberg determined to be relevant to its analysis: · Essilor · Hoya Corp. · Luxottica Group S.p.A. · Cooper Companies Inc. · Safilo Group S.p.A Perella Weinberg calculated and compared financial information, ratios and public market multiples of Shamir and each of the selected companies based on the closing price per share as of February 23, 2010, publicly available information and information Perella Weinberg obtained from company disclosure for historical information and public forecasts for forecasted information. With respect to Shamir and each of the selected companies, Perella Weinberg reviewed, among other things: · enterprise value (“EV”) as a multiple of estimated EBITDA for 2009, 2010 and 2011; and · price per share as a multiple of estimated earnings per share (“EPS”) for 2009, 2010 and 2011. Such multiples are summarized in the following table: EV / EBITDA multiple Price / EPS multiple Company 2009E 2010E 2011E 2009E 2010E 2011E Essilor x x x x x x Hoya Corp x x x x x x Luxottica Group S.p.A. x x x x x x Cooper Companies Inc. x x x x x x Safilo Group S.p.A. x x x n/m n/m x Shamir x x x x x x Based on its assessment of Shamir and its broadly defined peer group, Perella Weinberg derived ranges of 9.0x-10.0x with respect to 2009 EV/EBITDA, 8.0x-9.0x with respect to 2010 estimated EV/EBITDA and 11.0x-12.0x with respect 2010 estimated EV/EBIT. These analyses implied a price per Shamir share between $11.7 and $12.9 (based on 2009 estimated EBITDA); between $13.8 and $15.5 (based on 2010 estimated EBITDA); and between $13.5 and $14.6 (based on 2010 estimated EBIT). 50 Although the selected companies were used for comparison purposes, no business of any selected company was either identical or directly comparable to Shamir’s business. Accordingly, an evaluation of the results of these analyses is not entirely mathematical. Rather, these analyses involve complex considerations and judgments concerning differences in financial and operating characteristics and other factors that could affect the acquisition or other values of the companies, business segments or transactions to which Shamir and the merger were compared. Selected Precedent Transactions Analysis Perella Weinberg reviewed, to the extent publicly available, financial information relating to the following five selected transactions involving optical lenses and advanced glass materials companies that are of a substantial size and for which publicly disclosed information is available. Perella Weinberg reviewed the enterprise value implied for the target company based on the consideration payable in the selected transactions, as a multiple of the target company’s EBITDA for the latest twelve months (abbreviated in the table below as “EV/EBITDA LTM”) and, where information was publicly available, the next forecast fiscal years (abbreviated in the table below as “EV/EBITDA LFY+1”). Announcement Date Acquiror Target EV/EBITDA LTM EV/EBITDA LFY+1 December 2009 Essilor FGX International x x June 2008 Essilor Satisloh Holding x n/a May 2008 Carlyle NH Techno Glass n/a n/a December 2006 Bridgepoint Rodenstock x n/a December 2004 Carl Zeiss Vision / EQT SOLA International x x Based on its professional judgment regarding Shamir and the characteristics of the merger, Perella Weinberg applied a multiple range derived from the selected transactions of 8.5x-9.5x to the 2009 EBITDA (as a proxy for the LTM EBITDA) and a multiple range of 8.0x – 9.0x to the 2010 estimated EBITDA (as a proxy for the LFY+1 EBITDA). These analyses implied a price per Shamir share between $10.9 and $12.1 (based on 2009 financials) and between $13.8 and $15.5 (based on 2010 financials). The financial data of the selected transactions were based on publicly available information. No company, business or transaction used in these analyses is identical or directly comparable to Shamir or the merger. Accordingly, an evaluation of the results of these analyses is not entirely mathematical. Rather, these analyses involve complex considerations and judgments concerning differences in financial and operating characteristics and other factors that could affect the acquisition or other values of the companies, business segments or transactions to which Shamir and the merger were compared. Discounted Cash Flow Analysis Perella Weinberg performed an illustrative discounted cash flow analysis of Shamir to calculate the estimated present value of the standalone, unlevered after-tax free cash flows that Shamir could generate from 2010 through 2014. In making this calculation, Perella Weinberg relied on the annual growth rate implied by the forecasts of Shamir’s management. Perella Weinberg calculated terminal values for Shamir by using an estimated free cash flow perpetuity growth rate ranging from 1.5% to 2.5% (which reflect standard industry growth rates). The cash flows and terminal values were then discounted to present value as of June 2010 using discount rates ranging from 8.5% to 9.0%.These discount rates were chosen by Perella Weinberg based upon an analysis of the weighted average cost of capital of Shamir, which was derived from company specific information and comparison to a broadly defined peer group of Shamir, including Essilor, Hoya Corp, Luxottica Group S.p.A., Cooper Companies Inc. and Safilo Group S.p.A. This analysis is based on the weighted average cost of equity (determined through application of the capital asset pricing model) and the after-tax cost of debt. The capital asset pricing model takes into account various financial metrics including betas of comparable companies, the risk free rate, the equity risk premium, and the size premium. This discounted cash flow analysis implied a price per Shamir share between $15.8 and $19.3. No company used in these analyses is identical or directly comparable to Shamir. Accordingly, an evaluation of the results of these analyses is not entirely mathematical. Rather, these analyses involve complex considerations and judgments concerning differences in financial and operating characteristics and other factors that could affect the public trading or other values of the companies to which Shamir was compared. 51 July Materials Perella Weinberg prepared updated financial analyses for Essilor on July 12, 2010. The July Materials incorporated a preliminary, high-level synergies analysis, as described below, but did not otherwise reflect any material changes in the methodologies used in the February Materials. The changes in the July Materials resulted from the availability of additional financial information about Shamir and the comparable companies used in the February Materials, including through due diligence of Shamir performed by Essilor and its accountants; the receipt of the Updated Forecast from the management of Shamir and the preparation of the Adjusted Updated Forecast, as described above. The value attributed to the Definity Contract in the July Materials was between $2.3 and $2.5 per Shamir share. Historical Stock Trading Analysis Perella Weinberg noted that the 3-month trading range, as of July 8, 2010, of Shamir’s shares was $7.2 to $9.9. Selected Publicly Traded Companies Analysis Perella Weinberg updated its selected publicly traded companies analysis from the February Materials to reflect the Adjusted Updated Forecast. Such updated multiples are summarized in the following table: EV / EBITDA multiple Price / EPS multiple Company Essilor x x x x x x Hoya Corp x x x x x x Luxottica Group S.p.A. x x x x x x Cooper Companies Inc. x x x x x x Safilo Group S.p.A. x x x n/a n/a x Shamir x x x x x x Perella Weinberg determined that the applicable multiples derived in the February Materials remained appropriate for this analysis. The application of these multiples to the Adjusted Updated Forecast implied a price per Shamir share between $11.2 and $12.4 (based on 2009 EBITDA); between $10.8 and $12.1 (based on 2010 estimated EBITDA); and between $11.0 and $11.9 (based on 2010 estimated EBIT). Selected Precedent Transactions Analysis Perella Weinberg applied the precedent transactions analysis used in the February Materials to the Adjusted Updated Forecast. These updated analyses implied a price per Shamir share between $10.4 and $11.6 (based on 2009 financials) and between $10.8 and $12.1 (based on 2010 financials). Discounted Cash Flow Analysis Using the same valuation date, discount rate and perpetual growth rate assumptions as in the February Materials, Perella Weinberg updated its discounted cash flow analysis to incorporate the Adjusted Updated Forecast. This updated analysis implied a price per Shamir share between $12.8 and $15.7. 52 Synergies Analysis Perella Weinberg prepared a preliminary, high-level estimate of the value of the total synergies that might be achieved by the merger through 2014 on a per Shamir share basis based on an assumed amount of synergies being phased in each year derived from numbers provided by Shamir and Essilor. Perella Weinberg performed a discounted cash flow valuation (in which annual synergies were analyzed using discount rates ranging from 8.25% to 9.25%, perpetual growth rates ranging from 1.5% to 2.5%, effective annual tax rates ranging from 20.0% to 23.9%). Based on a discount rate of 8.75% and a perpetual growth rate of 2.0%, Perella Weinberg estimated the potential synergies through 2014 associated with the merger to be approximately $100 million, or $6.0 per share of Shamir. Adjusting for the execution risks of achieving these synergies, Perella Weinberg estimated the value of the synergies to be approximately $50 million, or $3.0 per share of Shamir. October Materials Perella Weinberg prepared updated financial analyses for Essilor in October 2010. The October Materials incorporated a preliminary, high-level analysis of the pro forma impact of the proposed merger on Essilor, as described below, but did not otherwise reflect any material changes in the methodologies used in the February Materials or July Materials. The value attributed to the Definity Contract in the October Materials was between $0.7 and $0.8 per share of Shamir, reflecting new information showing a lower gross margin for this contract than originally assumed. The changes in the October Materials resulted from the availability of additional financial information about Shamir and the comparable companies used in the July Materials, including with respect to applicable foreign exchange rates, and an assumption that Shamir would pay a dividend of $0.80 per share before the end of 2010. The implied values per share of Shamir calculated in the October Materials are net of this dividend payment. Historical Stock Trading Analysis Perella Weinberg noted that the 3-month trading range, as of October 5, 2010, of Shamir’s shares was $7.1 to $10.1, after adjusting for the dividend of $0.80 per share. Selected Publicly Traded Companies Analysis Perella Weinberg applied its analysis based on selected publicly traded companies to the updated financial information of Shamir. This analysis implied a price per share of Shamir between $14.0 and $15.7 (based on the latest 2010 estimated EBITDA) and between $14.7 and $16.0 (based on the latest 2010 estimated EBIT). Selected Precedent Transactions Analysis Perella Weinberg applied the precedent transactions analysis used in the February Materials and the July Materials to the updated financial information of Shamir. This analysis implied a price per share of Shamir between $14.90 and $16.60 (based on estimated 2010 financials) and between $14.7 and $16.5 (based on estimated 2011 financials). The reference financials of 2010 and 2011 were used as benchmarks for LTM and LFY+1 respectively given the valuation date relative to 2010 year-end and the higher visibility on the 2010 performance. Discounted Cash Flow Analysis Perella Weinberg updated its discounted cash flow analysis by using updated financial information regarding Shamir. This updated analysis implied a price per share of Shamir between $15.7 and $19.3. Pro Forma Accretion/Dilution Analysis Perella Weinberg reviewed among other things the potential pro forma financial effect on Essilor’s calendar years 2011 through 2012 estimated EPS of the merger. Estimated financial data of Essilor were based on selected analyst projections. Based on the merger consideration, this analysis indicated that the merger could be accretive to Essilor’s estimated EPS for calendar years 2011 through 2012. The analysis assumed that the merger closed on December 31, 2010; that Essilor fully consolidated Shamir on its financial statements; that Essilor financed 100% of the purchase price through debt; that Essilor’s pre-tax interest rate on new debt was 3%; and that EBITDA synergies of approximately $4 million and $10 million would be realized in 2011 and 2012 respectively as a result of the merger. 53 The actual results achieved by the combined company may vary from projected results and the variations may be material.See “RISK FACTORS.” Miscellaneous The preceding discussion is a summary of the material financial analyses furnished by Perella Weinberg to Essilor, but it does not purport to be a complete description of the analyses performed by Perella Weinberg or of its presentations to Essilor. The preparation of financial analyses is a complex process and is not necessarily susceptible to partial analysis or summary description. Selecting portions of the analyses or of the summary set forth herein, without considering the analyses or the summary as a whole, could create an incomplete view of the processes underlying Perella Weinberg’s financial analyses. No company or transaction used in the analyses described herein as a comparison is directly comparable to Shamir, Essilor or the merger. Perella Weinberg prepared the analyses described herein solely for purposes of analyzing the merger and they were provided to Essilor in that connection. These analyses do not purport to be appraisals or a fairness opinion nor do they necessarily reflect the prices at which businesses or securities actually may be sold. Perella Weinberg’s analyses were based in part upon public forecasts, which are not necessarily indicative of actual future results, and which may be significantly more or less favorable than suggested by Perella Weinberg’s analyses. Because these analyses are inherently subject to uncertainty, being based upon numerous factors or events beyond the control of the parties to the merger or their respective advisors, none of Essilor, Perella Weinberg or any other person assumes responsibility if future results are materially different from those forecasted. The financial analyses provided by Perella Weinberg to Essilor were one of many factors taken into consideration by Essilor in making its determination to enter into the Merger Agreement. Perella Weinberg was not asked to, and did not, recommend the specific merger consideration provided for in the merger, which was determined through negotiations among Essilor, Shamir and Kibbutz Shamir. Essilor has agreed to pay Perella Weinberg up to a $4 million fee payable promptly upon the closing of the merger.In addition, Essilor agreed to reimburse Perella Weinberg for its reasonable expenses and to indemnify Perella Weinberg and related persons against various liabilities. In the ordinary course of its business activities, Perella Weinberg or its affiliates may at any time hold long or short positions, and may trade or otherwise effect transactions, for its own account or the accounts of clients, in debt or equity or other securities (or related derivative securities) or financial instruments (including bank loans or other obligations) of Essilor or Shamir or any of their respective affiliates. Perella Weinberg and its affiliates may in the future provide investment banking and other financial services to Essilor and Shamir and their respective affiliates.Other than as described herein, none of Perella Weinberg or its affiliates has had any material relationship with Essilor, Shamir or their respective affiliates, and none of Perella Weinberg or its affiliates received or expects to receive any fees from Essilor, Shamir or their respective affiliates for services rendered in the past two years that are unrelated to the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement. Copies of the above-referenced presentation materials prepared by Perella Weinberg have been filed as exhibits to the Schedule 13E-3 filed with the Commission by Shamir, Essilor, Essilor Israeli Holdings, Merger Sub, Kibbutz Shamir and Shamir Holdings. Copies of these materials will also be made available for inspection and copying at Essilor’s principal executive offices during regular business hours by any interested shareholder of Shamir or his or her representative who has been so designated in writing. Reasons of Kibbutz Shamir and Shamir Holdings for the Merger and Position of Kibbutz Shamir and Shamir Holdings as to Fairness of the Merger Kibbutz Shamir has determined that the benefits of Shamir’s remaining a public company were limited because of the Company’s small public float. It decided that the merger, which would delist the Company and terminate its U.S. reporting obligations, would allow it to better maximize the value of its holdings in the Company. Under the rules governing “going private” transactions, Kibbutz Shamir and Shamir Holdings are required to provide certain information regarding their position as to the fairness of the merger to shareholders unaffiliated with Shamir, Kibbutz Shamir or Shamir Holdings.Kibbutz Shamir and Shamir Holdings are making the statements included in this section solely for purposes of complying with such requirements.The views of Kibbutz Shamir and Shamir Holdings should not be construed as a recommendation to any shareholder as to how that shareholder should vote on the proposal to approve the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement. 54 Kibbutz Shamir and Shamir Holdings believe that the merger is substantively fair to unaffiliated shareholders of Shamir based on the following factors: · the cash consideration of $14.50 per share that Shamir shareholders will receive, other than Kibbutz Shamir and Shamir Holdings, represents a premium of approximately 25.5% above the dividend adjusted closing price of shares of Shamir on The NASDAQ Global Market on October 14, 2010 (the last full trading day prior to the announcement of the merger) and a premium of approximately 61.5% above the dividendadjusted average closing price of Shamir shares on The NASDAQ Global Market over the 90 days prior to and including October 14, 2010 of $8.98; · the board of directors of Shamir unanimously concluded that the merger was fair to the shareholders of Shamir who are not affiliated with Shamir or Kibbutz Shamir, and approved the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and the members of the board of directors deliberating and voting thereon were three independent directors who were not affiliated with Kibbutz Shamir or Shamir Holdings; · other than the proposal of Essilor, to the knowledge of Kibbutz Shamir and Shamir Holdings, Shamir had not received any recent acquisition proposals, other than those described above under “SPECIAL FACTORS — THE MERGER — Background of the Merger” and “SPECIAL FACTORS — THE MERGER — Shamir’s Reasons for the Merger – Alternatives to Merger with Essilor”; · the consideration to be paid to the unaffiliated shareholders in the merger is all cash and the merger will allow unaffiliated shareholders to dispose of their shares without incurring the brokerage and other costs typically associated with market sales; · the unaffiliated shareholders will not be exposed to the risks and uncertainties relating to the Company’s prospects (including the risks described under “RISK FACTORS” and described under the caption entitled “Risk Factors” in Shamir’s Annual Report on Form 20-F for the year ended December 31, 2009), or to the risks associated with Kibbutz Shamir’s post-closing indemnification obligations with respect to potential breaches of representations and warranties by the Company under the Merger Agreement; · Shamir’s right to terminate the Merger Agreement and pay termination fees under certain circumstances in the event that Shamir terminates the Merger Agreement in response to a superior proposal from a third party; · under the terms of the Merger Agreement, in certain circumstances prior to obtaining shareholder approval of the Merger Agreement, Shamir’s board of directors is permitted to withdraw or modify its recommendation of the Merger Agreement, see “TERMS OF THE MERGER AGREEMENT— Change in Recommendation”; · the terms of the Merger Agreement do not contain a financing contingency and Kibbutz Shamir and Shamir Holdings believe that Essilor has the financial resources to complete the merger; · Shamir’s shareholders will have the right to file an objection to the merger with the Israeli court under Israeli law, even if the merger has been approved by the requisite majority of Shamir shareholders, and the Israeli court may refrain from issuing an order approving the merger, even if the merger has been approved by the requisite majority of Shamir shareholders; · the Merger Agreement is conditioned on the approval of the Israeli court, which may grant a shareholder a hearing to object to the merger and the Israeli court may refrain from issuing an order authorizing the merger, even if the merger has been approved by the requisite majority of Shamir shareholders, including on the grounds that the merger is unfair to the Shamir shareholders (see “SPECIAL FACTORS — THE MERGER — Israeli Court Approval and Right to Object”); and 55 · in addition, notwithstanding that Oppenheimer’s fairness opinion was not delivered to Kibbutz Shamir or Shamir Holdings, and notwithstanding the fact that Kibbutz Shamir and Shamir Holdings are not entitled to rely on Oppenheimer’s fairness opinion, Kibbutz Shamir and Shamir Holdings noted that the audit committee of Shamir’s board of directors received an opinion, as described above, from Oppenheimer to the effect that, as of the date of the opinion and subject to various assumptions, qualifications, limitations and other matters set forth therein, the consideration to be received by the shareholders (other than holders of Excluded Shares) in the proposed merger pursuant to the Merger Agreement was fair to such shareholders from a financial point of view. Kibbutz Shamir and Shamir Holdings believe that the merger is procedurally fair to unaffiliated shareholders of Shamir based on the following factors: · the board of directors of Shamir unanimously concluded that the merger was fair to the shareholders of Shamir who are not affiliated with Shamir or Kibbutz Shamir, and approved the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and the members of the board of directors deliberating and voting thereon were three independent directors who were not affiliated with Kibbutz Shamir or Shamir Holdings; · as required by the Israeli Companies Law, members of the board of directors of Shamir who are affiliated with Kibbutz Shamir, the controlling shareholder of Shamir, and Shamir Holdings, did not vote on the approval of the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement; · the merger consideration and other terms and conditions of the Merger Agreement and related transactions were the result of arm’s-length negotiations between Essilor, Shamir and Kibbutz Shamir; · under the terms of the Merger Agreement, in certain circumstances prior to obtaining shareholder approval of the Merger Agreement, Shamir’s board of directors is permitted to withdraw or modify its recommendation of the Merger Agreement; · under Israeli law, the merger cannot be completed unless a majority of the shareholders of Shamir present (in person or by proxy) and voting (not including abstentions) who hold together at least 75% of the shares represented at each of the Meetings approve the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, and provided that in the Second Meeting either: (i) such majority includes, for the purpose of approving any issues which may be considered to be an interested party transaction in accordance with Israeli law, the affirmative votes of at least one third of the shares represented at the Second Meeting held by the shareholders of Shamir who do not have a personal interest in the transaction, or Disinterested Shares, without taking into account any abstaining participants; or (ii) the total number of Disinterested Shares voted against the merger does not exceed 1% of the aggregate voting rights in Shamir, see “INFORMATION ABOUT THE SPECIAL MEETINGS - Required Vote for the Merger Proposal”; · Shamir’s shareholders will have the right to file an objection to the merger with the Israeli court under Israeli law, even if the merger has been approved by the requisite majority of Shamir shareholders, and the Israeli court may refrain from issuing an order approving the merger, even if the merger has been approved by the requisite majority of Shamir shareholders; and · the Merger Agreement is conditioned on the approval of the Israeli court, which may grant a shareholder a hearing to object to the merger and the Israeli court may refrain from issuing an order authorizing the merger, even if the merger has been approved by the requisite majority of Shamir shareholders, including on the grounds that the merger is unfair to the Shamir shareholders (see “SPECIAL FACTORS — THE MERGER — Israeli Court Approval and Right to Object”). 56 Kibbutz Shamir and Shamir Holdingsdid not consider liquidation value in determining the fairness of the merger to shareholders of Shamir unaffiliated with Shamir or with Kibbutz Shamir because they consider Shamir to be a viable going concern and also because a liquidation was not considered to be a realistic alternative based on Kibbutz Shamir’s and Essilor’s desire for Shamir to continue to conduct its business as a joint venture of Kibbutz Shamir and Essilor.Kibbutz Shamir and Shamir Holdings also did not consider net book value in determining the fairness of the merger to shareholders unaffiliated with Shamir or with Kibbutz Shamir because of their belief that net book value, which is an accounting concept, is not a reliable indicator of the value of Shamir as a going concern but rather is indicative of historical costs.Kibbutz Shamir and Shamir Holdings did not seek to establish a pre-merger going concern value for the Shamir shares to determine the fairness of the merger to shareholders unaffiliated with Shamir or with Kibbutz Shamir.Kibbutz Shamir and Shamir Holdings do not believe there is a single method of determining going concern value and, therefore, did not base its valuation of the Company on a concept that is subject to various interpretations. Although the majority of directors who are not employees of Shamir did not retain an unaffiliated representative to act solely on behalf of unaffiliated shareholders for purposes of negotiating the terms of merger, Kibbutz Shamir and Shamir Holdings believe that because members of the board of directors of Shamir who are affiliated with Kibbutz Shamir, the controlling shareholder of Shamir, and Shamir Holdings, did not vote on the approval of the Merger Agreement, the merger or the other transactions contemplated by the Merger Agreement, and as a result, the same persons who acted as the audit committee of the board of directors of Shamir also functioned as the board of directors of Shamir in connection with the approval of the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement, the interests of the unaffiliated shareholders of Shamir were effectively represented. Members of the board of directors of Shamir affiliated with Kibbutz Shamir and Shamir Holdings did not participate on behalf of Shamir in the negotiations leading to the entry into the Merger Agreement (including without limitation the price per share and other terms thereof), the merger and the other transaction contemplated by the Merger Agreement. Kibbutz members did, however, participate in the negotiations on behalf of the Kibbutz, in particular in relation to the negotiations of the Share Purchase and Subscription Agreement, the support agreement and the form of shareholders agreement. The foregoing discussion of the information and factors considered and given weight by Kibbutz Shamir and Shamir Holdings in connection with the fairness of the merger is not intended to be exhaustive but is believed to include all material factors considered by Kibbutz Shamir and Shamir Holdings.In view of the number and wide variety of other factors considered in connection with making the determination as to the fairness of the merger, and the complexity of these matters, Kibbutz Shamir and Shamir Holdings did not find it practicable to, nor did they attempt to, quantify, rank, or otherwise assign relative weights to the individual factors considered in reaching its conclusion as to the fairness of the proposed merger. Rather, their fairness determination was made after consideration of all of the foregoing factors as a whole. Effects of the Merger Effects of the Merger on the Company The merger will have the following effects on the Company: · Reduction in the Number of Shareholders of Record.The consummation of the merger will reduce the number of shareholders of Shamir.Following the merger and the other transaction contemplated by the Merger Agreement, Shamir Holdings will be the sole shareholder of Shamir and Essilor and Kibbutz Shamir will each beneficially own 50% of all outstanding equity of Shamir Holdings. 57 · Delisting and Termination of Registration. The Company will delist its shares from The NASDAQ Global Market and Tel Aviv Stock Exchange following the consummation of the merger. In addition, registration of Shamir’s shares under the Securities Exchange Act of 1934 (the “Exchange Act”) will terminate upon application to the SEC after the merger.As a result, the Company will no longer be required to file annual reports or make other filings under the U.S. federal securities laws that are applicable to public companies. Termination of registration under the Exchange Act will also relieve the Company from any reporting or filing obligations under Israeli law imposed on it by virtue of its being a U.S. public company. · Changes in the Board of Directors. After the consummation of the merger and the transactions contemplated by the Merger Agreement, Essilor and Kibbutz Shamir will each have the right to name four members of the board of directors of each of the Company and Shamir Holdings, pursuant to the transactions contemplated by the Merger Agreement. · Changes in Dividend Policy.As part of a shareholders agreement to be entered into after the consummation of the merger, a dividend policy for Shamir has been agreed to for the period after the consummation of the merger. · Changes in Articles of Association of the Company.Immediately following the effective time of the merger, Shamir will adopt amended and restated articles of association to reflect the shareholders agreement to be executed, pursuant to the terms of the Merger Agreement. · Increased Management Focus.Given the amount of time that is devoted by Shamir’s management and its employees in preparing public reports and filings and responding to inquiries of shareholders, management and employees will have more time to focus on measures that will allow Shamir to grow its business. · Financial Effects of the Merger. Shamir estimates that professional fees and other expenses related to the transaction will amount, in the aggregate, to approximately $2.0 million.See “—Source and Amount of Funds; Fees and Expenses.”By going private, Shamir anticipates saving an indeterminable amount in direct and indirect savings resulting from the reduction in time that must be devoted by Shamir’s employees to preparing public reports and filings and responding to inquiries of shareholders. However, by becoming a private company, Shamir will have eliminated its ability to raise capital in the public securities markets. · Business and Operations of Shamir.After the merger, Kibbutz Shamir and Essilor expect that the business and operations of Shamir will be continued substantially as they are currently being conducted by Shamir, other than changes described above, and other than the fact that their commercial relationships will be reinforced by the execution of certain arms length commercial and other agreements.Kibbutz Shamir and Essilor have no plans to change the management of Shamir and Shamir will retain its own facilities, research and development and brand names (which will continue to be marketed by Shamir). · Other Changes.Neither Kibbutz Shamir nor Essilor has any present plans or proposals that relate to or would result in an extraordinary corporate transaction such as a merger, reorganization or liquidation, or a purchase, sale or transfer of a material amount of assets, or any other material change in Shamir’s corporate structure or business, other than as described above.However, after consummation of the merger, the board of directors of Shamir will review proposals or may propose the acquisition or disposition of assets or other changes in Shamir’s business, corporate structure, capitalization or management that the board of directors considers to be in the best interests of Shamir following the merger.Kibbutz Shamir and Essilor have reserved the right to make any changes deemed appropriate in light of such review or in light of future developments. Effects of the Merger on the Shareholders of Shamir The merger will have the following effects on the Shamir shareholders: · Kibbutz Shamir and Essilor. Following consummation of the merger, Kibbutz Shamir and Essilor will each beneficially own 50% of the outstanding equity of Shamir. Kibbutz Shamir and Essilor will be entitled to any benefits resulting from the Company’s assets, earnings or profits, or potential future successes, if any, but will bear the risk of any losses generated by Shamir’s operations or any decrease in Shamir’s value.Kibbutz Shamir and Essilor may also benefit from the elimination, with respect to Shamir, of its current costs associated with remaining a public company.In addition, pursuant to the terms of the Share Purchase and Subscription Agreement, Kibbutz Shamir is obligated to indemnify Essilor and related parties against any and all losses resulting from any breach of a representation or warranty made by Shamir in the Merger Agreement, as well as resulting from certain other indemnifiable matters identified therein (see “OTHER MATERIAL AGREEMENTS RELATED TO THE MERGER – Share Purchase and Subscription Agreement”). 58 · Unaffiliated Shareholders. All shareholders, other than Kibbutz Shamir, Shamir Holdings, Essilor, Merger Sub or any of their subsidiaries, will be entitled to receive $14.50 per share, without interest and less any applicable withholding taxes, which represents a premium of approximately 25.5% above the dividend adjusted closing price of shares of Shamir on The NASDAQ Global Market on October 14, 2010 (the last full trading day prior to the announcement of the merger) and a premium of approximately 61.5% above the average dividend adjusted closing price of Shamir shares on The NASDAQ Global Market over the 90 days prior to and including October 14, 2010 of $8.98.However, the receipt of payment for shares held by unaffiliated shareholders in the merger may be a taxable event for shareholders.As a result of the merger, the unaffiliated shareholders will no longer be shareholders in Shamir and therefore will not be entitled to vote as shareholders or to share in the Company’s assets, earnings or profits, or potential future success, if any, nor will they bear the risk of any losses generated by Shamir’s operations or any decrease in Shamir’s value. Effects of the Merger on the Option Holders of Shamir As of the record date of the Meetings, options to purchase [] of shares of Shamir were outstanding. Under the Merger Agreement and subject to occurrence of the merger, each option to purchase shares of Shamir that is outstanding and vested prior to the effective time of the merger will automatically be exercised as of the merger.In addition, options to purchase shares of Shamir that are outstanding and unvested at the time of the merger will be cancelled, and each such option will entitle its owner to the right to receive an amount in cash equal to the excess, if any, of $14.50 over the exercise price of such option, without interest thereon and less any applicable withholding taxes, in accordance with, and subject to, the owner’s continued employment or service through the applicable vesting dates and the vesting schedule of the respective option. See “TERMS OF THE MERGER AGREEMENT — Treatment of Equity Awards and Long Term Incentive Plans.” Payments with respect to shares and options to purchase shares subject to Section 102 of the Tax Ordinance are expected to be made pursuant to a tax pre-ruling to be obtained from the Israeli Tax Authority. Effects of the Merger on Kibbutz Shamir’s and Shamir Holdings’ Interest in Shamir’s Net Book Value and Net Earnings The following table sets forth Kibbutz Shamir’s and Shamir Holdings’ interest in the Company’s net book value and net earnings prior to, and immediately after, the consummation of the merger based upon the Company’s net book value as of September 30, 2010 and net earnings as of and for the period ended September 30, 2010 (dollars in thousands). Ownership Prior to the Merger Ownership After the Merger Net Book Value Net Earnings Net Book Value Net Earnings $ % $ % $ % $ % $ % $ % $ 50
